Exhibit 10.5

 

 

 

STERIS plc

 

 

FIRST AMENDMENT

Dated as of March 5, 2019

to

NOTE PURCHASE AGREEMENT

Dated as of January 23, 2017

 

 

 

  Re:

$50,000,000 3.93% Senior Notes, Series A-1, due February 27, 2027

   

€60,000,000 1.86% Senior Notes, Series A-2, due February 27, 2027

   

$45,000,000 4.03% Senior Notes, Series A-3, due February 27, 2029

   

€20,000,000 2.04% Senior Notes, Series A-4, due February 27, 2029

   

£45,000,000 3.04% Senior Notes, Series A-5, due February 27, 2029

   

€19,000,000 2.30% Senior Notes, Series A-6, due February 27, 2032

   

£30,000,000 3.17% Senior Notes, Series A-7, due February 27, 2032

 

 

 



--------------------------------------------------------------------------------

FIRST AMENDMENT TO THE NOTE PURCHASE AGREEMENT

THIS FIRST AMENDMENT dated as of March 5, 2019 (the “First Amendment”) to the
Note Purchase Agreement dated as of January 23, 2017, is between STERIS plc, a
public limited company organized under the laws of England and Wales (the
“Company”) and each of the institutions which is a signatory to this First
Amendment (collectively, the “Noteholders”).

R E C I T A L S:

A.    The Company and each of the purchasers named in Schedule A thereto have
heretofore entered into the Note Purchase Agreement dated as of January 23, 2017
(the “Note Purchase Agreement”; as amended and restated as of the date hereof
pursuant to this First Amendment, the “Amended and Restated Note Purchase
Agreement”). The Company has heretofore issued, and there is outstanding, (a)
$50,000,000 aggregate principal amount of its 3.93% Senior Notes, Series A-1,
due February 27, 2027 (the “Series A-1 Notes”); (b) €60,000,000 aggregate
principal amount of its 1.86% Senior Notes, Series A-2, due February 27, 2027
(the “Series A-2 Notes”); (c) $45,000,000 aggregate principal amount of its
4.03% Senior Notes, Series A-3, due February 27, 2029 (the “Series A-3 Notes”);
(d) €20,000,000 aggregate principal amount of its 2.04% Senior Notes,
Series A-4, due February 27, 2029 (the “Series A-4 Notes”); (e) £45,000,000
aggregate principal amount of its 3.04% Senior Notes, Series A-5, due
February 27, 2029 (the “Series A-5 Notes”); (f) €19,000,000 aggregate principal
amount of its 2.30% Senior Notes, Series A-6, due February 27, 2032 (the
“Series A-6 Notes”); and (g) £30,000,000 aggregate principal amount of its 3.17%
Senior Notes, Series A-7, due February 27, 2032 (the “Series A-7 Notes”; the
Series A-1 Notes, the Series A-2 Notes, the Series A-3 Notes, the Series A-4
Notes, the Series A-5 Notes, the Series A-6 Notes and the Series A-7 Notes are
hereinafter referred to as the “Notes”) pursuant to the Note Purchase Agreement.
The Noteholders hold 100% of the outstanding principal amount of the Notes.

B.    For the purposes of effecting an internal restructuring, STERIS Limited, a
private company limited by shares incorporated under the laws of the Republic of
Ireland with company number 595593, was formed and subsequently re-registered as
a public limited company under the laws of Ireland and renamed “STERIS plc”
(“New STERIS plc”), and New STERIS plc caused to be incorporated two wholly
owned subsidiaries, STERIS Emerald IE Limited, a private company limited by
shares incorporated under the laws of Ireland with company number 633389 (“Irish
Midco”) and STERIS Emerald UK Limited, a company incorporated under the laws of
England and Wales with company number 11629557 (“MergerCo”).

C.    In order to effectuate such internal restructuring (i) the shareholders of
the Company will exchange their shares of capital stock in the Company for an
equivalent amount of shares of capital stock of New STERIS plc pursuant to a
cancellation scheme of arrangement under the laws of England and Wales and the
Company will be converted into STERIS Limited, a private limited company
organized under the laws of England and Wales, a wholly-owned subsidiary of New
STERIS plc, (ii) New STERIS plc will contribute all capital stock in the Company
to MergerCo, (iii) the Company will distribute the capital stock of certain of
its Subsidiaries to MergerCo, and (iv) Irish Midco will merge into MergerCo,
with Irish Midco surviving and the Company becoming the direct wholly owned
Subsidiary of Irish Midco (clauses (i) through (iv), collectively, the
“Restructuring”).



--------------------------------------------------------------------------------

D.    Concurrently with the consummation of the Restructuring, New STERIS plc
and Irish Midco (the “New Guarantors”) shall be added as guarantors under the
Bank Credit Agreement and the Amended and Restated Note Purchase Agreement and
New STERIS plc and Synergy Health Limited, a private limited company organized
under the laws or England and Wales, shall be added as borrowers under the Bank
Credit Agreement.

E.    The Company and the Noteholders now desire to amend and restate the Note
Purchase Agreement in its entirety.

F.    Capitalized terms used herein shall have the respective meanings ascribed
thereto in the Amended and Restated Note Purchase Agreement unless herein
defined or the context shall otherwise require.

G.    All requirements of law have been fully complied with and all other acts
and things necessary to make this First Amendment a valid, legal and binding
instrument according to its terms for the purposes herein expressed have been
done or performed.

NOW, THEREFORE, upon the full and complete satisfaction of the conditions
precedent to the effectiveness of this First Amendment set forth in Section 2
hereof, and in consideration of good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the Company and the Noteholders do
hereby agree as follows:

 

SECTION 1.

AMENDMENTS AND WAIVERS.

Section 1.1.    On the Amendment Effective Date (as defined below), the
Noteholders agree (i) that the execution of any written agreement in connection
with the Restructuring which, when fully performed by the parties thereto, would
result in a Change in Control shall not constitute a Control Event, (ii) that no
action under Section 8.8 of the Note Purchase Agreement shall be required in
connection with the execution of any such agreement and (iii) that no action
under Section 8.8(b) of the Note Purchase Agreement shall be required in
connection with the Restructuring.

Section 1.2.    On the Amendment Closing Date, immediately prior to the
consummation of the Restructuring, the Noteholders consent to the Restructuring
and agree (i) that such Restructuring shall be permitted under the terms of the
Note Purchase Agreement and (ii) that such Restructuring shall not constitute a
Change in Control or an action that consummates a Change in Control under the
Note Purchase Agreement and (iii) that no action under Section 8.8 of the Note
Purchase Agreement shall be required in connection with the Restructuring.

Section 1.3.    Effective as of the Amendment Closing Date, substantially
concurrently with the consummation of the Restructuring, the Note Purchase
Agreement shall be and hereby is amended and restated in its entirety as
attached hereto as Exhibit 1.1.

 

- 2 -



--------------------------------------------------------------------------------

SECTION 2.

CONDITIONS TO EFFECTIVENESS AND CLOSING OF THIS FIRST AMENDMENT.

Section 2.1.    This First Amendment (other than Sections 1.2 and 1.3) shall
become effective on the date on which (the “Amendment Effective Date”) the
Noteholders (or their special counsel) shall have received from the Company, the
Guarantors (including, without limitation, the New Guarantors), and all other
Noteholders party hereto either (i) a counterpart of this First Amendment signed
on behalf of each such party or (ii) written evidence (which may include .pdf or
facsimile transmission of a signed signature page of this First Amendment) that
such party has signed such a counterpart.

Section 2.2.    The consents and amendments set forth in Sections 1.2 and 1.3
shall become effective on and as of the first date on which (the “Amendment
Closing Date”) the following conditions precedent have been satisfied (with the
Noteholders acting reasonably in assessing whether the conditions precedent have
been satisfied or waived), provided that the Amendment Closing Date shall occur
no later than May 15, 2019:

(a)    The Amendment Effective Date shall have occurred.

(b)    The Noteholders (or their special counsel) shall have received on or
before the Amendment Closing Date:

(i)    an executed counterpart of the joinder agreement pursuant to which the
New Guarantors have become bound by the Affiliate Guaranty;

(ii)    a certificate signed by the President, a Vice President or another
authorized officer or director of each New Guarantor making representations and
warranties to the effect of those contained in Section 5 of the Affiliate
Guaranty, but with respect solely to such New Guarantor;

(iii)    such documents and evidence with respect to each New Guarantor as the
Required Holders may reasonably request in order to establish the existence and,
if applicable, good standing of such New Guarantor and the authorization of the
transactions contemplated by the Affiliate Guaranty;

(iv)    an opinion of counsel reasonably satisfactory to the Required Holders to
the effect that such Affiliate Guaranty has been duly authorized, executed and
delivered by the New Guarantors and constitutes the legal, valid and binding
contract and agreement of such New Guarantors enforceable in accordance with its
terms, subject to customary exceptions, assumptions and qualifications; provided
that an opinion from Matheson shall be reasonably satisfactory to the Required
Holders; and

(v)    with respect to any Foreign Guarantor, evidence of the acceptance by the
Company or CT Corporation System, as applicable, of the appointment of
designation provided for by Section 8 of the Affiliate Guaranty, as such
Guarantor’s agent to receive, for it and on its behalf, service of process, for
the period from the date of such Affiliate Guaranty to February 27, 2033.

 

- 3 -



--------------------------------------------------------------------------------

(c)    Substantially contemporaneously with the Amendment Closing Date, the
Restructuring shall be initiated, and such Restructuring shall be consummated
within six (6) Business Days thereof.

(d)    Substantially contemporaneously with, or prior to, the Amendment Closing
Date, the Bank Credit Agreement shall be amended on terms consistent with the
amendments to the Note Purchase Agreement set forth in Exhibit 1.1 hereto as
reasonably determined by the Company (to the extent such amendments in
Exhibit 1.1 are of the type applicable to the Bank Credit Agreement as
reasonably determined by the Company).

(e)    Substantially contemporaneously with the Amendment Closing Date, the
Amended and Restated Note Purchase Agreement of STERIS Corporation dated as of
March 31, 2015 (which amended and restated those certain Note Purchase
Agreements dated as of August 15, 2008) shall be amended on terms consistent
with the amendments to the Note Purchase Agreement set forth in Exhibit 1.1
hereto as reasonably determined by STERIS Corporation.

(f)    Substantially contemporaneously with the Amendment Closing Date, the
Amended and Restated Note Purchase Agreement of STERIS Corporation dated as of
March 31, 2015 (which amended and restated those certain Note Purchase
Agreements dated as of December 4, 2012) shall be amended on terms consistent
with the amendments to the Note Purchase Agreement set forth in Exhibit 1.1
hereto as reasonably determined by STERIS Corporation.

(g)    Substantially contemporaneously with the Amendment Closing Date, the Note
Purchase Agreement of STERIS Corporation dated as of May 15, 2015 shall be
amended on terms consistent with the amendments to the Note Purchase Agreement
set forth in Exhibit 1.1 hereto as reasonably determined by STERIS Corporation.

(h)    The representations and warranties of the Company in Section 3 shall be
true and correct in all material respects on and as of such date, except to the
extent such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties shall have been true and
correct in all material respects as of such earlier date.

(i)    No Default has occurred and is continuing.

(j)    Each Noteholder shall have received an amendment fee in Dollars in an
amount equal to 0.025% times the aggregate outstanding principal amount of the
Note(s) held by such Noteholder (or if such Note(s) are not denominated in
Dollars, the Dollar equivalent of the aggregate outstanding principal amount of
the Note(s) held by such Noteholder determined by the Company using the
applicable last price as shown on the Bloomberg Historical Price Table for such
currency (or any successor page thereto) two Business Days prior to the
Amendment Closing Date).

 

- 4 -



--------------------------------------------------------------------------------

SECTION 3.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

Section 3.1.    To induce the Noteholders to execute and deliver this First
Amendment (which representations shall survive the execution and delivery of
this First Amendment), the Company represents and warrants to the Noteholders
that:

(a)    this First Amendment has been duly authorized, executed and delivered by
it and this First Amendment, upon execution and delivery by the Noteholders,
constitutes the legal, valid and binding obligation, contract and agreement of
the Company enforceable against it in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws or equitable principles relating to or limiting creditors’
rights generally;

(b)    the Note Purchase Agreement, as amended by this First Amendment, and the
Notes constitute the legal, valid and binding obligations, contracts and
agreements of the Company enforceable against it in accordance with their
respective terms, except as enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws or equitable principles
relating to or limiting creditors’ rights generally;

(c)    the execution, delivery and performance by the Company of this First
Amendment (i) has been duly authorized by all requisite corporate action,
(ii) does not require the consent or approval of any governmental or regulatory
body or agency, and (iii) will not (A) violate (1) any provision of law,
statute, rule or regulation or its certificate of incorporation or bylaws,
(2) any order of any court or any rule, regulation or order of any other agency
or government binding upon it, or (3) any provision of any material indenture,
agreement or other instrument to which it is a party or by which its properties
or assets are or may be bound, or (B) result in a breach or constitute (alone or
with due notice or lapse of time or both) a default under any indenture,
agreement or other instrument referred to in clause (iii)(A)(3) of this
Section 3.1(c); and

(d)    prior to and immediately after giving effect to this First Amendment, no
Default or Event of Default has occurred and is continuing.

 

SECTION 4.

MISCELLANEOUS.

Section 4.1.    All terms, conditions and covenants contained in the Note
Purchase Agreement are hereby superseded by the Amended and Restated Note
Purchase Agreement.

Section 4.2.    Any and all notices, requests, certificates and other
instruments executed and delivered after the execution and delivery of this
First Amendment may refer to the Amended and Restated Note Purchase Agreement
without making specific reference to this First Amendment but nevertheless all
such references shall include this First Amendment unless the context otherwise
requires.

 

- 5 -



--------------------------------------------------------------------------------

Section 4.3.    The descriptive headings of the various Sections or parts of
this First Amendment are for convenience only and shall not affect the meaning
or construction of any of the provisions hereof.

Section 4.4.    This First Amendment shall be governed by and construed in
accordance with New York law.

Section 4.5.    The Company shall pay the reasonable fees and expenses of
Chapman and Cutler LLP, counsel to the Noteholders, in connection with the
negotiation, preparation, approval, execution and delivery of this First
Amendment, within ten (10) days after Company’s receipt of the invoices
therefor.

Section 4.6.    The execution hereof by you shall constitute a contract between
us for the uses and purposes hereinabove set forth, and this First Amendment may
be executed in any number of counterparts, each executed counterpart
constituting an original, but all together only one agreement.

[Remainder of page intentionally left blank.]

 

- 6 -



--------------------------------------------------------------------------------

[Signature Pages on File with the Company]



--------------------------------------------------------------------------------

Exhibit 1.1

AMENDED AND RESTATED NOTE PURCHASE AGREEMENT



--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

 

STERIS plc

$50,000,000 3.93% Senior Notes, Series A-1, due February 27, 2027

€60,000,000 1.86% Senior Notes, Series A-2, due February 27, 2027

$45,000,000 4.03% Senior Notes, Series A-3, due February 27, 2029

€20,000,000 2.04% Senior Notes, Series A-4, due February 27, 2029

£45,000,000 3.04% Senior Notes, Series A-5, due February 27, 2029

€19,000,000 2.30% Senior Notes, Series A-6, due February 27, 2032

£30,000,000 3.17% Senior Notes, Series A-7, due February 27, 2032

 

 

AMENDED AND RESTATED NOTE PURCHASE AGREEMENT

 

 

Dated as of March 5, 2019

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Not a part of the Agreement)

 

SECTION   HEADING    PAGE  

SECTION 1.

  AUTHORIZATION OF NOTES      1  

Section 1.1.

 

Series A Notes

     1

        

 

Section 1.2.

 

Amendment and Restatement of Existing Note Purchase Agreement

     2  

Section 1.3.

 

Amendment and Consent of Noteholders

     2  

SECTION 2.

  SALE AND PURCHASE OF NOTES; SUBSEQUENT SALES      3  

Section 2.2.

 

Guarantees

     3  

Section 2.3.

 

Subsequent Sales

     4

SECTION 3.

  INITIAL CLOSING      5

SECTION 4.

  CONDITIONS TO CLOSING      5  

Section 4.1.

 

Representations and Warranties

     5  

Section 4.2.

 

Performance; No Default

     6  

Section 4.3.

 

Compliance Certificates

     6  

Section 4.4.

 

Opinions of Counsel

     6  

Section 4.5.

 

Purchase Permitted by Applicable Law, Etc.

     7  

Section 4.6.

 

Sale of Other Notes

     7  

Section 4.7.

 

Security Documents

     7  

Section 4.8.

 

[Reserved]

     7  

Section 4.9.

 

[Reserved]

     7  

Section 4.10.

 

Private Placement Number

     7    

Section 4.11.

 

Changes in Organization Structure

     7    

Section 4.12.

 

Funding Instructions

     7    

Section 4.13.

 

Acceptance of Appointment to Receive Service of Process

     8  

Section 4.14.

 

Proceedings and Documents

     8  

SECTION 5.

  REPRESENTATIONS AND WARRANTIES OF THE COMPANY      8  

Section 5.1.

 

Organization; Power and Authority

     8  

Section 5.2.

 

Authorization, Etc.

     8  

Section 5.3.

 

Disclosure

     9  

Section 5.4.

 

Organization and Ownership of Shares of Material Subsidiaries

     9  

Section 5.5.

 

Financial Statements

     9  

Section 5.6.

 

Compliance with Laws, Other Instruments, Etc.

     10  

Section 5.7.

 

Governmental Authorizations, Etc.

     10

 

-i-



--------------------------------------------------------------------------------

 

Section 5.8.

 

Litigation; Observance of Statutes and Orders

     10

        

 

Section 5.9.

 

Taxes

     11  

Section 5.10.

 

Title to Property; Leases

     11  

Section 5.11.

 

Licenses, Permits, Etc.

     11  

Section 5.12.

 

Compliance with ERISA

     11  

Section 5.13.

 

Private Offering by the Company

     13  

Section 5.14.

 

Use of Proceeds; Margin Regulations

     13  

Section 5.15.

 

Existing Debt

     13  

Section 5.16.

 

Foreign Assets Control Regulations, Etc.

     13  

Section 5.17.

 

Status under Certain Statutes

     15  

Section 5.18.

 

Ranking of Obligations

     15

SECTION 6.

  REPRESENTATIONS OF THE PURCHASERS      15  

Section 6.1.

 

Purchase for Investment

     15  

Section 6.2.

 

Source of Funds

     16

SECTION 7.

  INFORMATION AS TO THE COMPANY      17  

Section 7.1.

 

Financial and Business Information

     17  

Section 7.2.

 

Officer’s Certificate

     20  

Section 7.3.

 

Electronic Delivery

     20  

Section 7.4.

 

Inspection

     21

SECTION 8.

  PREPAYMENT OF THE NOTES      22  

Section 8.1.

 

Required Prepayments

     22  

Section 8.2.

 

Optional Prepayments with Make-Whole Amount

     22  

Section 8.3.

 

Allocation of Partial Prepayments

     22  

Section 8.4.

 

Maturity; Surrender, Etc.

     22  

Section 8.5.

 

Purchase of Notes

     23  

Section 8.6.

 

Make-Whole Amount

     23  

Section 8.7.

 

Swap Breakage

     29  

Section 8.8.

 

Change in Control

     31  

Section 8.9.

 

Prepayment for Tax Reasons

     32

SECTION 9.

  AFFIRMATIVE COVENANTS      34  

Section 9.1.

 

Compliance with Law

     34  

Section 9.2.

 

Insurance

     34  

Section 9.3.

 

Maintenance of Properties

     34  

Section 9.4.

 

Payment of Taxes

     35  

Section 9.5.

 

Existence, Etc.

     35  

Section 9.6.

 

Notes to Rank Pari Passu

     35  

Section 9.7.

 

Guaranty

     35  

Section 9.8.

 

Security

     36  

Section 9.9.

 

Restricted Subsidiaries

     37  

Section 9.10.

 

Transactions with Affiliates

     37

 

-ii-



--------------------------------------------------------------------------------

SECTION 10.

  NEGATIVE COVENANTS      38  

Section 10.1.

 

Subsidiary Indebtedness

     38

        

 

Section 10.2.

 

Financial Covenants

     40  

Section 10.3.

 

Limitation on Liens

     40  

Section 10.4.

 

Mergers and Consolidations, Etc.

     42  

Section 10.5.

 

Dispositions

     43  

Section 10.6.

 

Changes in Accounting

     44  

Section 10.7.

 

Designation of Subsidiaries

     44  

Section 10.8.

 

Terrorism Sanctions Regulations

     45

SECTION 11.

  EVENTS OF DEFAULT      46

SECTION 12.

  REMEDIES ON DEFAULT, ETC.      49  

Section 12.1.

 

Acceleration

     49  

Section 12.2.

 

Other Remedies

     49  

Section 12.3.

 

Rescission

     50  

Section 12.4.

 

No Waivers or Election of Remedies, Expenses, Etc.

     50

SECTION 13.

  REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES      50  

Section 13.1.

 

Registration of Notes

     50  

Section 13.2.

 

Transfer and Exchange of Notes

     50  

Section 13.3.

 

Replacement of Notes

     51

SECTION 14.

  PAYMENTS ON NOTES      51  

Section 14.1.

 

Place of Payment

     51  

Section 14.2.

 

Home Office Payment

     51

SECTION 15.

  EXPENSES, ETC.      52  

Section 15.1.

 

Transaction Expenses

     52  

Section 15.2.

 

Certain Taxes

     53  

Section 15.3.

 

Survival

     53

SECTION 16.

  SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT      53

SECTION 17.

  AMENDMENT AND WAIVER      54  

Section 17.1.

 

Requirements

     54  

Section 17.2.

 

Solicitation of Holders of Notes

     54  

Section 17.3.

 

Binding Effect, Etc.

     55  

Section 17.4.

 

Notes Held by Company, Etc.

     55

SECTION 18.

  NOTICES      55

 

-iii-



--------------------------------------------------------------------------------

SECTION 19.

  REPRODUCTION OF DOCUMENTS      56

SECTION 20.

  CONFIDENTIAL INFORMATION      56

SECTION 21.

  SUBSTITUTION OF PURCHASER      58

SECTION 22.

  MISCELLANEOUS      58  

Section 22.1.

 

Successors and Assigns

     58

        

 

Section 22.2.

 

Payments Due on Non-Business Days

     58  

Section 22.3.

 

Severability

     58  

Section 22.4.

 

Construction

     58  

Section 22.5.

 

Counterparts

     59  

Section 22.6.

 

Governing Law

     59  

Section 22.7.

 

Submission to Jurisdiction; Waiver of Jury Trial

     59  

Section 22.8.

 

Obligation to Make Payment in Applicable Currency

     60  

Section 22.9.

 

Determinations Involving Different Currencies

     62  

Section 22.10.

 

Change in Currencies

     62

SECTION 23.

  TAX INDEMNIFICATION; FATCA INFORMATION      62

 

-iv-



--------------------------------------------------------------------------------

SCHEDULE A   —      Information Relating to Initial Purchasers SCHEDULE B   —
     Defined Terms SCHEDULE 5.3   —      Disclosure Materials SCHEDULE 5.4   —
     Organization and Ownership of Shares of Material Subsidiaries SCHEDULE 5.5
  —      Financial Statements SCHEDULE 5.8   —      Litigation, Observance of
Statutes and Orders SCHEDULE 5.11   —      License, Permits, Etc. SCHEDULE 5.14
  —      Use of Proceeds SCHEDULE 5.15   —      Existing Debt SCHEDULE 8.6   —
     Swap Agreements SCHEDULE 9.10   —      Affiliate Transactions EXHIBIT 1-A  
—      Form of 3.93% Senior Notes, Series A-1, due February 27, 2027 EXHIBIT 1-B
  —      Form of 1.86% Senior Notes, Series A-2, due February 27, 2027 EXHIBIT
1-C   —      Form of 4.03% Senior Notes, Series A-3, due February 27, 2029
EXHIBIT 1-D   —      Form of 2.04% Senior Notes, Series A-4, due February 27,
2029 EXHIBIT 1-E   —      Form of 3.04% Senior Notes, Series A-5, due February
27, 2029 EXHIBIT 1-F   —      Form of 2.30% Senior Notes, Series A-6, due
February 27, 2032 EXHIBIT 1-G   —      Form of 3.17% Senior Notes, Series A-7,
due February 27, 2032 EXHIBIT 1.5   —      Form of Supplemental Note EXHIBIT
2.2(a)   —      Form of Affiliate Guaranty EXHIBIT 2.3   —      Form of
Supplemental Note Purchase Agreement EXHIBIT 4.4(a)   —      Form of Opinion of
Special Counsel to the Company and the Guarantors EXHIBIT 4.4(b)   —      Form
of Opinion of Special Counsel to the Purchasers EXHIBIT QPP   —      Form of QPP
Certificate

 

-v-



--------------------------------------------------------------------------------

STERIS plc

5960 Heisley Road

Mentor, Ohio 44060-1834

$50,000,000 3.93% Senior Notes, Series A-1, due February 27, 2027

€60,000,000 1.86% Senior Notes, Series A-2, due February 27, 2027

$45,000,000 4.03% Senior Notes, Series A-3, due February 27, 2029

€20,000,000 2.04% Senior Notes, Series A-4, due February 27, 2029

£45,000,000 3.04% Senior Notes, Series A-5, due February 27, 2029

€19,000,000 2.30% Senior Notes, Series A-6, due February 27, 2032

£30,000,000 3.17% Senior Notes, Series A-7, due February 27, 2032

Dated as of March 5, 2019

TO EACH OF THE NOTEHOLDERS LISTED IN

SCHEDULE A HERETO:

Ladies and Gentlemen:

STERIS plc, a public limited company organized under the laws of England and
Wales (the “Company”), agrees with each holder of a Note as follows:

 

SECTION 1.

BACKGROUND; AMENDMENT AND RESTATEMENT OF EXISTING NOTE PURCHASE AGREEMENT.

Section 1.1.    Background. Reference is made to that certain Note Purchase
Agreement, dated as of January 23, 2017 (the “Existing Note Purchase
Agreement”), among each Initial Purchaser (as defined therein) thereunder and
the Company pursuant to which the Company issued:

(a)    $50,000,000 aggregate principal amount of its 3.93% Senior Notes,
Series A-1, due February 27, 2027 (the “Series A-1 Notes”);

(b)    €60,000,000 aggregate principal amount of its 1.86% Senior Notes,
Series A-2, due February 27, 2027 (the “Series A-2 Notes”);

(c)    $45,000,000 aggregate principal amount of its 4.03% Senior Notes,
Series A-3, due February 27, 2029 (the “Series A-3 Notes”);

(d)    €20,000,000 aggregate principal amount of its 2.04% Senior Notes,
Series A-4, due February 27, 2029 (the “Series A-4 Notes”);

(e)    £45,000,000 aggregate principal amount of its 3.04% Senior Notes,
Series A-5, due February 27, 2029 (the “Series A-5 Notes”);

(f)    €19,000,000 aggregate principal amount of its 2.30% Senior Notes,
Series A-6, due February 27, 2032 (the “Series A-6 Notes”); and



--------------------------------------------------------------------------------

(g)    £30,000,000 aggregate principal amount of its 3.17% Senior Notes,
Series A-7, due February 27, 2032 (the “Series A-7 Notes”; the Series A-1 Notes,
the Series A-2 Notes, the Series A-3 Notes, the Series A-4 Notes, the Series A-5
Notes, the Series A-6 Notes and the Series A-7 Notes are hereinafter referred to
as the “Series A Notes”).

Each of the noteholders listed in the attached Schedule A hereto (each,
individually, a “Noteholder,” and, collectively, the “Noteholders”) and the
Company now desire to amend and restate the Existing Note Purchase Agreement. In
order to effectuate and reflect the foregoing in the most expeditious manner and
to facilitate dealings with respect to the Existing Note Purchase Agreement, the
parties hereto have agreed to enter into that certain First Amendment to the
Existing Note Purchase Agreement, which shall amend and restate the Existing
Note Purchase Agreement and replace such agreement with this Agreement.

The Series A Notes are substantially in the form set out in Exhibit 1-A, 1-B,
1-C, 1-D, 1-E, 1-F and 1-G, respectively, with such changes therefrom, if any,
as may be approved by the Purchasers and the Company. Certain capitalized terms
used in this Amended and Restated Note Purchase Agreement (this “Agreement”) are
defined in Schedule B; references to a “Schedule” or an “Exhibit” are, unless
otherwise specified, to a Schedule or an Exhibit attached to this Agreement.

Section 1.2.    Amendment and Restatement of Existing Note Purchase Agreement.
Effective on the Closing Date, the Company, by its execution of the First
Amendment, agrees and consents to the amendment and restatement in its entirety
of the Existing Note Purchase Agreement and its replacement by this Agreement.

Section 1.3.    Amendment and Consent of Noteholders. The Noteholders are,
collectively, the holders of one hundred percent (100%) of the aggregate
principal amount of the Series A Notes. Subject to the satisfaction of the
conditions precedent set forth in the First Amendment, the Noteholders, by their
execution of the First Amendment, hereby agree and consent to the amendment and
restatement in its entirety of the Existing Note Purchase Agreement and its
replacement by this Agreement.

Section 1.4.    Subsequent Series. Subsequent Series of promissory notes
(collectively, the “Supplemental Notes”) may be issued pursuant to Supplemental
Note Purchase Agreements as provided in Section 2.3 in an aggregate principal
amount not to exceed $200,000,000 (and/or an equivalent amount in Euros and/or
Pounds Sterling, as reasonably determined by the Company based on the exchange
rates of such other currencies) and: (a) shall be sequentially identified as
“Series B Notes”, “Series C Notes”, “Series D Notes” et seq. and may consist of
more than one different and separate tranches, but all such different and
separate tranches of the same Series shall constitute one Series, (b) shall be
in the aggregate principal amount of not less than $25,000,000 per each such
series (and/or an equivalent amount in Euros and/or Pounds Sterling, as
reasonably determined by the Company based on the exchange rates of such other
currencies), (c) shall be dated the date of such Supplemental Note Purchase
Agreement, (d) shall bear interest from such date at the rate per annum to be
determined as of such date, (e) shall bear interest on overdue principal
(including any overdue optional prepayment of principal) and premium, if any,

 

2



--------------------------------------------------------------------------------

and, to the extent permitted by law, on any overdue installment of interest at
the stated rate plus 2%, (f) shall be subject to required amortization, if any,
and optional prepayments, and (g) shall be expressed to mature on the stated
maturity date, all as set forth in the Supplemental Note Purchase Agreement
relating thereto and shall otherwise be substantially in the form attached
hereto as Exhibit 1.2; provided, no Supplemental Notes shall be issued if at the
time of issuance thereof and after giving effect to the application of proceeds
therefor, any Default or Event of Default shall have occurred and be continuing.
The Series A Notes and the Supplemental Notes are herein sometimes collectively
referred to as the “Notes” and individually as a “Note.” As used herein, the
term “Notes” shall include, without limitation, each Note delivered pursuant to
the Existing Note Purchase Agreement and any Supplemental Note Purchase
Agreement at the Initial Closing and/or at any Supplemental Closing and each
Note delivered in substitution or exchange for any such Note pursuant hereto.

 

SECTION 2.

SEVERAL AND NOT JOINT OBLIGATIONS; GUARANTEES; SUBSEQUENT SALES.

Section 2.1.    Several and Not Joint Obligations. The obligations hereunder are
several and not joint obligations, and no holder of a Note shall have any
liability to any Person for the performance or non-performance of any obligation
by any other holder of a Note hereunder. Without limiting the foregoing, the
Company understands and agrees that the Noteholders’ holding of Series A Notes
as herein contemplated does not constitute a commitment, obligation or
indication of interest to purchase any Supplemental Notes.

Section 2.2.    Guarantees. (a) The payment by the Company of all amounts due
with respect to the Notes and the performance by the Company of its obligations
under this Agreement will be absolutely and unconditionally guaranteed by the
Reporting Entity and the Affiliates of the Reporting Entity (other than the
Company) that (i) are obligors under the Bank Credit Agreement or a Material
Credit Facility or (ii) guarantee the obligations of the obligors under the Bank
Credit Agreement or such Material Credit Facility (together with any additional
Affiliate who delivers a guaranty pursuant to Section 9.7, the “Guarantors”)
pursuant to the guaranty agreement substantially in the form of Exhibit 2.2(a)
attached hereto and made a part hereof (as the same may be amended, modified,
extended or renewed, the “Affiliate Guaranty”).

(b)    Any instruments, documents and agreements pursuant to which the Reporting
Entity or any Subsidiary agrees to grant Liens in favor of a collateral agent
(the “Collateral Agent”) for the benefit of the holders of Notes are hereinafter
referred to as the “Collateral Documents.” The Collateral Documents and the
Affiliate Guaranty are hereinafter collectively referred to as the “Security
Documents.”

(c)    [Reserved].

(d)    If at any time the Reporting Entity or any Affiliate shall grant to any
one or more of the Creditors security of any kind or provide any one or more of
the Creditors with additional guaranties or other credit support of any kind
pursuant to the requirements of a Material Credit Facility, then the Reporting
Entity or such Affiliate shall grant to the holders of the Notes the same
security or guaranty so that the holders of the Notes shall at all times be
secured on an equal and pro rata basis with such Creditors. All such additional
guaranties or security shall be given to the holders of the Notes pursuant to
Section 9.7 or 9.8, as applicable, of this Agreement.

 

3



--------------------------------------------------------------------------------

(e)    The holders of the Notes agree that the obligations of any Affiliate
(other than the Reporting Entity) under the Affiliate Guaranty and the Liens of
the Collateral Documents in respect of all or any part of the collateral therein
described shall be automatically released and discharged without the necessity
of further action on the part of the holders of the Notes if, and to the extent,
(i) the corresponding guaranty or Lien given pursuant to the terms of any
Material Credit Facility is released, (ii) such Affiliate is no longer, if
applicable, a borrower or issuer under any Material Credit Facility and (iii) no
Default or Event of Default shall have occurred and then be continuing or result
therefrom (or should any Default or Event of Default then exist or result, at
such later time as any such Default or Event of Default shall cease to exist or
result therefrom), provided that in the event the Reporting Entity or any
Affiliate shall again become obligated under or with respect to the previously
discharged Affiliate Guaranty or Material Credit Facility, or again grant the
discharged Lien, as the case may be, pursuant to the terms and provisions of the
relevant Material Credit Facility, then the Lien granted by the Reporting Entity
or its Subsidiaries under a Collateral Document or the obligations of such
Affiliate under the Affiliate Guaranty, as the case may be, shall be reinstated
and any release thereof previously given shall be deemed null and void, and such
Affiliate Guaranty shall again benefit the holders of the Notes on an equal and
pro rata basis. Any release by the holders of the Notes under this
Section 2.2(e) shall be deemed to have occurred concurrently with the release
and discharge under the Material Credit Facilities. Further, any reinstatement
of an Affiliate Guaranty or Lien pursuant to the terms hereof shall comply with
the terms of Sections 9.7 and 9.8 hereof. The Reporting Entity shall promptly
notify the holders of the Notes of any release of an Affiliate Guaranty pursuant
to this Section 2.2(e) and shall deliver evidence of any release or discharge of
a guaranty or Lien in customary form.

Section 2.3.    Subsequent Sales. At any time, and from time to time, the
Company and one or more Eligible Purchasers may enter into an agreement
substantially in the form of the Supplemental Note Purchase Agreement attached
hereto as Exhibit 2.3 (a “Supplemental Note Purchase Agreement”) in which the
Company shall agree to sell to each such Eligible Purchaser named on the
Supplemental Purchaser Schedule attached thereto (collectively, the
“Supplemental Purchasers”) and, subject to the terms and conditions herein and
therein set forth, each such Supplemental Purchaser shall agree to purchase from
the Company the aggregate principal amount of the Series of Supplemental Notes
(which series shall be at least $25,000,000 (and/or an equivalent amount in
Euros and/or Pounds Sterling, as reasonably determined by the Company based on
the exchange rates of such other currencies) and may consist of more than one
different and separate tranches, but all such different and separate tranches of
the same Series shall constitute one Series) described in such Supplemental Note
Purchase Agreement and set opposite such Supplemental Purchaser’s name in the
Supplemental Purchaser Schedule attached thereto at the price and otherwise
under the terms set forth in such Supplemental Note Purchase Agreement. The sale
of the Supplemental Notes of the Series described in such Supplemental Note
Purchase Agreement will take place at the location, date and time set forth
therein at a closing (a “Supplemental Closing”). At such Supplemental Closing
the Company will deliver to each such Supplemental Purchaser one or more Notes
of the Series to be purchased by such Supplemental Purchaser registered in such
Supplemental

 

4



--------------------------------------------------------------------------------

Purchaser’s name (or in the name of its nominee), evidencing the aggregate
principal amount of Notes of such Series to be purchased by such Supplemental
Purchaser and in the denomination or denominations specified with respect to
such Supplemental Purchaser in such Supplemental Purchaser Schedule against
payment of the purchase price thereof by transfer of immediately available funds
for credit to the Company’s account on the date of such Supplemental Closing (a
“Supplemental Closing Date”) (as specified in a notice to each such Supplemental
Purchaser at least three Business Days prior to such Supplemental Closing Date).

 

SECTION 3.

RESTATEMENT CLOSING.

The execution and delivery of the First Amendment shall occur at the offices of
Chapman and Cutler LLP, 111 West Monroe Street, Chicago, IL 60603, at 10:00 a.m.
(Chicago time), at a closing on the Amendment Closing Date (as defined in the
First Amendment) (the “Closing Date”).

Except as stated in the last paragraph of this Section 3, after the Closing
Date, no Person shall have any obligation or liability whatsoever to any
Noteholder pursuant to or in connection with the Existing Note Purchase
Agreement. Notwithstanding the foregoing, all amounts owing under, and evidenced
by, the Series A Notes as of the Closing Date shall continue to be outstanding
under, and shall from and after the Closing Date be evidenced by, the Series A
Notes, and shall be governed by the terms of this Agreement.

If on the Closing Date any of the conditions specified in the First Amendment
shall not have been fulfilled to any Noteholder’s satisfaction, such Noteholder
shall, at such Noteholder’s election, be relieved of all further obligations
under this Agreement, without thereby waiving any rights such Noteholder may
have under the Existing Note Purchase Agreement or otherwise by reason of such
failure or such nonfulfillment.

Without limiting obligations under the Series A Notes, all payment obligations
of the Company under the Existing Note Purchase Agreement (other than
reimbursement obligations in respect of costs, expenses and fees of or incurred
by the holders of the Series A Notes arising prior to the date hereof) shall be
cancelled and such payment obligations of the Company shall be replaced by, and
evidenced solely by, this Agreement.

 

SECTION 4.

CONDITIONS TO SUPPLEMENTAL CLOSING.

Each Supplemental Purchaser’s obligation to execute and deliver a Supplemental
Note Purchase Agreement and the obligations of each Supplemental Purchaser to
purchase and pay for the Notes to be sold at the applicable Supplemental Closing
is subject to the fulfillment to such Supplemental Purchasers’ satisfaction
prior to or on the date of such Supplemental Closing, of the following
conditions set forth in this Section 4.

Section 4.1.    Representations and Warranties. (a) The representations and
warranties of the Company and Reporting Entity in this Agreement, as modified by
any amendment, supplement or superseding provision pursuant to the Supplemental
Note Purchase Agreement shall be correct when made on the date of such
Supplemental Closing (or if such representation or warranty is expressly stated
to have been made as of a specific date, as of such specific date).

 

5



--------------------------------------------------------------------------------

(b)    The representations and warranties of each Guarantor in the Affiliate
Guaranty, as modified by any amendment, supplement or superseding provision
pursuant to any supplemental agreement shall be correct when made on the date of
such Supplemental Closing (or if such representation or warranty is expressly
stated to have been made as of a specific date, as of such specific date).

Section 4.2.    Performance; No Default. (a) The Company shall have performed
and complied with all material agreements and conditions contained in this
Agreement (or in the applicable Supplemental Note Purchase Agreement) required
to be performed or complied with by it prior to or at the time of such
Supplemental Closing, and after giving effect to the issue and sale of the
Supplemental Notes (and the application of the proceeds thereof), no Default or
Event of Default shall have occurred and be continuing.

(b)    Each Guarantor shall have performed and complied with all material
agreements and conditions contained in the Affiliate Guaranty required to be
performed and complied with by it prior to or at the time of such Supplemental
Closing.

Section 4.3.    Compliance Certificates.

(a)    Officer’s Certificate. The Company shall have delivered to such Purchaser
an Officer’s Certificate, dated the date of such Supplemental Closing,
certifying that the conditions specified in Sections 4.1(a), 4.2(a) and 4.11
have been fulfilled.

(b)    Guarantor Officer’s Certificate. Each Guarantor shall have delivered to
such Purchaser a certificate of an authorized officer, dated the date of such
Supplemental Closing certifying that the conditions set forth in
Sections 4.1(b), 4.2(b) and 4.11 have been fulfilled.

(c)    Authorization Certificate. The Company shall have delivered to such
Purchaser a certificate dated the date of such Supplemental Closing certifying
as to the resolutions attached thereto and other corporate proceedings relating
to the authorization, execution and delivery of the Supplemental Notes, this
Agreement or the Supplemental Note Purchase Agreement, as the case may be, and
any Security Documents to which it is a party.

(d)    Guarantor Authorization Certificate. Each Guarantor shall have delivered
to such Purchaser a certificate dated the date of such Supplemental Closing,
certifying as to the resolutions attached thereto and other legal proceedings
relating to the authorization, execution and delivery of the Affiliate Guaranty.

Section 4.4.    Opinions of Counsel. Each Purchaser shall have received opinions
in form and substance satisfactory to it, dated the date of such Supplemental
Closing (a) from counsel for the Company and the Guarantors, which may include
in-house counsel, covering the matters set forth in Exhibit 4.4(a) (and the
Company hereby instructs its counsel to deliver such opinion to such Purchaser)
and (b) from Chapman and Cutler LLP, its special counsel in connection with such
transactions, substantially in the form set forth in Exhibit 4.4(b) and covering
such other matters incident to such transactions as it may reasonably request.

 

6



--------------------------------------------------------------------------------

Section 4.5.    Purchase Permitted by Applicable Law, Etc. On the date of such
Supplemental Closing each Purchaser’s purchase of Notes shall (a) be permitted
by the laws and regulations of each jurisdiction to which it is subject, without
recourse to provisions (such as Section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any applicable
law or regulation (including, without limitation, Regulation T, U or X of the
Board of Governors of the Federal Reserve System) and (c) not subject it to any
tax, penalty or liability under or pursuant to any applicable law or regulation,
which law or regulation was not in effect on the date of the Supplemental
Closing. If requested by a Purchaser, such Purchaser shall have received an
Officer’s Certificate certifying as to such matters of fact as it may reasonably
specify to enable it to determine whether such purchase is so permitted.

Section 4.6.    Sale of Other Notes. Contemporaneously with such Supplemental
Closing, the Company shall sell to the other Supplemental Purchasers, and each
of the other Supplemental Purchasers shall purchase, the Supplemental Notes to
be purchased by them at such Supplemental Closing as specified in the
Supplemental Note Purchase Agreement.

Section 4.7.    Security Documents. At each Supplemental Closing, the Security
Documents (including, without limitation, the Affiliate Guaranty), if any, shall
be amended and/or supplemented as necessary to include the Supplemental Notes
thereunder.

Section 4.8.    [Reserved].

Section 4.9.    [Reserved].

Section 4.10.    Private Placement Number. A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the Securities
Valuation Office of the National Association of Insurance Commissioners) shall
have been obtained for each tranche of the Series of Supplemental Notes then to
be issued.

Section 4.11.    Changes in Organization Structure. Other than as permitted by
the terms of this Agreement, the Company and the Guarantors shall not have
changed their jurisdiction of organization or been a party to any merger or
consolidation and shall not have succeeded to all or any substantial part of the
liabilities of any other entity, at any time following the date of the most
recent financial statements referred to in Schedule 5.5.

Section 4.12.    Funding Instructions. At least three Business Days prior to the
date of such Closing, each Purchaser shall have received written instructions
executed by a Responsible Officer of the Company directing the manner of the
payment of funds and setting forth (a) the name and address of the transferee
bank, (b) such transferee bank’s ABA number, (c) the account name and number
into which the purchase price for the Supplemental Notes is to be deposited,
(d) the name and telephone number of the account representative responsible for
verifying receipt of such funds and (e) any other information that may be
required to effect such transfer.

 

7



--------------------------------------------------------------------------------

Section 4.13.    Acceptance of Appointment to Receive Service of Process. Such
Purchaser shall have received evidence of the acceptance by C T Corporation
System, with an office on the date hereof at 111 Eighth Avenue, New York, New
York 10011, of the appointment and designation provided for by Section 22.7(e)
for the period from the date of the Initial Closing to February 27, 2033 (and
the payment in full of all fees in respect thereof).

Section 4.14.    Proceedings and Documents. All corporate and other proceedings
in connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be satisfactory to
each Purchaser and its special counsel, and it and its special counsel shall
have received all such counterpart originals or certified or other copies of
such documents as it or they may reasonably request.

 

SECTION 5.

REPRESENTATIONS AND WARRANTIES OF THE REPORTING ENTITY.

The Reporting Entity represents and warrants to each applicable Purchaser on the
date of Closing those representations and warranties set forth in Sections 5.1
through Section 5.18:

The holders of the Notes and each Supplemental Purchaser recognize and
acknowledge that the Company may supplement or amend, as appropriate, the
following representations and warranties, as well as the schedules related
thereto (including, without limitation, by referring in the representations,
warranties and schedules to the Reporting Entity as appropriate), pursuant to a
Supplemental Note Purchase Agreement on the date of each Supplemental Closing;
provided that no such supplement or amendment to any representation or warranty
applicable to any Supplemental Closing shall change or otherwise modify or be
deemed or construed to change or otherwise modify any representation or warranty
given on any prior date or any determination of the falseness or inaccuracy
thereof within the limitations of Section 11(e).

Section 5.1.    Organization; Power and Authority. The Company is a public
limited company duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization, and is duly qualified as a foreign
entity and is in good standing in each jurisdiction in which such qualification
is required by law, other than those jurisdictions as to which the failure to be
so qualified or in good standing would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The Company has the
legal power and authority to own or hold under lease the properties it purports
to own or hold under lease, to transact the business it transacts and proposes
to transact, to execute and deliver the Supplemental Note Purchase Agreement,
the Supplemental Notes and any Security Documents to which it is a party and to
perform the provisions hereof and thereof.

Section 5.2.    Authorization, Etc. The Supplemental Note Purchase Agreement,
the Supplemental Notes and any Security Documents to which it is a party have
been duly authorized by all necessary corporate or other organizational action
on the part of the Company, and the Supplemental Note Purchase Agreement
constitutes, and upon execution and delivery thereof and upon receipt of
consideration therefor, each Supplemental Note will constitute, a

 

8



--------------------------------------------------------------------------------

legal, valid and binding obligation of the Company enforceable against the
Company in accordance with its terms, except as such enforceability may be
limited by (a) applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
(b) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

Section 5.3.    Disclosure. The Supplemental Note Purchase Agreement, the
Securities and Exchange Commission filings, press releases and other documents
identified in Schedule 5.3 and the financial statements listed in Schedule 5.5,
taken as a whole, do not contain any untrue statement of a material fact or omit
to state any material fact necessary to make the statements therein not
misleading in the light of the circumstances under which they were made. Since
March 31, 2016, there has been no change in the financial condition, operations,
business or properties of the Company or any of its Subsidiaries except changes
that individually or in the aggregate would not reasonably be expected to have a
Material Adverse Effect, except as disclosed in Schedule 5.3 and 5.8.

Section 5.4.    Organization and Ownership of Shares of Material Subsidiaries.
(a) Schedule 5.4 includes the list of the Company’s Subsidiaries as filed with
the Securities and Exchange Commission on Form 10-K as of March 31, 2016,
showing, as to each Material Subsidiary and certain other of the Company’s
Subsidiaries, the correct name thereof and the jurisdiction of its organization
as of such date. Unless otherwise set forth on Schedule 5.4, each Material
Subsidiary is a Restricted Subsidiary.

(b)    All of the outstanding shares of capital stock or similar equity
interests of each Material Subsidiary owned by the Company and its Material
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by the Company or another Material Subsidiary free and clear of any Lien
(except as otherwise disclosed in Schedule 5.4 and except for Liens permitted by
Section 10.3(e)).

(c)    Each Subsidiary is a corporation or other legal entity duly organized,
validly existing and in good standing (if applicable) under the laws of its
jurisdiction of organization, except as would not reasonably be expected to
materially affect the Consolidated Group as a whole, and is duly qualified as a
foreign corporation or other legal entity and is in good standing in each
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be so qualified or in good standing
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Each such Subsidiary has the corporate or other power
and authority to own or hold under lease the properties it purports to own or
hold under lease and to transact the business it transacts and proposes to
transact, except as would not reasonably be expected to materially affect the
Consolidated Group as a whole.

Section 5.5.    Financial Statements. The Company has made available to each
Purchaser copies of the consolidated financial statements of the Company and its
Subsidiaries included in those reports listed on Schedule 5.5. All of said
financial statements that have been made available (including in each case the
related schedules and notes) fairly present in all material respects the
consolidated financial position of the Company and its Subsidiaries as of the
respective dates specified in such financial statements and the consolidated
results of their

 

9



--------------------------------------------------------------------------------

operations and cash flows for the respective periods so specified and have been
prepared in accordance with GAAP consistently applied throughout the periods
involved except as set forth in the notes thereto (subject, in the case of any
interim financial statements, to normal year-end adjustments).

Section 5.6.    Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by the Company of the Supplemental Note Purchase
Agreement, the Supplemental Notes and any Security Documents to which it is a
party will not (a) contravene, result in any breach of, or constitute a default
under, or result in the creation of any Lien in respect of any property of the
Company or any Restricted Subsidiary (except the creation of Liens contemplated
by the Collateral Documents) under, any indenture, mortgage, deed of trust,
loan, purchase or credit agreement, lease, corporate charter, memorandum of
association, articles of association, or by-laws, or any other Material
agreement or instrument to which the Company or any Restricted Subsidiary is
bound or by which the Company or any Restricted Subsidiary or any of their
respective properties may be bound or affected, (b) conflict with or result in a
breach of any of the terms, conditions or provisions of any order, judgment,
decree, or ruling of any court, arbitrator or Governmental Authority applicable
to the Company or any Restricted Subsidiary or (c) violate any provision of any
statute or other rule or regulation of any Governmental Authority applicable to
the Company or any Restricted Subsidiary.

Section 5.7.    Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority by the Company is required in connection with the execution, delivery
or performance by the Company of the Supplemental Note Purchase Agreement, the
Supplemental Notes or the Security Documents to which it is a party, including
any thereof required in connection with the obtaining of Dollars, Euros or
Pounds Sterling to make payments under this Agreement or the Notes and the
payment of such Dollars, Euros or Pounds Sterling to Persons resident in the
United States of America. It is not necessary to ensure the legality, validity,
enforceability or admissibility into evidence in England and Wales of this
Agreement or the Notes that any thereof or any other document be filed, recorded
or enrolled with any Governmental Authority, or that any such agreement or
document be stamped with any stamp, registration or similar transaction tax.

Section 5.8.    Litigation; Observance of Statutes and Orders. (a) Except as
disclosed in Schedule 5.8, there are no actions, suits or proceedings pending
or, to the knowledge of the Company, threatened against or affecting the Company
or any Restricted Subsidiary or any property of the Company or any Restricted
Subsidiary in any court or before any arbitrator of any kind or before or by any
Governmental Authority that, individually or in the aggregate, would reasonably
be expected to have a Material Adverse Effect.

(b)    Except as disclosed in Schedule 5.8, neither the Company nor any
Restricted Subsidiary is in default under any order, judgment, decree or ruling
of any court, arbitrator or Governmental Authority or is in violation of any
applicable law, ordinance, rule or regulation (including without limitation
Environmental Laws) of any Governmental Authority, which default or violation,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

 

10



--------------------------------------------------------------------------------

Section 5.9.    Taxes. (a) The Company and its Restricted Subsidiaries have
filed all tax returns that are required to have been filed in any jurisdiction,
and have paid all taxes shown to be due and payable on such returns and all
other taxes and assessments payable by them, to the extent such taxes and
assessments have become due and payable and before they have become delinquent,
except for any taxes and assessments (a) the amount of which is not individually
or in the aggregate Material or (b) the amount, applicability or validity of
which is currently being contested in good faith by appropriate proceedings and
with respect to which the Company or a Restricted Subsidiary, as the case may
be, has established adequate reserves in accordance with GAAP. The Company is
subject to taxation by HM Revenue and Customs and has paid all such taxes due
other than those the failure to pay would not have a Material Adverse Effect.

(b)    No liability for any tax, directly or indirectly, imposed, assessed,
levied or collected by or for the account of any Governmental Authority of the
United Kingdom or any political subdivision thereof will be incurred by the
Company or any holder of a Note as a result of the execution or delivery of this
Agreement or the Notes and no deduction or withholding in respect of Taxes
imposed by or for the account of the United Kingdom is required to be made from
any payment by the Company under this Agreement or the Notes except for any such
liability, withholding or deduction imposed, assessed, levied or collected by or
for the account of any such Governmental Authority of the United Kingdom arising
out of circumstances described in clause (i) through (v) of Section 23(b).

Section 5.10.    Title to Property; Leases. The Company and its Restricted
Subsidiaries have good and sufficient title to their respective Material
properties, including all such properties reflected in the most recent audited
balance sheet referred to in Section 5.5 or acquired by the Company or any
Restricted Subsidiary after said date (except as sold or otherwise disposed of
in the ordinary course of business), in each case free and clear of Liens
prohibited by this Agreement except for those defects in title and Liens that
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect. All Material leases are valid and subsisting and are in
full force and effect in all material respects.

Section 5.11.    Licenses, Permits, Etc. Except as disclosed in Schedule 5.11,
the Company and its Restricted Subsidiaries own or possess all licenses,
permits, franchises, authorizations, patents, copyrights, proprietary software,
service marks, trademarks and trade names, or rights thereto, that are Material,
without known conflict with the rights of others, except for those conflicts
that, individually or in the aggregate, would not have a Material Adverse
Effect.

Section 5.12.    Compliance with ERISA. (a) The Company and each ERISA Affiliate
have operated and administered each Plan in compliance with all applicable laws
except for such instances of noncompliance which have not resulted in and would
not reasonably be expected to result in a Material Adverse Effect. Neither the
Company nor any ERISA Affiliate has incurred any liability pursuant to Title I
or IV of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans (as defined in Section 3 of ERISA), and no event,
transaction or condition has occurred or exists that would reasonably be
expected to result in the incurrence of any such liability by the Company or any
ERISA Affiliate, or in the imposition of any Lien on any of the rights,
properties or assets of the Company or any ERISA Affiliate, in either case
pursuant to Title I or IV of ERISA or to such penalty or excise tax provisions
or to

 

11



--------------------------------------------------------------------------------

Section 436 or 430 of the Code (or the predecessor provisions of
Sections 401(a)(29) or 412 of the Code), other than such liabilities or Liens as
would not individually or in the aggregate reasonably be expected to be
Material.

(b)    (i) The present value of the aggregate benefit liabilities under each of
the Plans subject to ERISA (other than Multiemployer Plans or plans described in
Section 5.12(d)), determined as of the end of such Plan’s most recently ended
plan year on the basis of the actuarial assumptions specified for funding
purposes in such Plan’s most recent actuarial valuation report, did not exceed
the aggregate current value of the assets of such Plan allocable to such benefit
liabilities by more than $25,000,000. (ii) The present value of the accrued
benefit liabilities (whether or not vested) under each Non-U.S. Plan that is
funded, determined as of the end of the Company’s most recently ended fiscal
year on the basis of reasonable actuarial assumptions specified in the most
recent Financial Statements, did not exceed the current value of the assets of
such Non-U.S. Plan allocable to such benefit liabilities by more than
$40,000,000 For purposes of clause (i) above, the term “benefit liabilities” has
the meaning specified in Section 4001 of ERISA and the terms “current value” and
“present value” have the meaning specified in Section 3 of ERISA and for
purposes of clause (ii) above and Section 11(j)(iv) below, the term “present
value of the accrued benefit liabilities” has the same meaning as the term
“benefit obligations at end of year”, and the term “current value of the assets”
has the same meaning as the term “fair value of plan assets at end of year, in
each case as set forth in the most recent Financial Statements.

(c)    The Company and its ERISA Affiliates have not incurred (i) withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
Section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material or (ii) any obligation in
connection with the termination of or withdrawal from any Non-U.S. Plan that
individually or in the aggregate would reasonably be expected to have a Material
Adverse Effect.

(d)    The expected post-retirement benefit obligation (determined as of the
last day of the Company’s most recently ended fiscal year in accordance with
Accounting Standards Codification Topic 715-60, without regard to liabilities
attributable to continuation coverage mandated by Section 4980B of the Code) of
the Company and its Restricted Subsidiaries does not exceed $25,000,000.

(e)    The execution and delivery of this Agreement and the issuance and sale of
the Notes hereunder will not involve any transaction that is subject to the
prohibitions of Section 406 of ERISA or in connection with which a tax could be
imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The representation by
the Company in the first sentence of this Section 5.12(e) is made in reliance
upon and subject to the accuracy of each Purchaser’s representation in
Section 6.2 as to the sources of the funds used to pay the purchase price of the
Notes to be purchased by such Purchaser.

(f)    All Non-U.S. Plans have been established, operated, administered and
maintained in compliance with all laws, regulations and orders applicable
thereto, except where failure so to comply would not be reasonably expected to
have a Material Adverse Effect. All premiums, contributions and any other
amounts required by applicable Non-U.S. Plan documents or

 

12



--------------------------------------------------------------------------------

applicable laws to be paid or accrued by the Company and its Subsidiaries have
been paid or accrued as required, except where failure so to pay or accrue would
not be reasonably expected to have a Material Adverse Effect.

Section 5.13.    Private Offering by the Company. Neither the Company nor,
assuming the accuracy of the Offeree Letter, anyone acting on its behalf has
offered the Series A Notes, the Affiliate Guaranty or any similar securities for
sale to, or solicited any offer to buy any of the same from, or otherwise
approached or negotiated in respect thereof with, any Person other than the
Initial Purchasers, and not more than 5 other Institutional Investors, each of
which has been offered the Series A Notes at a private sale for investment.
Neither the Company nor, assuming the accuracy of the Offeree Letter, anyone
acting on its behalf has taken, or will take, any action that would subject the
issuance or sale of the Notes or the Affiliate Guaranty to the registration
requirements of Section 5 of the Securities Act.

Section 5.14.    Use of Proceeds; Margin Regulations. The Company will apply the
proceeds of the sale of the Series A Notes as set forth in Schedule 5.14. No
part of the proceeds from the sale of the Notes hereunder will be, used,
directly or indirectly, for the purpose of buying or carrying any margin stock
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System (12 CFR 221), or for the purpose of buying or carrying or trading
in any securities under such circumstances as to involve the Company in a
violation of Regulation X of said Board (12 CFR 224) or to involve any broker or
dealer in a violation of Regulation T of said Board (12 CFR 220). Margin stock
does not constitute more than 5% of the value of the consolidated assets of the
Company and its Subsidiaries and the Company does not have any present intention
that margin stock will constitute more than 5% of the value of such assets. As
used in this Section, the terms “margin stock” and “purpose of buying or
carrying” shall have the meanings assigned to them in said Regulation U.

Section 5.15.    Existing Debt. Schedule 5.15 sets forth a complete and correct
list of all outstanding Borrowed Debt with an aggregate outstanding principal
amount in excess of $10,000,000 (provided that the aggregate amount of all such
Borrowed Debt not listed on Schedule 5.15 does not exceed $25,000,000) of the
Company and its Restricted Subsidiaries as of September 30, 2016, since which
date there has been no Material change in the amounts, interest rates, sinking
funds, installment payments or maturities of the Borrowed Debt of the Company or
its Restricted Subsidiaries. Neither the Company nor any Restricted Subsidiary
is in default and no waiver of default is currently in effect, in the payment of
any principal or interest on any Debt of the Company or such Restricted
Subsidiary and no event or condition exists with respect to any Debt of the
Company or any Restricted Subsidiary that would permit (or that with notice or
the lapse of time, or both, would permit) one or more Persons to cause such
Borrowed Debt to become due and payable before its stated maturity or before its
regularly scheduled dates of payment, other than with respect to any such
Borrowed Debt, a default under which would not individually or in the aggregate
have a Material Adverse Effect.

Section 5.16.    Foreign Assets Control Regulations, Etc. (a) Neither the
Company nor any Controlled Entity is (i) a Person whose name appears on the list
of Specially Designated Nationals and Blocked Persons published by the Office of
Foreign Assets Control, United States Department of the Treasury (“OFAC”) (an
“OFAC Listed Person”), (ii) an agent, department, or

 

13



--------------------------------------------------------------------------------

instrumentality of, or is otherwise beneficially owned by, controlled by or
acting on behalf of, directly or indirectly, (x) any OFAC Listed Person or
(y) any Person, entity, organization, foreign country or regime that is subject
to any OFAC Sanctions Program, or (iii) otherwise blocked, subject to sanctions
under or engaged in any activity in violation of other United States economic
sanctions, including but not limited to, the Trading with the Enemy Act, the
International Emergency Economic Powers Act, the Comprehensive Iran Sanctions,
Accountability and Divestment Act (“CISADA”) or any similar law or regulation
with respect to Iran or any other country, the Sudan Accountability and
Divestment Act, any OFAC Sanctions Program, or any economic sanctions
regulations administered and enforced by the United States or any enabling
legislation or executive order relating to any of the foregoing (collectively,
“U.S. Economic Sanctions”) (each OFAC Listed Person and each other Person,
entity, organization and government of a country described in clause (i),
clause (ii) or clause (iii), a “Blocked Person”). Neither the Company nor any
Controlled Entity has been notified that its name appears or may in the future
appear on a state list of Persons that engage in investment or other commercial
activities in Iran or any other country that is subject to U.S. Economic
Sanctions.

(b)    No part of the proceeds from the sale of the Notes hereunder constitutes
or will constitute funds obtained on behalf of any Blocked Person in violation
of U.S. Economic Sanctions or will otherwise be used by the Company or any
Controlled Entity, directly or indirectly, (i) in connection with any investment
in, or any transactions or dealings with, any Blocked Person in violation of
U.S. Economic Sanctions or (ii) otherwise in violation of U.S. Economic
Sanctions.

(c)    Neither the Company nor any Controlled Entity (i) has been found in
violation of, charged with, or convicted of, money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes under
the Currency and Foreign Transactions Reporting Act of 1970 (otherwise known as
the Bank Secrecy Act), the USA PATRIOT Act or any other United States law or
regulation governing such activities (collectively, “Anti-Money Laundering
Laws”) or any U.S. Economic Sanctions violations, (ii) to the Company’s actual
knowledge after making due inquiry, is under investigation by any Governmental
Authority for possible violation of Anti-Money Laundering Laws or any
U.S. Economic Sanctions violations, (iii) has been assessed civil penalties
under any Anti-Money Laundering Laws or any U.S. Economic Sanctions, or (iv) has
had any of its funds seized or forfeited in an action under any Anti-Money
Laundering Laws. The Company has established procedures and controls which it
reasonably believes are adequate (and otherwise comply with applicable law) to
ensure that the Company and each Controlled Entity is and will continue to be in
compliance with all applicable current and future Anti-Money Laundering Laws and
U.S. Economic Sanctions.

(d)    (1) Neither the Company nor any Controlled Entity (i) has been charged
with, or convicted of bribery or any other anti-corruption related activity
under any applicable law or regulation in a U.S. or any non-U.S. country or
jurisdiction, including but not limited to, the U.S. Foreign Corrupt Practices
Act and the U.K. Bribery Act 2010 (collectively, “Anti-Corruption Laws”),
(ii) to the Company’s actual knowledge after making due inquiry, is under
investigation by any U.S. or non-U.S. Governmental Authority for possible
violation of Anti-Corruption Laws, (iii) has been assessed civil or criminal
penalties under any Anti-Corruption Laws or (iv) has been or is the target of
sanctions imposed by the United Nations or the European Union;

 

14



--------------------------------------------------------------------------------

(2)    To the Company’s actual knowledge after making due inquiry, neither the
Company nor any Controlled Entity has, within the last five years, directly or
indirectly offered, promised, given, paid or authorized the offer, promise,
giving or payment of anything of value to a Governmental Official or a
commercial counterparty for the purposes of: (i) influencing any act, decision
or failure to act by such Governmental Official in his or her official capacity,
(ii) inducing a Governmental Official to do or omit to do any act in violation
of the Governmental Official’s lawful duty, or (iii) inducing a Governmental
Official or a commercial counterparty to use his or her influence with a
government or instrumentality to affect any act or decision of such government
or entity; in each case in order to obtain, retain or direct business or to
otherwise secure an improper advantage in violation of any applicable law or
regulation or which would cause any holder to be in violation of any law or
regulation applicable to such holder; and

(3)    No part of the proceeds from the sale of the Notes hereunder will be,
used, directly or indirectly, for any improper payments, including bribes, to
any Governmental Official or commercial counterparty in order to obtain, retain
or direct business or obtain any improper advantage. The Company has established
procedures and controls which it reasonably believes are adequate (and otherwise
comply with applicable law) to ensure that the Company and each Controlled
Entity is and will continue to be in compliance with all applicable current and
future Anti-Corruption Laws.

Section 5.17.    Status under Certain Statutes. Neither the Company nor any
Subsidiary is an “investment company”, nor controlled by an “investment
company”, required to be registered under the Investment Company Act of 1940, as
amended, or is subject to regulation under the Public Utility Holding Company
Act of 2005, the ICC Termination Act of 1995, as amended, or the Federal Power
Act, as amended.

Section 5.18.    Ranking of Obligations. The Notes and all other obligations
under this Agreement of the Company will, upon issuance of the Notes, rank at
least pari passu in right of payment with all other present and future unsecured
Debt (actual or contingent) of the Company which is not expressed to be
subordinate or junior in rank to any other unsecured Debt of the Company.

 

SECTION 6.

REPRESENTATIONS OF THE PURCHASERS.

Section 6.1.    Purchase for Investment. Each Purchaser severally represents
that (i) it is purchasing the Notes for its own account or for one or more
separate accounts maintained by it or for the account of one or more pension or
trust funds and not with a view to the distribution thereof; provided that the
disposition and sale of its or their property shall at all times be within its
or their control, and (ii) it and any such pension or trust funds are a
“qualified institutional buyer” within the meaning of Rule 144A(a)(1) under the
Securities Act. Each Purchaser understands that the Notes and the Affiliate
Guaranty have not been, and will not be, registered under the Securities Act and
may be resold only if registered pursuant to the provisions of the

 

15



--------------------------------------------------------------------------------

Securities Act or if an exemption from registration is available, except under
circumstances where neither such registration nor such an exemption is required
by law, and that the Company is not required to register the Notes and the
Affiliate Guaranty.

Section 6.2.    Source of Funds. Each Purchaser severally represents that at
least one of the following statements is an accurate representation as to each
source of funds (a “Source”) to be used by such Purchaser to pay the purchase
price of the Notes to be purchased by such Purchaser hereunder:

(a)    the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
National Association of Insurance Commissioners (the “NAIC Annual Statement”))
for the general account contract(s) held by or on behalf of any employee benefit
plan together with the amount of the reserves and liabilities for the general
account contract(s) held by or on behalf of any other employee benefit plans
maintained by the same employer (or affiliate thereof as defined in PTE 95-60)
or by the same employee organization in the general account do not exceed ten
percent (10%) of the total reserves and liabilities of the general account
(exclusive of separate account liabilities) plus surplus as set forth in the
NAIC Annual Statement filed with its state of domicile; or

(b)    the Source is a separate account that is maintained solely in connection
with its fixed contractual obligations under which the amounts payable, or
credited, to any employee benefit plan (or its related trust) that has any
interest in such separate account (or to any participant or beneficiary of such
plan (including any annuitant)) are not affected in any manner by the investment
performance of the separate account; or

(c)    the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1, or (ii) a bank collective investment fund,
within the meaning of the PTE 91-38 and, except as have been disclosed by it to
the Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or

(d)    the Source constitutes assets of an “investment fund” (within the meaning
of Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and

 

16



--------------------------------------------------------------------------------

the Company to be “related” within the meaning of Part VI(h) of the QPAM
Exemption and (i) the identity of such QPAM and (ii) the names of any employee
benefit plans whose assets in the investment fund, when combined with the assets
of all other employee benefit plans established or maintained by the same
employer or by an affiliate (within the meaning of Part VI(c)(1) of the QPAM
Exemption) of such employer or by the same employee organization, represent 10%
or more of the assets of such investment fund, have been disclosed to the
Company in writing pursuant to this clause (d); or

(e)    the Source constitutes assets of a “plan(s)” (within the meaning of
Part IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a Person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or

(f)    the Source is a governmental plan; or

(g)    the Source is one or more employee benefit plans, or a separate account
or trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or

(h)    the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA.

As used in this Section 6.2 and, as applicable, in Section 7.1(e) below, the
terms “employee benefit plan”, “governmental plan”, “party in interest” and
“separate account” shall have the respective meanings assigned to such terms in
Section 3 of ERISA.

 

SECTION 7.

INFORMATION AS TO THE REPORTING ENTITY.

Section 7.1.    Financial and Business Information. The Reporting Entity shall
furnish to each holder of Notes:

(a)    Quarterly Statements — within 60 days after the end of each quarterly
fiscal period in each fiscal year of the Reporting Entity (other than the last
quarterly fiscal period of each such fiscal year), copies of:

(i)    a consolidated balance sheet of the Reporting Entity and its Subsidiaries
as at the end of such quarter, and

(ii)    consolidated statements of income and cash flows of the Reporting Entity
and its Subsidiaries for such quarter and (in the case of the second and third
quarters) for the portion of the fiscal year ending with such quarter,

 

17



--------------------------------------------------------------------------------

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments; provided that delivery within the time period specified above of
copies of the Reporting Entity’s Quarterly Report on Form 10-Q prepared in
compliance with the requirements therefor and filed with the Securities and
Exchange Commission shall be deemed to satisfy the requirements of this
Section 7.1(a);

(b)    Annual Statements — within 140 days after the end of each fiscal year of
the Reporting Entity, copies of,

(i)    a consolidated balance sheet of the Reporting Entity and its
Subsidiaries, as at the end of such year, and

(ii)    consolidated statements of income and cash flows of the Reporting Entity
and its Subsidiaries, for such year,

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of independent certified public accountants of
recognized national standing, which opinion shall state that such financial
statements present fairly, in all material respects, the financial position of
the companies being reported upon and their results of operations and cash flows
and have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards, and that such audit
provides a reasonable basis for such opinion in the circumstances, and provided
that the delivery within the time period specified above of the Reporting
Entity’s Annual Report on Form 10-K for such fiscal year (together with the
Reporting Entity’s annual report to shareholders, if any, prepared pursuant to
Rule 14a-3 under the Exchange Act) prepared in accordance with the requirements
therefor and filed with the Securities and Exchange Commission shall be deemed
to satisfy the requirements of this Section 7.1(b);

(c)    SEC and Other Reports — promptly upon their becoming available, one copy
of (i) each financial statement, report, notice or proxy statement sent by the
Reporting Entity or any Subsidiary to public securities holders generally, and
(ii) each regular or periodic report, each registration statement (other than
any registration statement on Form S-8) that shall have become effective
(without exhibits except as expressly requested by such holder), and each final
prospectus and all amendments thereto filed by the Reporting Entity or any
Subsidiary with the Securities and Exchange Commission and (iii) the Annual
Report and Accounts filed by the Company with Companies House;

 

18



--------------------------------------------------------------------------------

(d)    Notice of Default or Event of Default — promptly, and in any event within
five Business Days after a Responsible Officer becoming aware of the existence
of any Default or Event of Default, a written notice specifying the nature and
period of existence thereof and what action the Company is taking or proposes to
take with respect thereto;

(e)    Employee Benefits Matters — promptly, and in any event within five
Business Days after a Responsible Officer becoming aware of any of the
following, a written notice setting forth the nature thereof and the action, if
any, that the Company or an ERISA Affiliate proposes to take with respect
thereto:

(i)    with respect to any Plan, any reportable event, as defined in
Section 4043(b) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date hereof; or

(ii)    the taking by the PBGC of steps to institute, or the threatening in
writing by the PBGC of the institution of, proceedings under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan, or the receipt by the Company or any ERISA Affiliate of a notice from a
Multiemployer Plan that such action has been taken by the PBGC with respect to
such Multiemployer Plan; or

(iii)    any event, transaction or condition that could result in the incurrence
of any liability by the Company or any ERISA Affiliate pursuant to Title I or IV
of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans, or in the imposition of any Lien on any of the rights,
properties or assets of the Company or any ERISA Affiliate pursuant to Title I
or IV of ERISA or such penalty or excise tax provisions, if such liability or
Lien, taken together with any other such liabilities or Liens then existing,
would reasonably be expected to have a Material Adverse Effect; or

(iv)    receipt of notice of the imposition of a financial penalty (which for
this purpose shall mean any tax, penalty or other liability, whether by way of
indemnity or otherwise) with respect to one or more Non-U.S. Plans which would
be reasonably expected to have a Material Adverse Effect;

(f)    Requested Information — with reasonable promptness and subject to
Section 20, such other available information relating to the business,
operations, affairs, financial condition, assets or properties of the Reporting
Entity or any of its Subsidiaries or relating to the ability of the Company or
any Guarantor to perform its obligations hereunder and under the Notes or its
Affiliate Guaranty as from time to time may be reasonably requested by any such
holder of Notes, including any such requests in connection with a formal request
by the Securities Valuation Office of the NAIC (or any successor to the duties
thereof) related to the assignment or maintenance of a designation of a rating
with respect to the Notes;

 

19



--------------------------------------------------------------------------------

(g)    Supplemental Note Purchase Agreements — promptly, and in any event within
ten Business Days after the issuance of any Supplemental Notes, a correct and
complete copy of the Supplemental Note Purchase Agreement executed in connection
with such issuance; and

(h)    Investigations and Litigation — promptly after a Responsible Officer of
the Reporting Entity obtains knowledge of the commencement thereof, notice of
all actions, suits, investigations, litigations and proceedings before any
court, governmental agency or arbitrator that would adversely affect the
legality, validity and enforceability of any material provision of this
Agreement in any material respect.

Section 7.2.    Officer’s Certificate. Each set of financial statements
furnished to a holder of Notes pursuant to Section 7.1(a) or Section 7.1(b)
hereof shall be accompanied or preceded by a certificate of a Senior Financial
Officer setting forth:

(a)    Covenant Compliance — the information (including detailed calculations)
required in order to establish whether the Reporting Entity was in compliance
with the requirements of Section 10.2 hereof during the quarterly or annual
period covered by the statements then being furnished (including with respect to
each such Section, where applicable, the calculations of the maximum or minimum
amount, ratio or percentage, as the case may be, permissible under the terms of
such Sections, and the calculation of the amount, ratio or percentage then in
existence). In the event that the Reporting Entity or any Subsidiary has made an
election to measure any financial liability using fair value (which election is
being disregarded for purposes of determining compliance with this Agreement
pursuant to Section 22.4) as to the period covered by any such financial
statement, such Senior Financial Officer’s certificate as to such period shall
include a reconciliation from GAAP with respect to such election; and

(b)    Event of Default — a statement that such officer has reviewed the
relevant terms hereof and has made, or caused to be made, under his or her
supervision, a review of the transactions and conditions of the Reporting Entity
and its Restricted Subsidiaries from the beginning of the quarterly or annual
period covered by the statements then being furnished to the date of the
certificate and that such review shall not have disclosed the existence during
such period of any condition or event that constitutes a Default or an Event of
Default or, if any such condition or event existed or exists (including, without
limitation, any such event or condition resulting from the failure of the
Reporting Entity or any Subsidiary to comply with any Environmental Law),
specifying the nature and period of existence thereof and what action the
Company shall have taken or proposes to take with respect thereto.

Section 7.3.    Electronic Delivery. Financial statements, officers’
certificates and other materials required to be delivered by the Reporting
Entity to a holder of Notes pursuant to Sections 7.1(a), (b) or (c) and
Section 7.2 shall be deemed to have been delivered if (i) such financial
statements satisfying the requirements of Section 7.1(a) or (b) and related
certificate satisfying the requirements of Section 7.2 are delivered to the
holder of Notes by e-mail at the email address provided to the Company by such
holder in writing, (ii) the Reporting Entity shall

 

20



--------------------------------------------------------------------------------

have timely filed such Form 10-Q or Form 10-K, satisfying the requirements of
Section 7.1(a) or (b) as the case may be, with the SEC on “EDGAR” and shall have
made such Form available on its home page on the worldwide web (at the date of
this Agreement located at www.steris.com) and shall have delivered the related
certificate satisfying the requirements of Section 7.2, to the holder of the
Notes by e-mail at the email address provided to the Company by such holder in
writing, (iii) such financial statements satisfying the requirements of
Section 7.1(a) or (b) and related certificate satisfying the requirements of
Section 7.2 are timely posted by or on behalf of the Company in IntraLinks or on
any other similar website to which each holder of Notes has free access,
(iv) the Reporting Entity shall have filed any of the items referred to in
Section 7.1(c)(i) or (ii) with the SEC on “EDGAR”, or the Reporting Entity shall
have made such items available on its home page on the worldwide web or if any
of such items are timely posted by or on behalf of the Company on IntraLinks or
any other similar website to which such holder of Notes has free access or
(v) the Company shall have filed the item referred to in Section 7.1(c)(iii)
with Companies House or the Reporting Entity shall have made such item available
on its home page on the worldwide web or if such item is timely posted by or on
behalf of the Company on IntraLinks or any other similar website to which each
holder of Notes has free access; provided however, that in the case of any of
clause (ii), (iii), (iv) or (v) the Company shall concurrently with such filing
or posting give notice to each holder of Notes of such posting or filing. Each
holder shall be responsible for providing its email address to the Company on a
timely basis to enable the Company to effect deliveries via email pursuant to
clauses (i) or (ii) above. Notwithstanding the foregoing or any IntraLinks or
similar electronic delivery, the parties agree that the provisions of Section 20
shall control the actions of the parties with respect to Confidential
Information delivered to, or received by, the holders of the Notes.

Section 7.4.    Inspection. The Reporting Entity shall permit the
representatives of each holder of Notes that is an Institutional Investor:

(a)    No Default — if no Default or Event of Default then exists, at the
expense of such holder and upon reasonable prior notice to the Reporting Entity,
to visit the principal executive office of the Reporting Entity, to discuss the
affairs, finances and accounts of the Reporting Entity and its Restricted
Subsidiaries with a Senior Financial Officer of the Reporting Entity, and, with
the consent of the Reporting Entity (which consent will not be unreasonably
withheld) to visit the other offices and properties of the Reporting Entity and
each Restricted Subsidiary, all at such reasonable times and as often as may be
reasonably requested in writing; and

(b)    Default — if a Default or Event of Default then exists, at the expense of
the Reporting Entity and upon reasonable prior notice to the Reporting Entity,
to visit and inspect any of the offices or properties of the Reporting Entity or
any Restricted Subsidiary, to examine all their respective books of account,
records, reports and other papers, to make copies and extracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
Senior Financial Officers and independent public accountants (and by this
provision the Reporting Entity authorizes said accountants to discuss the
affairs, finances and accounts of the Reporting Entity and its Restricted
Subsidiaries), all at such times and as often as may be reasonably requested in
writing.

 

21



--------------------------------------------------------------------------------

SECTION 8.

PREPAYMENT OF THE NOTES.

Section 8.1.    Required Prepayments. No regularly scheduled prepayment of the
principal of any tranche of the Series A Notes is required prior to the final
maturity thereof.

Section 8.2.    Optional Prepayments with Make-Whole Amount. (a) The Company
may, at its option, upon notice as provided below, prepay at any time all, or
from time to time any part of, any Series of the Notes, in an amount not less
than 10% of the aggregate principal amount of such Series of the Notes then
outstanding (but if in the case of a partial prepayment, then against each
tranche within such Series of Notes in proportion to the aggregate principal
amount outstanding of each tranche of such Series), at 100% of the principal
amount so prepaid, together with interest accrued thereon to the date of such
prepayment, (i) plus the Make-Whole Amount determined for the prepayment date
with respect to such principal amount, (ii) plus any applicable Net Loss and
(iii) minus any applicable Net Gain. The Company will give each holder of the
Series of Notes to be prepaid written notice of each optional prepayment under
this Section 8.2 not less than 10 days and not more than 60 days prior to the
date fixed for such prepayment. Each such notice shall specify such date, the
aggregate principal amount of the Series of the Notes to be prepaid on such
date, the principal amount of each Note held by such holder to be prepaid
(determined in accordance with Section 8.3), and the interest to be paid on the
prepayment date with respect to such principal amount being prepaid, and shall
be accompanied by a certificate of a Senior Financial Officer as to the
estimated Make-Whole Amount due in connection with such prepayment (calculated
as if the date of such notice were the date of the prepayment), setting forth
the details of such computation. Two Business Days prior to such prepayment, the
Company shall deliver to each holder of the Series of Notes to be prepaid a
certificate of a Senior Financial Officer specifying the calculation of such
Make-Whole Amount as of the specified prepayment date.

(b)    Notwithstanding anything contained in this Section 8.2 to the contrary,
if and so long as any Default or Event of Default shall have occurred and be
continuing, any prepayment of the Notes pursuant to the provisions of
Section 8.2(a) shall be allocated among all of the Notes of all Series at the
time outstanding in proportion, as nearly as practicable, to the respective
unpaid principal amounts thereof.

Section 8.3.    Allocation of Partial Prepayments. In the case of any partial
prepayment of the Notes of any Series pursuant to Section 8.2, the principal
amount of the Notes of such Series to be prepaid shall be allocated among each
tranche of the Notes of such Series at the time outstanding in proportion, as
nearly as practicable, to the respective unpaid principal amounts of each
tranche of the Notes of such Series not theretofore called for prepayment.

Section 8.4.    Maturity; Surrender, Etc. In the case of each prepayment of
Notes of any Series pursuant to this Section 8, the principal amount of each
Note to be prepaid shall mature and become due and payable on the date fixed for
such prepayment, together with interest on such principal amount accrued to such
date and the applicable Make-Whole Amount plus any applicable Net Loss and minus
any applicable Net Gain. From and after such date, unless the Company shall fail
to pay such amounts, as aforesaid, interest on such principal amount shall cease
to accrue. Any Note paid or prepaid in full shall be surrendered to the Company
and cancelled and shall not be reissued, and no Note shall be issued in lieu of
any prepaid principal amount of any Note.

 

22



--------------------------------------------------------------------------------

Section 8.5.    Purchase of Notes. The Company will not and will not permit any
Controlled Affiliate (nor solicit, request or induce any other Affiliate) to
purchase, redeem, prepay or otherwise acquire, directly or indirectly, any of
the outstanding tranches of the Notes of any Series except (a) upon the payment
or prepayment of each tranche of the Notes of such Series in accordance with the
terms of this Agreement or the applicable Supplemental Note Purchase Agreement
pursuant to which the Notes of such Series were issued or (b) pursuant to an
offer to purchase made by the Company or a Controlled Affiliate pro rata to the
holders of all Notes of such Series at the time outstanding upon the same terms
and conditions. Any such offer shall provide each holder with sufficient
information to enable it to make an informed decision with respect to such
offer, and shall remain open for at least 15 Business Days. If the holders of
more than 51% of the principal amount of the Notes of such Series then
outstanding accept such offer, the Company shall promptly notify the remaining
holders of such fact and the expiration date for the acceptance by holders of
Notes of such Series of such offer shall be extended by the number of days
necessary to give each such remaining holder at least 10 Business Days from its
receipt of such notice to accept such offer. The Company will promptly cancel
all Notes acquired by it or any Controlled Affiliate pursuant to any payment,
prepayment or purchase of Notes pursuant to any provision of this Agreement or
the applicable Supplemental Note Purchase Agreement and no Notes may be issued
in substitution or exchange for any such Notes.

Section 8.6.    Make-Whole Amount.

(a)    Make-Whole Amount with respect to Non-Swapped Notes. The term “Make-Whole
Amount” means, with respect to any Non-Swapped Note, an amount equal to the
excess, if any, of the Discounted Value of the Remaining Scheduled Payments with
respect to the Called Principal of such Non-Swapped Note over the amount of such
Called Principal; provided that the Make-Whole Amount may in no event be less
than zero. For the purposes of determining the Make-Whole Amount, the following
terms have the following meanings:

“Called Principal” means, with respect to any Non-Swapped Note, the principal of
such Non-Swapped Note that is to be prepaid pursuant to Section 8.2 or has
become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.

“Discounted Value” means, with respect to the Called Principal of any
Non-Swapped Note, the amount obtained by discounting all Remaining Scheduled
Payments with respect to such Called Principal from their respective scheduled
due dates to the Settlement Date with respect to such Called Principal, in
accordance with accepted financial practice and at a discount factor (applied on
the same periodic basis as that on which interest on the Notes is payable) equal
to the Reinvestment Yield with respect to such Called Principal.

“Non-Swapped Note” means any Note that is not a Swapped Note.

 

23



--------------------------------------------------------------------------------

“Recognized British Government Bond Market Makers” means two internationally
recognized dealers of gilt-edged securities reasonably agreed by holders of at
least 51% of the Non-Swapped Notes denominated in Sterling and the Reporting
Entity.

“Recognized German Bund Market Makers” means two internationally recognized
dealers of German Bunds reasonably agreed by holders of at least 51% of the
Non-Swapped Notes denominated in Euros and the Reporting Entity.

“Reinvestment Yield” means,

(a)    with respect to the Called Principal of any Non-Swapped Note denominated
in Dollars, 0.50% over the yield to maturity implied by (a) the ask-side yields
reported, as of 10:00 A.M. (New York City time) on the second Business Day
preceding the Settlement Date with respect to such Called Principal, on the
display designated as “Page PX1” of the Bloomberg Financial Markets Services
Screen (or, if not available, any other nationally recognized trading screen
reporting on-line intraday trading in the U.S. Treasury securities) for actively
traded on-the-run U.S. Treasury securities having a maturity equal to the
Remaining Average Life of such Called Principal as of such Settlement Date, or
(b) if such yields are not reported as of such time or the yields reported as of
such time are not ascertainable (including by way of interpolation), the
Treasury Constant Maturity Series Yields reported, for the latest day for which
such yields have been so reported as of the second Business Day preceding the
Settlement Date with respect to such Called Principal, in Federal Reserve
Statistical Release H.15 (519) (or any comparable successor publication) for
actively traded on-the-run U.S. Treasury securities having a constant maturity
equal to the Remaining Average Life of such Called Principal as of such
Settlement Date. Such implied yield will be determined, if necessary, by
(i) converting U.S. Treasury bill quotations to bond-equivalent yields in
accordance with accepted financial practice and (ii) interpolating linearly
between (1) the actively traded on-the-run U.S. Treasury security with the
maturity closest to and greater than the Remaining Average Life and (2) the
actively traded on-the-run U.S. Treasury security with the maturity closest to
and less than the Remaining Average Life; and

(b)    with respect to the Called Principal of any Non-Swapped Note denominated
in Euros, the sum of (x) 0.50% plus (y) the yield to maturity implied by (i) the
ask-side yields reported, as of 10:00 A.M. (New York time) on the second
Business Day preceding the Settlement Date with respect to such Called
Principal, on the display designated as “Page PXGE” on Bloomberg Financial
Markets (or such other display as may replace “Page PXGE” on Bloomberg Financial
Markets) for the benchmark German Bund having a maturity equal to the Remaining
Average Life of such Called Principal as of such Settlement Date, or (ii) if
such yields are not reported as of such time or the yields reported are not
ascertainable, the average of the ask-side yields as determined by Recognized
German Bund Market Makers. Such implied yield will be determined, if necessary,
by (a) converting quotations to bond-equivalent yields in accordance with
accepted financial practice and (b) interpolating linearly between (1) the

 

24



--------------------------------------------------------------------------------

benchmark German Bund with the maturity closest to and greater than the
Remaining Average Life of such Called Principal and (2) the benchmark German
Bund with the maturity closest to and less than the Remaining Average Life of
such Called Principal. The Reinvestment Yield shall be rounded to the number of
decimal places as appears in the interest rate of the applicable Non-Swapped
Note; and

(c)    with respect to any Non-Swapped Note denominated in Sterling, the sum of
(x) 0.50% plus (y) the yield to maturity implied by (i) the yields reported as
of 10:00 A.M. (London time) on the second Business Day preceding the Settlement
Date with respect to such Called Principal, on the display designated as “Page
PXUK” (or such other display as may replace Page PXUK) on Bloomberg Financial
Markets) for the then most actively traded “on the run” UK Gilt securities
having a maturity equal to the Remaining Average Life of such Called Principal
as of such Settlement Date, (ii) if (A) Page PXUK (or its successor screen on
Bloomberg Financial Markets) is unavailable or (B) the calculation in Page PXUK
ceases to be in keeping with the Formula for the Calculation of Redemption
Yields (the “Formula”) indicated by the Joint Index and Classification Committee
of the Faculty of Actuaries as reported in the Journal of the Institute of
Actuaries Volume 105, Part I, 1978, Page 18, the gross redemption yield as
published in the Financial Times of London on the second Business Day preceding
the Settlement Date with respect to such Called Principal, for the then most
actively traded “on the run” UK Gilt securities having a maturity equal to the
Remaining Average Life of such Called Principal as of such Settlement Date or
(iii) if (A) (1) Page PXUK (or its successor screen on Bloomberg Financial
Markets) is unavailable or (2) the calculation in Page PXUK ceases to be in
keeping with the Formula and (B) the Financial Times of London is unavailable or
ceases to publish such gross redemption yield, the average of the ask-side
yields as determined by Recognized British Government Bond Market Makers. Such
implied yield will be determined, if necessary, by (a) converting quotations to
bond-equivalent yields in accordance with accepted financial practice and
(b) interpolating linearly between (1) the actively traded gilt-edged security
with the maturity closest to and greater than such Remaining Average Life of
such Called Principal and (2) the actively traded gilt-edged security with the
maturity closest to and less than such Remaining Average Life of such Called
Principal. The Reinvestment Yield shall be rounded to the number of decimal
places as appears in the interest rate of the applicable Non-Swapped Note;

provided that in no event shall the Reinvestment Yield calculated pursuant to
clause (a), (b) or (c) hereof be less than 0.50%.

“Remaining Average Life” means, with respect to any Called Principal, the number
of years (calculated to the nearest one-twelfth year) obtained by dividing
(a) such Called Principal into (b) the sum of the products obtained by
multiplying (i) the principal component of each Remaining Scheduled Payment with
respect to such Called Principal by (ii) the number of years (calculated to the
nearest one-twelfth year) that will elapse between the Settlement Date with
respect to such Called Principal and the scheduled due date of such Remaining
Scheduled Payment.

 

25



--------------------------------------------------------------------------------

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Non-Swapped Note, all payments of such Called Principal and interest thereon
that would be due after the Settlement Date with respect to such Called
Principal if no payment of such Called Principal were made prior to its
scheduled due date; provided that if such Settlement Date is not a date on which
interest payments are due to be made under the terms of the Notes, then the
amount of the next succeeding scheduled interest payment will be reduced by the
amount of interest accrued to such Settlement Date and required to be paid on
such Settlement Date pursuant to Section 8.2 or 12.1.

“Settlement Date” means, with respect to the Called Principal of any Non-Swapped
Note, the date on which such Called Principal is to be prepaid pursuant to
Section 8.2 or has become or is declared to be immediately due and payable
pursuant to Section 12.1, as the context requires.

(b)    Make-Whole Amount with respect to Swapped Notes. The term “Make-Whole
Amount” means, with respect to any Swapped Note, an amount equal to the excess,
if any, of the Swapped Note Discounted Value with respect to the Swapped Note
Called Notional Amount related to such Swapped Note over such Swapped Note
Called Notional Amount, provided that the Make-Whole Amount may not in any event
be less than zero. All payments of Make-Whole Amount in respect of any Swapped
Note shall be made in Dollars. For the purposes of determining the Make-Whole
Amount with respect to any Swapped Note, the following terms have the following
meanings:

“New Swap Agreement” means any cross-currency swap agreement pursuant to which
the holder of a Swapped Note is to receive payment in Dollars and which is
entered into in full or partial replacement of an Original Swap Agreement as a
result of such Original Swap Agreement having terminated for any reason other
than a non-scheduled prepayment or a repayment of such Swapped Note prior to its
scheduled maturity. The terms of a New Swap Agreement with respect to any
Swapped Note do not have to be identical to those of the Original Swap Agreement
with respect to such Swapped Note. The holder of a Swapped Note that enters into
a New Swap Agreement shall within three Business Days thereafter deliver a
summary of the terms of the New Swap Agreement to the Company.

“Original Swap Agreement” means, with respect to any Swapped Note, (x) a
cross-currency swap agreement and annexes and schedules thereto (an “Initial
Swap Agreement”) that is entered into on an arm’s length basis by the original
purchaser of such Swapped Note (or any affiliate thereof) in connection with the
execution of this Agreement and the purchase of such Swapped Note and relates to
the scheduled payments by the Company of interest and principal on such Swapped
Note, under which the holder of such Swapped Note is to receive payments from
the counterparty thereunder in Dollars and which is more particularly described
on Schedule 8.6 hereto, (y) any Initial Swap Agreement that has been assumed
(without any waiver, amendment, deletion or replacement of any material economic
term or provision thereof) by a holder of a Swapped Note in connection with a
transfer of such Swapped Note and (z) any Replacement Swap Agreement; and a
“Replacement Swap Agreement” means, with

 

26



--------------------------------------------------------------------------------

respect to any Swapped Note, a cross-currency swap agreement and annexes and
schedules thereto with payment terms and provisions (other than a reduction in
notional amount, if applicable) identical to those of the Initial Swap Agreement
with respect to such Swapped Note that is entered into on an arm’s length basis
by the holder of such Swapped Note in full or partial replacement (by amendment,
modification or otherwise) of such Initial Swap Agreement (or any subsequent
Replacement Swap Agreement) in a notional amount not exceeding the outstanding
principal amount of such Swapped Note following a non-scheduled prepayment or a
repayment of such Swapped Note prior to its scheduled maturity. Any holder of a
Swapped Note that enters into, assumes or terminates an Initial Swap Agreement
or Replacement Swap Agreement shall within a reasonable period of time
thereafter deliver to the Company a copy of the confirmation, assumption or
termination related thereto.

“Swap Agreement” means, with respect to any Swapped Note, an Original Swap
Agreement or a New Swap Agreement, as the case may be.

“Swapped Note” means any Note that as of the date of the Closing is subject to a
Swap Agreement. A “Swapped Note” shall no longer be deemed a “Swapped Note” at
such time as the related Swap Agreement ceases to be in force in respect
thereof.

“Swapped Note Called Notional Amount” means, with respect to any Swapped Note
Called Principal of any Swapped Note, the payment in Dollars due to the holder
of such Swapped Note under the terms of the Swap Agreement to which such holder
is a party, attributable to and in exchange for such Swapped Note Called
Principal and assuming that such Swapped Note Called Principal is paid on its
scheduled maturity date, provided that if such Swap Agreement is not an Initial
Swap Agreement, then the “Swapped Note Called Notional Amount” in respect of
such Swapped Note shall not exceed the amount in Dollars which would have been
due to the holder of such Swapped Note under the terms of the Initial Swap
Agreement to which such holder was a party (or if such holder was never party to
an Initial Swap Agreement, then the last Initial Swap Agreement to which the
most recent predecessor in interest to such holder as a holder of such Swapped
Note was a party), attributable to and in exchange for such Swapped Note Called
Principal and assuming that such Swapped Note Called Principal is paid on its
scheduled maturity date.

“Swapped Note Called Principal” means, with respect to any Swapped Note, the
principal of such Swapped Note that is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.

“Swapped Note Discounted Value” means, with respect to the Swapped Note Called
Notional Amount of any Swapped Note that is to be prepaid pursuant to
Section 8.2 or has become or is declared to be immediately due and payable
pursuant to Section 12.1, as the context requires, the amount obtained by
discounting all Swapped Note Remaining Scheduled Swap Payments corresponding to
the Swapped Note Called Notional Amount of such Swapped Note from their
respective scheduled due dates to the

 

27



--------------------------------------------------------------------------------

Swapped Note Settlement Date with respect to such Swapped Note Called Notional
Amount, in accordance with accepted financial practice and at a discount factor
(applied on the same periodic basis as that on which interest on such Swapped
Note is payable) equal to the Swapped Note Reinvestment Yield with respect to
such Swapped Note Called Notional Amount.

“Swapped Note Reinvestment Yield” means, with respect to the Swapped Note Called
Notional Amount of any Swapped Note, 0.50% over the yield to maturity implied by
(a) the ask-side yields reported, as of 10:00 A.M. (New York City time) on the
second Business Day preceding the Settlement Date with respect to such Swapped
Note Called Notional Amount, on the display designated as “Page PX1” of the
Bloomberg Financial Markets Services Screen (or, if not available, any other
nationally recognized trading screen reporting on-line intraday trading in the
U.S. Treasury securities) for actively traded on-the-run U.S. Treasury
securities having a maturity equal to the Swapped Note Remaining Average Life of
such Swapped Note Called Notional Amount as of such Swapped Note Settlement
Date, or (b) if such yields are not reported as of such time or the yields
reported as of such time are not ascertainable (including by way of
interpolation), the Treasury Constant Maturity Series Yields reported, for the
latest day for which such yields have been so reported as of the second Business
Day preceding the Swapped Note Settlement Date with respect to such Swapped Note
Called Notional Amount, in Federal Reserve Statistical Release H.15 (519) (or
any comparable successor publication) for actively traded on-the-run
U.S. Treasury securities having a constant maturity equal to the Swapped Note
Remaining Average Life of such Swapped Note Called Notional Amount as of such
Swapped Note Settlement Date. Such implied yield will be determined, if
necessary, by (i) converting U.S. Treasury bill quotations to bond-equivalent
yields in accordance with accepted financial practice and (ii) interpolating
linearly between (1) the actively traded on-the-run U.S. Treasury security with
the maturity closest to and greater than the Swapped Note Remaining Average Life
and (2) the actively traded on-the-run U.S. Treasury security with the maturity
closest to and less than the Swapped Note Remaining Average Life; provided that
in no event shall the Swapped Note Reinvestment Yield be less than 0.50%.

“Swapped Note Remaining Average Life” means, with respect to any Swapped Note
Called Notional Amount, the number of years (calculated to the nearest
one-twelfth year) obtained by dividing (x) such Swapped Note Called Notional
Amount into (y) the sum of the products obtained by multiplying (1) the
principal component of each Swapped Note Remaining Scheduled Swap Payments with
respect to such Swapped Note Called Notional Amount by (2) the number of years
(calculated to the nearest one-twelfth year) that will elapse between the
Swapped Note Settlement Date with respect to such Swapped Note Called Notional
Amount and the scheduled due date of such Swapped Note Remaining Scheduled
Payments.

“Swapped Note Remaining Scheduled Swap Payments” means, with respect to the
Swapped Note Called Notional Amount relating to any Swapped Note, the payments
due to the holder of such Swapped Note in Dollars under the terms of the Swap
Agreement to which such holder is a party which correspond to all payments of
the

 

28



--------------------------------------------------------------------------------

Swapped Note Called Principal of such Swapped Note corresponding to such Swapped
Note Called Notional Amount and interest on such Swapped Note Called Principal
(other than that portion of the payment due under such Swap Agreement
corresponding to the interest accrued on the Swapped Note Called Principal to
the Swapped Note Settlement Date) that would be due after the Swapped Note
Settlement Date in respect of such Swapped Note Called Notional Amount assuming
that no payment of such Swapped Note Called Principal is made prior to its
originally scheduled payment date, provided that if such Swapped Note Settlement
Date is not a date on which an interest payment is due to be made under the
terms of such Swapped Note, then the amount of the next succeeding scheduled
interest payment will be reduced by the amount of interest accrued to such
Swapped Note Settlement Date and required to be paid on such Swapped Note
Settlement Date pursuant to Section 8.2 or Section 12.1.

“Swapped Note Settlement Date” means, with respect to the Swapped Note Called
Notional Amount of any Swapped Note Called Principal of any Swapped Note, the
date on which such Swapped Note Called Principal is to be prepaid pursuant to
Section 8.2 or has become or is declared to be immediately due and payable
pursuant to Section 12.1, as the context requires.

Section 8.7.    Swap Breakage. If any Swapped Note is prepaid pursuant to
Section 8.2, Section 8.8, or Section 8.9 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, then (a) any resulting Net
Loss in connection therewith shall be reimbursed to the holder of such Swapped
Note by the Company in Dollars upon any such prepayment or repayment of such
Swapped Note and (b) (i) any resulting Net Gain in connection therewith shall be
deducted from the Make-Whole Amount, if any, provided that, the Make-Whole
Amount in respect of such Swapped Note may not in any event be less than zero
and (ii) if after the deduction of the Net Gain from the Make-Whole Amount, such
Make-Whole Amount is equal to zero and there is remaining Net Gain, such
remainder shall be converted by the holder of the affected Swapped Note from
Dollars to the Applicable Currency at the current Dollar/Applicable Currency
Exchange Rate, as determined as of 10:00 A.M. (New York City time) on the day
such Swapped Note is prepaid or accelerated as indicated on the applicable
screen of Bloomberg Financial Markets (any such calculation shall be reported to
the Company in reasonable detail and shall be binding on the Company absent
demonstrable error) and deducted from any principal or interest to be paid to
the holder of such Swapped Note by the Company upon any such prepayment of such
Swapped Note pursuant to Section 8.2, Section 8.8, or Section 8.9 or
Section 12.1. Each holder of a Swapped Note shall be responsible for calculating
its own Net Loss or Net Gain, as the case may be, and Swap Breakage Amount in
Dollars upon the prepayment or repayment of all or any portion of such Swapped
Note, and such calculations as reported to the Company in reasonable detail
shall be binding on the Company absent demonstrable error. Each holder of a
Swapped Note shall promptly provide documentation relating to any valuation of
the related Swap as reasonably requested by the Company (including definitive
documentation relating to such Swap).

As used in this Section 8.7 with respect to any Swapped Note that is prepaid or
accelerated: “Net Loss” means the amount, if any, by which the total of the
Swapped Note Called Notional Amount and the Swapped Note Called Notional Accrued
Interest Amount

 

29



--------------------------------------------------------------------------------

exceeds the sum of (x) the total of the Swapped Note Called Principal and the
Swapped Note Called Accrued Interest Amount plus (or minus in the case of an
amount paid) (y) the Swap Breakage Amount received (or paid) by the holder of
such Swapped Note; and “Net Gain” means the amount, if any, by which the total
of the Swapped Note Called Notional Amount and the Swapped Note Called Notional
Accrued Interest Amount is exceeded by the sum of (x) the total of the Swapped
Note Called Principal and the Swapped Note Called Accrued Interest Amount plus
(or minus in the case of an amount paid) (y) the Swap Breakage Amount received
(or paid) by such holder. For purposes of any determination of any “Net Loss” or
“Net Gain,” the Swapped Note Called Principal and the Swapped Note Called
Accrued Interest Amount shall be determined by the holder of the affected
Swapped Note by converting Applicable Currency into Dollars at the current
Applicable Currency/Dollar exchange rate, as determined as of 10:00 A.M.
(New York City time) on the day such Swapped Note is prepaid or accelerated as
indicated on the applicable screen of Bloomberg Financial Markets and any such
calculation shall be reported to the Company in reasonable detail and shall be
binding on the Company absent demonstrable error.

“Swapped Note Called Accrued Interest Amount” means, with respect to a Swapped
Note, the accrued interest of such Swapped Note to the Swapped Note Settlement
Date that is to be prepaid or has become immediately due and payable, as the
context requires.

“Swapped Note Called Notional Accrued Interest Amount” means, with respect to
any Swapped Note Called Notional Amount, the payment due to the holder of the
related Swapped Note under the terms of the Swap Agreement to which such holder
is a party attributable to and in exchange for the Swapped Note Called Accrued
Interest Amount.

As used in this Section 8.7, “Swap Breakage Amount” means, with respect to the
Swap Agreement associated with any Swapped Note, in determining the Net Loss or
Net Gain, the amount that would be received (in which case the Swap Breakage
Amount shall be positive) or paid (in which case the Swap Breakage Amount shall
be negative) by the holder of such Swapped Note as if such Swap Agreement had
terminated due to the occurrence of an event of default or an early termination
under the ISDA 1992 Multi-Currency Cross Border Master Agreement or ISDA 2002
Master Agreement, as applicable (the “ISDA Master Agreement”); provided,
however, that if such holder (or its predecessor in interest with respect to
such Swapped Note) was, but is not at the time, a party to an Original Swap
Agreement but is a party to a New Swap Agreement, then the Swap Breakage Amount
shall mean the lesser of (x) the gain or loss (if any) which would have been
received or incurred (by payment, through off-set or netting or otherwise) by
the holder of such Swapped Note under the terms of the Original Swap Agreement
(if any) in respect of such Swapped Note to which such holder (or any affiliate
thereof) was a party (or if such holder was never a party to an Original Swap
Agreement, then the last Original Swap Agreement to which the most recent
predecessor in interest to such holder as a holder of a Swapped Note was a
party) and which would have arisen as a result of the payment of the Swapped
Note Called Principal on the Swapped Note Settlement Date and (y) the gain or
loss (if any) actually received or incurred by the holder of such Swapped Note,
in connection with the payment of such Swapped Note Called Principal on the
Swapped Note Settlement Date, under the terms of the New Swap Agreement to which
such holder (or any affiliate thereof) is a party. The holder of such Swapped
Note will make all calculations related

 

30



--------------------------------------------------------------------------------

to the Swap Breakage Amount in good faith and in accordance with its customary
practices for calculating such amounts under the ISDA Master Agreement pursuant
to which such Swap Agreement shall have been entered into and assuming for the
purpose of such calculation that there are no other transactions entered into
pursuant to such ISDA Master Agreement (other than such Swap Agreement).

The Swap Breakage Amount shall be payable in Dollars.

Section 8.8.    Change in Control.

(a)    Notice of Change in Control or Control Event. Subject to compliance with
applicable law and other Company obligations, the Company will, within five
Business Days after any Responsible Officer has knowledge of the occurrence of
any Change in Control or Control Event, give written notice of such Change in
Control or Control Event to each holder of Notes unless notice in respect of
such Change in Control (or the Change in Control contemplated by such Control
Event) shall have been given pursuant to subparagraph (b) of this Section 8.8.
If a Change in Control has occurred, such notice shall contain and constitute an
offer to prepay Notes as described in subparagraph (c) of this Section 8.8 and
shall be accompanied by the certificate described in subparagraph (g) of this
Section 8.8.

(b)    Condition to Company Action. The Company will not take any action that
consummates a Change in Control unless (i) at least 15 Business Days prior to
such action it shall have given to each holder of Notes written notice
containing and constituting an offer to prepay Notes as described in
subparagraph (c) of this Section 8.8, accompanied by the certificate described
in subparagraph (g) of this Section 8.8, and (ii) subject to subparagraph (d),
contemporaneously with the consummation of such Change in Control, it prepays
all Notes required to be prepaid in accordance with this Section 8.8.

(c)    Offer to Prepay Notes. The offer to prepay Notes contemplated by
subparagraphs (a) and (b) of this Section 8.8 shall be an offer to prepay, in
accordance with and subject to this Section 8.8, all, but not less than all, of
the Notes held by each holder (in this case only, “holder” in respect of any
Note registered in the name of a nominee for a disclosed beneficial owner shall
mean such beneficial owner) on a date specified in such offer (the “Proposed
Prepayment Date”). If such Proposed Prepayment Date is in connection with an
offer contemplated by subparagraph (a) of this Section 8.8, such date shall be
(subject to subparagraph (f)) not less than 30 days and not more than 120 days
after the date of such offer (if the Proposed Prepayment Date shall not be
specified in such offer, the Proposed Prepayment Date shall be the first
Business Day after the 45th day after the date of such offer).

(d)    Acceptance/Rejection. A holder of Notes may accept the offer to prepay
made pursuant to this Section 8.8 by causing a notice of such acceptance to be
delivered to the Company on or before the date specified in the certificate
described in paragraph (g) of this Section 8.8. A failure by a holder of Notes
to respond to an offer to prepay made pursuant to this Section 8.8, or to accept
an offer as to all the Notes held by the holder, within such time period shall
be deemed to constitute rejection of such offer by such holder.

 

31



--------------------------------------------------------------------------------

(e)    Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.8 shall be at 100% of the principal amount of such Notes, together
with interest on such Notes accrued to the date of prepayment plus any
applicable Net Loss, minus any applicable Net Gain but without Make-Whole Amount
or other premium. The prepayment shall be made on the Proposed Prepayment Date
except as provided in subparagraph (f) of this Section 8.8.

(f)    Deferral Pending Change in Control. The obligation of the Company to
prepay Notes pursuant to the offers required by subparagraphs (a) and (b) and
accepted in accordance with subparagraph (d) of this Section 8.8 is subject to
the occurrence of the Change in Control in respect of which such offers and
acceptances shall have been made. In the event that such Change in Control has
not occurred on the Proposed Prepayment Date in respect thereof, the prepayment
shall be deferred until, and shall be made on, the date on which such Change in
Control occurs. Subject to compliance with applicable law and other Company
obligations, the Company shall keep each holder of Notes reasonably and timely
informed of (i) any such deferral of the date of prepayment, (ii) the date on
which such Change in Control and the prepayment are expected to occur, and
(iii) any determination by the Company that efforts to effect such Change in
Control have ceased or been abandoned (in which case the offers and acceptances
made pursuant to this Section 8.8 in respect of such Change in Control shall be
deemed rescinded).

(g)    Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.8 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying:
(i) the Proposed Prepayment Date; (ii) that such offer is made pursuant to this
Section 8.8; (iii) the principal amount of each Note offered to be prepaid;
(iv) the interest that would be due on each Note offered to be prepaid, accrued
to the Proposed Prepayment Date; (v) that the conditions of this Section 8.8
have been fulfilled; (vi) in reasonable detail, the nature and date or proposed
date of the Change in Control; and (vii) the last date by which any holder of a
Note that wishes to accept such offer must have delivered notice thereof to the
Company, which date shall not be earlier than three Business Days prior to the
Proposed Prepayment Date.

(h)    Securities Laws. The Company and the Reporting Entity will comply with
all applicable requirements of the Exchange Act and any other securities laws
and regulations thereunder to the extent those laws and regulations are
applicable in connection with the repurchase of the notes as a result of a
Change in Control. To the extent that the provisions of any such securities laws
or regulations conflict with the provisions of this Section 8.8, the Company
will comply with those securities laws and regulations and will not be deemed to
have breached its obligations under this Section 8.8 by virtue of any such
conflict.

Section 8.9.    Prepayment for Tax Reasons. (a) If at any time as a result of a
Change in Tax Law (as defined below) the Company, in its reasonable judgment,
determines that it is or will be obligated to pay any additional amount under
Section 23 in respect of any payment of interest on account of any of the Notes
in an aggregate amount for all affected Notes equal to 5% or more of the
aggregate amount of such interest payment on account of all of the affected
Notes (“Additional Payments”), the Company may give the holders of all affected
Notes irrevocable written notice (each, a “Tax Prepayment Notice”) of the
prepayment of such affected Notes on a

 

32



--------------------------------------------------------------------------------

specified prepayment date (which shall be a Business Day not less than 30 days
nor more than 60 days after the date of such notice) and the circumstances
giving rise to the obligation of the Company to make any Additional Payments and
the amount thereof and stating that all of the affected Notes shall be prepaid
on the date of such prepayment at 100% of the principal amount so prepaid
together with interest accrued thereon to the date of such prepayment plus any
applicable Net Loss and minus any applicable Net Gain, except in the case of an
affected Note if the holder of such Note shall, by written notice given to the
Company no more than 20 days after receipt of the Tax Prepayment Notice or such
later time as the Company shall determine, reject such prepayment of such Note
(each, a “Rejection Notice”). The form of Rejection Notice shall also accompany
the Tax Prepayment Notice and shall state with respect to each Note covered
thereby that execution and delivery thereof by the holder of such Note shall
operate as a permanent waiver of such holder’s right to receive the Additional
Payments arising as a result of the circumstances described in the Tax
Prepayment Notice in respect of all future payments of interest on such Note
(but not of such holder’s right to receive any Additional Payments that arise
out of circumstances not described in the Tax Prepayment Notice or which exceed
the amount of the Additional Payment described in the Tax Prepayment Notice),
which waiver shall be binding upon such holder and upon all subsequent
transferees of such Note. The Tax Prepayment Notice having been given as
aforesaid to each holder of the affected Notes, the principal amount of such
Notes together with interest accrued thereon to the date of such prepayment plus
any applicable Net Loss and minus any applicable Net Gain (if the Tax Prepayment
Notice is applicable to Notes issued in any currency other than Dollars, the
amount of any Net Gain shall be converted by the holder of the affected Swapped
Note from Dollars to the Applicable Currency at the current Dollar/Applicable
Currency Exchange Rate, as determined as of 10:00 A.M. (New York City time) on
the day such Swapped Note is prepaid or accelerated as indicated on the
applicable screen of Bloomberg Financial Markets (any such calculation shall be
reported to the Company in reasonable detail and shall be binding on the Company
absent demonstrable error)) shall become due and payable on such prepayment
date, except in the case of Notes the holders of which have timely delivered a
properly completed Rejection Notice as aforesaid.

(b)    No prepayment of the Notes pursuant to this Section 8.9 shall affect the
obligation of the Company to pay Additional Payments in respect of any payment
made on or prior to the date of such prepayment. For purposes of this
Section 8.9, any holder of more than one affected Note may act separately with
respect to each affected Note so held (with the effect that a holder of more
than one affected Note may accept such offer with respect to one or more
affected Notes so held and reject (by way of, and subject to, timely delivery of
a properly completed Rejection Notice) such offer with respect to one or more
other affected Notes so held).

(c)    The Company may not offer to prepay Notes pursuant to this Section 8.9
unless (i) a Default or Event of Default does not then exist, (ii) the Company
has determined, in its discretion, that it has taken commercially reasonable
steps to mitigate the requirement to make the related Additional Payments and
(iii) the obligation to make such Additional Payments does not directly result
from actions taken by the Company or any Subsidiary (other than actions required
to be taken under applicable law). The Tax Prepayment Notice given pursuant to
this Section 8.9 shall certify that the foregoing conditions have been
satisfied.

 

33



--------------------------------------------------------------------------------

(d)    For purposes of this Section 8.9: “Change in Tax Law” means (individually
or collectively with one or more prior changes) (i) an amendment to, or change
in, any law, treaty, rule or regulation affecting taxation in a Taxing
Jurisdiction after the date of the this Agreement, or an amendment to, or change
in, an official interpretation or application of such law, treaty, rule or
regulation after the date of the Initial Closing, which amendment or change is
in force and continuing or (ii) in the case of any other jurisdiction that
becomes a Taxing Jurisdiction after the date of the Initial Closing, an
amendment to, or change in, any law, treaty, rule or regulation of such
jurisdiction, or an amendment to, or change in, an official interpretation or
application of such law, treaty, rule or regulation, in any case after such
jurisdiction shall have become a Taxing Jurisdiction, which amendment or change
is in force and continuing. No such amendment or change shall constitute a
Change in Tax Law unless the same would, in the reasonable opinion of the
Company (which shall be evidenced by an Officer’s Certificate of the Company and
supported by a written opinion of counsel having recognized expertise in the
field of taxation in the relevant Taxing Jurisdiction, both of which shall be
delivered to all holders of the Notes prior to or concurrently with the Tax
Prepayment Notice in respect of such Change in Tax Law), affect the deduction or
require the withholding of any tax imposed by such Taxing Jurisdiction on any
payment under this Agreement or on the Notes.

 

SECTION 9.

AFFIRMATIVE COVENANTS.

The Reporting Entity covenants that, so long as any of the Notes are
outstanding:

Section 9.1.    Compliance with Law. The Reporting Entity will, and will cause
each of its Restricted Subsidiaries to, comply with all laws, ordinances or
governmental rules or regulations to which each of them is subject, including,
without limitation, Environmental Laws, and obtain and maintain in effect all
licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective properties or to
the conduct of their respective businesses, in each case to the extent necessary
to ensure that non-compliance with such laws, ordinances or governmental rules
or regulations or failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations would
not reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

Section 9.2.    Insurance. The Reporting Entity will, and will cause each of its
Restricted Subsidiaries to, maintain, with financially sound and reputable
insurers, insurance with respect to their respective properties and businesses
against such casualties and contingencies, of such types, on such terms and in
such amounts (including deductibles, co-insurance and self-insurance, if
adequate reserves are maintained with respect thereto) as the Reporting Entity
reasonably deems prudent.

Section 9.3.    Maintenance of Properties. The Reporting Entity will, and will
cause each of its Restricted Subsidiaries to, maintain and keep, or cause to be
maintained and kept, their respective properties in good repair, working order
and condition (other than ordinary wear and tear or any casualty which would
not, individually or in the aggregate, have a Material Adverse Effect), so that
the business carried on in connection therewith may be properly conducted at all
times; provided that this Section 9.3 shall not prevent the Reporting Entity or
any Restricted

 

34



--------------------------------------------------------------------------------

Subsidiary from discontinuing the operation and the maintenance of any of its
properties if such discontinuance is desirable in the conduct of its business
and the Reporting Entity has concluded that such discontinuance would not,
individually or in the aggregate, have a Material Adverse Effect.

Section 9.4.    Payment of Taxes. The Reporting Entity will, and will cause each
of its Restricted Subsidiaries to, file all income tax or similar tax returns
required to be filed in any jurisdiction and to pay and discharge all taxes
shown to be due and payable on such returns and all other taxes, assessments,
governmental charges, or levies payable by any of them, to the extent such taxes
and assessments have become due and payable and before they have become
delinquent; provided that neither the Reporting Entity nor any Restricted
Subsidiary need pay any such tax or assessment if (a) the amount, applicability
or validity thereof is contested by the Reporting Entity or such Restricted
Subsidiary on a timely basis in good faith and in appropriate proceedings, and
the Reporting Entity or a Restricted Subsidiary has established adequate
reserves therefor in accordance with GAAP (or Irish GAAP or English GAAP, as
applicable) on the books of the Reporting Entity or such Subsidiary or (b) the
nonpayment of all such taxes and assessments in the aggregate would not
reasonably be expected to have a Material Adverse Effect.

Section 9.5.    Existence, Etc. Except as permitted by Section 10.4, the
Reporting Entity will at all times preserve and keep in full force and effect
its legal existence. Except as permitted by Sections 10.4 and 10.5, the
Reporting Entity will at all times preserve and keep in full force and effect
the legal existence of each of its Restricted Subsidiaries (unless merged into
the Reporting Entity or a Restricted Subsidiary) and all rights and franchises
of the Reporting Entity and its Restricted Subsidiaries unless, in the good
faith judgment of the Reporting Entity, the termination of or failure to
preserve and keep in full force and effect such corporate existence, right or
franchise would not, individually or in the aggregate, have a Material Adverse
Effect.

Section 9.6.    Notes to Rank Pari Passu. The Notes and all other obligations
under this Agreement of the Company are and at all times shall rank at least
pari passu in right of payment with all other present and future unsecured Debt
(actual or contingent) of the Company which is not expressed to be subordinate
or junior in rank to any other unsecured Debt of the Company.

Section 9.7.    Guaranty. The Reporting Entity will cause each Affiliate (other
than the Company) which delivers a Guaranty of outstanding borrowings or
available borrowing capacity (subject only to customary conditions) under a
Material Credit Facility or becomes an obligor, co-obligor, borrower or
co-borrower of outstanding borrowings or has available borrowing capacity
(subject only to customary conditions) under a Material Credit Facility to
concurrently enter into an Affiliate Guaranty, and as promptly as reasonably
practicable will deliver to each of the holders of the Notes the following
items:

(a)    an executed counterpart of the joinder agreement pursuant to which such
Affiliate has become bound by the Affiliate Guaranty (it being understood that
such joinder shall also join any New PubCo hereto as the “Reporting Entity”);

 

35



--------------------------------------------------------------------------------

(b)    a certificate signed by the President, a Vice President or another
authorized Responsible Officer of such Affiliate making representations and
warranties to the effect of those contained in Sections 5.1, 5.2, 5.6 and 5.7,
but with respect to such Affiliate and the Affiliate Guaranty, as applicable;

(c)    such documents and evidence with respect to such Affiliate as the
Required Holders may reasonably request in order to establish the existence and,
if applicable, good standing of such Affiliate and the authorization of the
transactions contemplated by the Affiliate Guaranty;

(d)    an opinion of counsel reasonably satisfactory to the Required Holders to
the effect that such Affiliate Guaranty has been duly authorized, executed and
delivered and constitutes the legal, valid and binding obligation of such
Affiliate enforceable in accordance with its terms, subject to customary
exceptions, assumptions and qualifications; provided that an opinion from a
nationally recognized law firm and/or in-house counsel of the Company shall be
reasonably satisfactory to the Required Holders; and

(e)    with respect to any Foreign Guarantor, evidence of the acceptance by
STERIS Corporation or CT Corporation System, as applicable, of the appointment
of designation provided for by Section 8 of the Affiliate Guaranty, as such
Guarantor’s agent to receive, for it and on its behalf, service of process, for
the period from the date of such Affiliate Guaranty to February 27, 2033 (and
the payment in full of all fees in respect thereof).

Section 9.8.    Security. If at any time, pursuant to the terms and conditions
of a Material Credit Facility, the Reporting Entity or any existing or newly
acquired or formed Subsidiary shall pledge, grant, assign or convey to the
Creditors thereunder, or any one or more of them, a Lien on the assets of the
Reporting Entity or any Subsidiary, the Reporting Entity or such Subsidiary
shall execute and concurrently deliver to the Collateral Agent for the benefit
of the holders of the Notes a security agreement in substantially the same form
as delivered to such Creditors, or any one or more of them, or the Lien granted
for the benefit of such Creditors shall also be for the benefit of the holders
of the Notes and the Reporting Entity shall deliver, or shall cause to be
delivered, to the holders of the Notes (a) all such certificates, resolutions,
legal opinions and other related items in substantially the same forms as those
delivered to and accepted by such Creditors and such other documentation
reasonably acceptable to the Required Holders in substance and in form,
including, without limitation, an intercreditor agreement and opinions of
counsel from counsel that is reasonably accepted to the Required Holders
(provided that, an opinion from a nationally recognized law firm and/or in-house
counsel of the Company shall be reasonably satisfactory to the Required Holders)
and (b) all such amendments to this Agreement and the Collateral Documents as
may reasonably be deemed necessary by the holders of the Notes in order to
reflect the existence of such Lien on the assets of the Reporting Entity or such
Subsidiary, as applicable, and the Company’s compliance with the requirements of
Section 9.6 with respect to any such security granted to or for the benefit of
the holders of the Notes and to or for the benefit of such Creditors. This
Section 9.8 shall not apply to any pledge, grant, assignment, conveyance or Lien
contemplated to be granted to any of the agents, lenders

 

36



--------------------------------------------------------------------------------

or their affiliates in connection with any cash collateral in connection with
letters of credit contemplated under the Bank Credit Agreement or any
substantially similar pledge, grant, assignment, conveyance or Lien contemplated
by any other Material Credit Facility.

Section 9.9.    Restricted Subsidiaries. (a) Subject to paragraphs (b) and
(c) below the Reporting Entity will at all times, (i) maintain the aggregate
value of the assets of the Reporting Entity and the then existing Restricted
Subsidiaries, at not less than 92.5% of Consolidated Total Assets and
(ii) ensure that not less than 92.5% of Consolidated EBITDA for each period is
attributable to the Reporting Entity and the then existing Restricted
Subsidiaries.

(b)    If at any time, (i) the aggregate consolidated value of the assets of the
Reporting Entity and the then existing Restricted Subsidiaries does not account
for 92.5% or more of Consolidated Total Assets or (ii) less than 92.5% of
Consolidated EBITDA for a period is attributable to the Reporting Entity and the
then existing Restricted Subsidiaries, the Company shall promptly designate,
pursuant to Section 10.7, such other Subsidiaries of the Reporting Entity (which
would not otherwise be Restricted Subsidiaries) to be Restricted Subsidiaries
hereunder so that such 92.5% thresholds are satisfied.

(c)    Without limiting the foregoing, the Company shall, and shall cause each
Guarantor to be and remain (until such time as such entity is no longer a
Guarantor) a Restricted Subsidiary.

Section 9.10.    Transactions with Affiliates. The Reporting Entity will, and
will cause its Restricted Subsidiaries to, conduct all material transactions
otherwise permitted under this Agreement with any of their Affiliates (excluding
the members of the Consolidated Group) on terms that are fair and reasonable and
no less favorable to the Reporting Entity or such Restricted Subsidiary than it
would obtain in a comparable arm’s-length transaction with a Person not an
Affiliate; provided that the restrictions of this Section 9.10 shall not apply
to the following:

(a)    the payment of dividends or other distributions (whether in cash,
securities or other property) with respect to any Equity Interests in a member
of the Consolidated Group, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in such Person or any option, warrant or other right
to acquire any such Equity Interests in such Person;

(b)    payment of, or other consideration in respect of, compensation to, the
making of loans to and payment of fees and expenses of and indemnities to
officers, directors, employees or consultants of a member of the Consolidated
Group and payment, or other consideration in respect of, directors’ and
officers’ indemnities;

(c)    transactions pursuant to any agreement to which a member of the
Consolidated Group is a party on the date hereof and set forth in Schedule 9.10;

(d)    transactions with joint ventures for the purchase or sale of property or
other assets and services entered into in the ordinary course of business and in
a manner consistent with past practices;

 

37



--------------------------------------------------------------------------------

(e)    [reserved];

(f)    transactions approved by a majority of Disinterested Directors of the
Company or of the relevant member of the Consolidated Group in good faith; or

(g)    any transaction in respect of which the Reporting Entity delivers to the
holder of the Notes a letter addressed to the board of directors of the
Reporting Entity (or the board of directors of the relevant member of the
Consolidated Group) from an accounting, appraisal or investment banking firm
that is in the good faith determination of the Reporting Entity qualified to
render such letter, which letter states that such transaction is on terms that
are no less favorable to the Reporting Entity or the relevant member of the
Consolidated Group, as applicable, than would be obtained in a comparable arm’s
length transaction with a Person that is not an Affiliate.

 

SECTION 10.

NEGATIVE COVENANTS.

The Reporting Entity covenants that so long as any of the Notes are outstanding:

Section 10.1.    Subsidiary Indebtedness. The Reporting Entity will not permit
any member of the Consolidated Group that is not the Company or a Guarantor to
incur Debt of any kind; provided that this Section 10.1 shall not apply to any
of the following (without duplication):

(a)    Debt incurred under this Agreement, any Notes and any Affiliate Guaranty;

(b)    Debt of any member of the Consolidated Group to any member of the
Consolidated Group; provided that such Debt shall not have been transferred to
any other Person (other than to any member of the Consolidated Group);

(c)    Debt outstanding on the date of the Initial Closing and set forth on
Schedule 5.15, and any extension, renewal, refinancing, refunding, replacement
or restructuring (or successive extensions, renewals, refinancings, refundings,
replacements or restructurings) of any such Debt from time to time (in whole or
in part), provided that the outstanding principal amount of any such Debt may
only be increased to the extent any such increase is permitted to be incurred
under any other clause of this Section 10.1;

(d)    (i) Debt of any member of the Consolidated Group incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Leases and any Debt assumed in connection with the acquisition
of any such assets (provided that such Debt is incurred or assumed prior to or
within 90 days after such acquisition or the completion of such construction or
improvement and the principal amount of such Debt does not exceed the cost of
acquiring, constructing or improving such fixed or capital assets) and (ii) any
extension, renewal, refinancing, refunding, replacement or restructuring (or
successive extensions, renewals, refinancings, refundings, replacements or
restructurings) of any such Debt from time to time (in whole or in part),
provided that the aggregate principal amount of Debt permitted by this
Section 10.1(d) shall not exceed $100,000,000;

 

38



--------------------------------------------------------------------------------

(e)    Debt under or related to Hedge Agreements entered into for
non-speculative purposes;

(f)    letters of credit, bank guarantees, warehouse receipts or similar
instruments issued to support performance obligations and trade letters of
credit (other than obligations in respect of other Debt) in the ordinary course
of business;

(g)    Debt of Receivables Subsidiaries in respect of Permitted Receivables
Facilities in an aggregate principal amount at any time outstanding not to
exceed $250,000,000;

(h)    (i) any other Debt (not otherwise permitted under this Agreement), and
(ii) any extension, renewal, refinancing, refunding, replacement or
restructuring (or successive extensions, renewals, refinancings, refundings,
replacements or restructurings) of Debt outstanding under this Section 10.1(h),
provided that, the aggregate principal amount of Priority Debt at the time such
Debt is incurred shall not exceed 10% of Consolidated Total Assets (except that
refinancing Debt incurred in reliance on clause (ii) of this Section 10.1(h)
will in any event be permitted (but will utilize basket capacity under this
Section 10.1(h)) so long as the principal amount of such Debt does not exceed
the principal amount of the Debt refinanced);

(i)    Debt owed to any officers or employees of any member of the Consolidated
Group; provided that the aggregate principal amount of all such Debt shall not
exceed $10,000,000 at any time outstanding;

(j)    guarantees of any Debt permitted pursuant to this Section 10.1;

(k)    Debt in respect of bid, performance, surety bonds or completion bonds
issued for the account of any member of the Consolidated Group in the ordinary
course of business, including guarantees or obligations of any member of the
Consolidated Group with respect to letters of credit supporting such bid,
performance, surety or completion obligations;

(l)    Debt incurred or arising from or as a result of agreements providing for
indemnification, deferred payment obligations, purchase price adjustments,
earn-out payments or similar obligations;

(m)    Debt in connection with overdue accounts payable which are being
contested in good faith and for which adequate reserves have been established in
accordance with GAAP;

 

39



--------------------------------------------------------------------------------

(n)    Debt arising or incurred as a result of or from the adjudication or
settlement of any litigation or from any arbitration or mediation award or
settlement, in any case involving any member of the Consolidated Group, provided
that the judgment, award(s) and/or settlements to which such Debt relates would
not constitute an Event of Default under Section 11(i);

(o)    Debt in respect of netting services, automatic clearing house
arrangements, employees’ credit or purchase cards, overdraft protections and
similar arrangements in each case incurred in the ordinary course of business;
and

(p)    (i) Debt of any Person which becomes a Restricted Subsidiary after the
date of the Initial Closing or is merged with or into or consolidated or
amalgamated with any Restricted Subsidiary after the date of the Initial Closing
and Debt expressly assumed in connection with the acquisition of an asset or
assets from any other Person; provided that (A) such Debt existed at the time
such Person became a Restricted Subsidiary or of such merger, consolidation,
amalgamation or acquisition and was not created in anticipation thereof and
(B) immediately after such Person becomes a Restricted Subsidiary or such
merger, consolidation, amalgamation or acquisition, (x) no Default shall have
occurred and be continuing and (y) the Reporting Entity shall be in compliance
with Section 10.2 on a pro forma basis; and (ii) any extension, renewal,
refinancing, refunding, replacement or restructuring (or successive extensions,
renewals, refinancings, refundings, replacements or restructurings) of any such
Debt from time to time (in whole or in part), provided that the outstanding
principal amount of any such Debt may only be increased to the extent any such
increase is permitted to be incurred under any other clause of this
Section 10.1.

Section 10.2.    Financial Covenants. (a) The Reporting Entity will not permit,
as of the last day of any fiscal quarter of the Reporting Entity, the ratio of
(x) Consolidated Total Debt at such time to (y) Consolidated EBITDA for the four
consecutive fiscal quarter period ending as of such date to exceed 3.50 to 1.00;
provided, that the ratio referenced in this Section 10.2(a) shall be increased
by 0.25 to 1.00 after a Material Acquisition for a period of four fiscal
quarters after the date of such Material Acquisition; and

(b)    The Reporting Entity will not permit, as of the last day of any fiscal
quarter of the Reporting Entity, the ratio of Consolidated EBITDA to
Consolidated Interest Expense for the period of four fiscal quarters ending on
such date, to be less than 3.00 to 1.00.

Section 10.3.    Limitation on Liens. The Reporting Entity will not, and will
not permit any Restricted Subsidiary to, create, assume or suffer to exist any
Lien upon any of its property or assets (other than Unrestricted Margin Stock),
whether now owned or hereafter acquired; provided that this Section shall not
apply to the following:

(a)    Liens for taxes not yet due or that are being actively contested in good
faith by appropriate proceedings and for which adequate reserves have been
established in accordance with GAAP;

 

40



--------------------------------------------------------------------------------

(b)    other statutory, common law or contractual Liens incidental to the
conduct of its business or the ownership of its property and assets that
(A) were not incurred in connection with the borrowing of money or the obtaining
of advances or credit, and (B) do not in the aggregate materially detract from
the value of its property or assets or materially impair the use thereof in the
operation of its business;

(c)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA or by any similar law or
regulation in any non-U.S. jurisdiction applicable to Non-U.S. Plans;

(d)    pledges or deposits to secure the performance of bids, trade contracts
and leases (other than Debt), statutory obligations, surety bonds (other than
bonds related to judgments or litigation), performance bonds and other
obligations of a like nature incurred in the ordinary course of business;

(e)    Liens on property or assets to secure obligations owing to any member of
the Consolidated Group;

(f)    (A) purchase money Liens on fixed assets or for the deferred purchase
price of property, provided that such Lien is limited to the purchase price and
only attaches to the property being acquired and (B) Capital Leases;

(g)    easements, zoning restrictions or other minor defects or irregularities
in title of real property not interfering in any material respect with the use
of such property in the business of any member of the Consolidated Group;

(h)    Liens existing on the date of the Initial Closing and set forth on
Schedule 5.15;

(i)    Liens on Receivables Related Assets of a Receivables Subsidiary in
connection with the sale of such Receivables Related Assets pursuant to
Section 10.5(c) hereof;

(j)    in addition to the Liens permitted herein, additional Liens securing Debt
or other obligations; provided that, the aggregate principal amount of Priority
Debt at the time such Debt or such other obligation is created or incurred shall
not exceed an amount equal to 10% of the Consolidated Total Assets; provided
further, that notwithstanding the foregoing and without limiting Section 9.8,
the Reporting Entity shall not, and shall not permit any of its Restricted
Subsidiaries to, secure pursuant to this Section 10.3(j) any Debt outstanding
under or pursuant to any Material Credit Facility unless and until the Notes
(and any guaranty delivered in connection therewith) shall concurrently be
secured equally and ratably with such Indebtedness pursuant to documentation
reasonably acceptable to the Required Holders in substance and in form,
including, without limitation, an intercreditor agreement and opinions of
counsel to the Reporting Entity and/or any such Restricted Subsidiary, as the
case may be, from counsel that is reasonably acceptable to the Required Holders
(provided that an opinion from a nationally recognized law firm and/or in-house
counsel of the Company shall be reasonably satisfactory to the Required
Holders);

 

41



--------------------------------------------------------------------------------

(k)    Permitted Encumbrances;

(l)    any Lien existing on any property or asset prior to the acquisition
thereof by any member of the Consolidated Group or existing on any property or
assets of any Person at the time such Person becomes a Restricted Subsidiary
after the date of the Initial Closing; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Restricted Subsidiary, as the case may be, and (ii) such Lien
does not apply to any other property or assets of any member of the Consolidated
Group (other than Persons who become members of the Consolidated Group in
connection with such acquisition);

(m)    Liens arising in connection with any margin posted related to Hedge
Agreements entered other than for speculative purposes;

(n)    any extension, renewal or replacement (or successive renewals or
replacements) in whole or in part of any Lien referred to in Sections 10.3(f),
10.3(h), 10.3(j) and 10.3(l); provided that (x) the principal amount of the
obligations secured thereby shall be limited to the principal amount of the
obligations secured by the Lien so extended, renewed or replaced (and, to the
extent provided in such clauses, extensions, renewals and replacements thereof)
and (y) such Lien shall be limited to all or a part of the assets that secured
the obligation so extended, renewed or replaced and (z) in the case of any
extension, renewal or replacement (or successive renewals or replacements) in
whole or in part of any Lien referred to in clause (j) such extension, renewal
or replacement (or successive renewals or replacements) shall utilize basket
capacity under clause (j) prior to any excess amount not permitted thereunder
being permitted under this clause (n); and

(o)    Liens on the products and proceeds (including, without limitation,
insurance condemnation and eminent domain proceeds) of and accessions to, and
contract or other rights (including rights under insurance policies and product
warranties) derivative of or relating to, property subject to Liens under any of
the paragraphs of this Section 10.3.

Section 10.4.    Mergers and Consolidations, Etc. The Reporting Entity will not,
and will not permit any Restricted Subsidiary to, merge or consolidate with or
into, or convey, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (other than Unrestricted Margin Stock) (whether now owned or hereafter
acquired) to, any Person, except that:

(a)    any member of (x) the Consolidated Group other than the Company and the
Reporting Entity may merge or consolidate with or into any other member of the
Consolidated Group or (y) the Consolidated Group may convey, transfer, lease or
otherwise dispose of (whether in one transaction or in a series of transactions)
all or substantially all of its assets to any other member of the Consolidated
Group; and

 

42



--------------------------------------------------------------------------------

(b)    the Company and the Reporting Entity may merge or consolidate with or
into any other Person (including, but not limited to, any member of the
Consolidated Group) so long as (A) the Company or the Reporting Entity is the
surviving entity or (B) the surviving entity shall succeed, by agreement or by
operation of law, to all of the businesses and operations of the Company or the
Reporting Entity and shall assume all of the rights and obligations of the
Company or the Reporting Entity under this Agreement and the Notes and any other
Security Documents to which it is a party; and

(c)    any member of the Consolidated Group (other than the Company and the
Reporting Entity) may merge or consolidate with or into another Person, convey,
transfer, lease or otherwise dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets so long as
(A) the consideration received in respect of such merger, consolidation,
conveyance, transfer, lease or other disposition is at least equal to the fair
market value of such assets as determined in good faith by the Reporting Entity
and (B) no Covenant Material Adverse Effect would reasonably be expected to
result from such merger, consolidation, conveyance, transfer, lease or other
disposition; and

(d)    any member of the Consolidated Group (other than the Company and the
Reporting Entity) may merge or consolidate with or into, or convey, transfer,
lease or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets to another Person to effect
(A) a transaction permitted by Section 10.5 (other than Section 10.5(g)(ii)
thereof) or (B) a merger or consolidation with or into such Person where such
merger or consolidation results in such Person or the entity into which such
Person is merged or consolidated becoming a member of the Consolidated Group;

provided, in the cases of clause (a), (b) and (c) hereof, that no Default or
Event of Default shall have occurred and be continuing at the time of such
proposed transaction or would result therefrom.

Section 10.5.    Dispositions. The Reporting Entity will not, and will not
permit any Restricted Subsidiary to, convey, sell, assign, transfer or otherwise
dispose of (each a “Disposition”) any of its property or assets outside the
ordinary course of business, other than to any member of the Consolidated Group,
except for:

(a)    Dispositions of assets and property that are (i) obsolete, worn, damaged,
uneconomic or otherwise deemed by any member of the Consolidated Group to no
longer be necessary or useful in the operation of such member of the
Consolidated Group’s current or anticipated business or (ii) replaced by other
assets or property of similar suitability and value;

(b)    Dispositions of cash and Cash Equivalents;

 

43



--------------------------------------------------------------------------------

(c)    Dispositions of accounts receivable (i) in connection with the compromise
or collection thereof, (ii) deemed doubtful or uncollectible in the reasonable
discretion of any member of the Consolidated Group, (iii) obtained by any member
of the Consolidated Group in the settlement of joint interest billing accounts,
(iv) granted to settle collection of accounts receivable or the sale of
defaulted accounts arising in connection with the compromise or collection
thereof and not in connection with any financing transaction or (v) in
connection with a Permitted Receivables Facility;

(d)    any other Disposition (not otherwise permitted under this Agreement) of
any assets or property; provided that after giving effect thereto, the Reporting
Entity would be in pro forma compliance with the covenants set forth in
Section 10.2;

(e)    Dispositions by any member of the Consolidated Group of all or any
portion of any Subsidiary that is not a Material Subsidiary;

(f)    leases, licenses, subleases or sublicenses by any member of the
Consolidated Group of intellectual property in the ordinary course of business;

(g)    Dispositions arising as a result of (i) the granting or incurrence of
Liens permitted under Section 10.3 or (ii) transactions permitted under
Section 10.4 (other than Section 10.4(d)) of this Agreement;

(h)    any Disposition or series of related Dispositions that does not
individually or in the aggregate exceed $10,000,000;

(i)    Dispositions constituting terminations or expirations of leases, licenses
and other agreements in the ordinary course of business; and

(j)    contributions of assets in the ordinary course of business to joint
ventures entered into in the ordinary course of business.

Section 10.6.    Changes in Accounting. The Reporting Entity will not change its
fiscal year-end from March 31 of each calendar year.

Section 10.7.    Designation of Subsidiaries. Subject to Section 9.9, the
Company may designate or redesignate any Unrestricted Subsidiary of the
Reporting Entity as a Restricted Subsidiary and may designate or redesignate any
Restricted Subsidiary of the Reporting Entity as an Unrestricted Subsidiary;
provided that:

(a)    the Company shall have given not less than 10 days’ prior written notice
to the holders of the Notes that a Senior Financial Officer has made such
determination;

(b)    at the time of such designation or redesignation and immediately after
giving effect thereto, no Default or Event of Default would exist;

 

44



--------------------------------------------------------------------------------

(c)    in the case of the designation of a Restricted Subsidiary of the
Reporting Entity as an Unrestricted Subsidiary and after giving effect thereto,
(i) such Unrestricted Subsidiary so designated shall not, directly or
indirectly, own any capital stock of the Reporting Entity or any Restricted
Subsidiary and (ii) such designation shall be deemed a sale of assets and would
be permitted by the provisions of Section 10.5;

(d)    in the case of the designation of an Unrestricted Subsidiary of the
Reporting Entity as a Restricted Subsidiary and after giving effect thereto:
(i) all outstanding Debt of such Restricted Subsidiary so designated would be
permitted within the applicable limitations of Section 10.2 and (ii) all
existing Liens of such Restricted Subsidiary so designated would be permitted
within the applicable limitations of Section 10.3 (other than Section 10.3(h),
notwithstanding that any such Lien existed as of the date of the Initial
Closing);

(e)    in the case of the designation of a Restricted Subsidiary of the
Reporting Entity as an Unrestricted Subsidiary, such Restricted Subsidiary shall
not at any time after the date of the Initial Closing have previously been
designated as an Unrestricted Subsidiary more than twice; and

(f)    in the case of the designation of an Unrestricted Subsidiary of the
Reporting Entity as a Restricted Subsidiary, such Unrestricted Subsidiary shall
not at any time after the date of the Initial Closing have previously been
designated as a Restricted Subsidiary more than twice.

Notwithstanding the foregoing or anything herein to the contrary, each
Subsidiary of the Reporting Entity shall be a Restricted Subsidiary unless the
Company has designated it as an Unrestricted Subsidiary.

Section 10.8.    Terrorism Sanctions Regulations. The Reporting Entity will not
and will not permit any Controlled Entity (a) to become (including by virtue of
being owned or controlled by a Blocked Person), own or control a Blocked Person
or any Person that is the target of sanctions imposed by the United Nations or
by the European Union, or (b) directly or indirectly to have any investment in
or engage in any dealing or transaction (including, without limitation, any
investment, dealing or transaction involving the proceeds of the Notes) with any
Person if such investment, dealing or transaction (i) would cause any holder of
Notes to be in violation of any laws or regulations administered by OFAC or any
laws or regulations referred to in Section 5.16, or (ii) is prohibited by or
subject to sanctions under any U.S. Economic Sanctions, or (c) to engage, nor
shall any Affiliate of either engage, in any activity that could subject such
Person or any holder of Notes to sanctions under CISADA or any similar law or
regulation with respect to Iran or any other country that is subject to U.S.
Economic Sanctions.

 

45



--------------------------------------------------------------------------------

SECTION 11.

EVENTS OF DEFAULT.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

(a)    the Company defaults in the payment of any principal, Net Loss, or
Make-Whole Amount, if any, taking into account Net Gain, if any, on any Note
when the same becomes due and payable, whether at maturity or at a date fixed
for prepayment or by declaration or otherwise; or

(b)    the Company defaults (a) in the payment of any interest on any Note for
more than five Business Days after the same becomes due and payable or (b) in
the payment of any additional amount under Section 23 for more than 10 Business
Days after the same becomes due and payable; or

(c)    the Reporting Entity or the Company defaults in the performance of or
compliance with any term contained in Section 10.2; or

(d)    the Reporting Entity or the Company defaults in the performance of or
compliance with any term contained herein (other than those referred to in
paragraphs (a), (b) and (c) of this Section 11) or in any Security Document and
such default is not remedied within 30 days after the earlier of (i) a Senior
Financial Officer obtaining actual knowledge of such default and (ii) the
Company receiving written notice of such default from any holder of a Note (any
such written notice to be identified as a “notice of default” and to refer
specifically to this paragraph (d) of Section 11); or

(e)    any representation or warranty made in writing by or on behalf of the
Reporting Entity or the Company or by any officer of the Reporting Entity or the
Company in this Agreement, or by a Guarantor in its Affiliate Guaranty or in any
writing furnished in connection with the transactions contemplated hereby or by
the Existing Note Purchase Agreement proves to have been false or incorrect in
any material respect on the date as of which made and the facts underlying such
representation or warranty shall not have been changed to make such
representation and warranty true and correct within 30 days after the earlier of
(i) a Responsible Officer obtaining actual knowledge of such default and
(ii) the Reporting Entity or the Company receiving written notice of such
default from any holder of a Note (any such written notice to be identified as a
“notice of default” and to refer specifically to this paragraph (e) of
Section 11); or

(f)    (i) the Reporting Entity or any Significant Restricted Subsidiary is in
default (as principal or as guarantor or other surety) in the payment of any
principal of or premium or make-whole amount or interest on any Debt that is
outstanding in an aggregate principal amount of at least the greater of
(A) $40,000,000 and (B) 5% of Consolidated Total Assets beyond any period of
grace provided with respect thereto, or (ii) the Reporting Entity or any
Significant Restricted Subsidiary is in default in the performance of or
compliance with any term of any evidence of any Debt in an aggregate outstanding
principal amount of at least the greater of (A) $40,000,000 and (B) 5% of

 

46



--------------------------------------------------------------------------------

Consolidated Total Assets or of any mortgage, indenture or other agreement
relating thereto or any other condition exists, and as a consequence of such
default or condition such Debt has become, or has been declared (or one or more
Persons are entitled to declare such Debt to be), due and payable before its
stated maturity or before its regularly scheduled dates of payment without such
acceleration having been rescinded or annulled within any applicable grace
period; or

(g)    the Reporting Entity or any Significant Restricted Subsidiary (i) is
generally not paying, or admits in writing its inability to pay, its debts as
they become due, (ii) files a petition for relief or reorganization or
arrangement or any other petition in bankruptcy, for liquidation or to take
advantage of any bankruptcy, insolvency, reorganization, moratorium or other
similar law of any jurisdiction or has an involuntary proceeding or case filed
against it and the same shall continue undismissed for a period of 60 days from
commencement of such proceeding or case, (iii) makes an assignment for the
benefit of its creditors, (iv) consents to the appointment of a custodian,
receiver, trustee or other officer with similar powers with respect to it or
with respect to any substantial part of its property, (v) is adjudicated as
insolvent or to be liquidated, (vi) takes corporate action for the purpose of
any of the foregoing or (vii) any event occurs with respect to the Reporting
Entity or any Significant Restricted Subsidiary which under the laws of any
jurisdiction is analogous to any of the events described in this Section 11(g),
provided that the applicable grace period, if any, which shall apply shall be
the one applicable to the relevant proceeding in such jurisdiction which most
closely corresponds to the proceeding described in this Section 11(g); or

(h)    a court or Governmental Authority of competent jurisdiction enters an
order appointing, without consent by the Reporting Entity or any of its
Significant Restricted Subsidiaries, a custodian, receiver, trustee or other
officer with similar powers with respect to it or with respect to any
substantial part of its property, or constituting an order for relief or
approving a petition for relief or reorganization or any other petition in
bankruptcy or for liquidation or to take advantage of any bankruptcy or
insolvency law of any jurisdiction, or ordering the dissolution, winding-up or
liquidation of the Company or any of its Significant Restricted Subsidiaries, or
any such petition shall be filed against the Reporting Entity or any of its
Significant Restricted Subsidiaries, and such order, petition or other such
relief remains in effect and shall not be dismissed or stayed for a period of
60 consecutive days or any event occurs with respect to the Reporting Entity or
any Significant Restricted Subsidiary which under the laws of any jurisdiction
is analogous to any of the events described in this Section 11(h), provided that
the applicable grace period, if any, which shall apply shall be the one
applicable to the relevant proceeding in such jurisdiction which most closely
corresponds to the proceeding described in this Section 11(h); or

(i)    a final judgment or judgments for the payment of money aggregating in
excess of the greater of (A) $25,000,000 and (B) 2% of Consolidated Total Assets
(excluding for purposes of such determination such amount of any insurance
proceeds paid or to be paid by or on behalf of the Reporting Entity or any of
its Significant Restricted Subsidiaries in respect of such judgment or judgments
or unconditionally

 

47



--------------------------------------------------------------------------------

acknowledged in writing to be payable by the insurance carrier that issued the
related insurance policy) are rendered against one or more of the Reporting
Entity and its Significant Restricted Subsidiaries and which judgments are not,
within 60 days after entry thereof, bonded, discharged or stayed pending appeal,
or are not discharged within 60 days after the right to appeal has expired; or

(j)    if (i) any Plan shall fail to satisfy the minimum funding standards of
ERISA or the Code for any Plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
Section 412 of the Code, (ii) a notice of intent to terminate any Plan, other
than a voluntary termination, shall have been or is reasonably expected to be
filed with the PBGC or the PBGC shall have instituted proceedings under ERISA
Section 4042 to terminate or appoint a trustee to administer any Plan or the
PBGC shall have notified the Company or any ERISA Affiliate that a Plan is
expected to become a subject of any such proceedings, (iii) the aggregate
“amount of unfunded benefit liabilities” (within the meaning of
Section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed an amount which would cause a Material Adverse
Effect, (iv) there occurs an increase in the amount by which the current
aggregate present value of accrued benefit liabilities under all funded Non-U.S.
Plans exceeds the aggregate current value of the assets of such Non-U.S. Plans
allocable to such liabilities as compared to the amount by which the aggregate
present value of accrued benefit liabilities under all funded Non-U.S. Plans as
of March 31, 2016 exceeded the aggregate value of the assets of such Non-U.S.
Plans allocable to such liabilities as of March 31, 2016, (v) the Reporting
Entity or any ERISA Affiliate shall have incurred or is reasonably expected to
incur any liability pursuant to Title I or IV of ERISA or the penalty or excise
tax provisions of the Code relating to employee benefit plans, (vi) the
Reporting Entity or any ERISA Affiliate withdraws from any Multiemployer Plan,
(vii) the Reporting Entity or any Restricted Subsidiary establishes or amends
any employee welfare benefit plan that provides post-employment welfare benefits
in a manner that would increase the liability of the Reporting Entity or any
Restricted Subsidiary thereunder, (viii) the Reporting Entity or any Subsidiary
fails to administer or maintain a Non-U.S. Plan in compliance with the
requirements of any and all applicable laws, statutes, rules, regulations or
court orders or any Non-U.S. Plan is involuntarily terminated or wound up, or
(ix) the Reporting Entity or any Subsidiary becomes subject to the imposition of
a financial penalty (which for this purpose shall mean any tax, penalty or other
liability, whether by way of indemnity or otherwise) with respect to one or more
Non-U.S. Plans; and any such event or events described in clauses (i) through
(ix) above, either individually or together with any other such event or events,
would reasonably be expected to have a Material Adverse Effect (as used in this
Section 11(j), the terms “employee benefit plan” and “employee welfare benefit
plan” shall have the respective meanings assigned to such terms in Section 3 of
ERISA); or

(k)    for any reason whatsoever any Security Document ceases to be in full
force and effect including, without limitation, a determination by any
Governmental Authority that any Security Document is invalid, void or
unenforceable or the Reporting Entity or any Subsidiary which is a party to any
Security Document shall contest or deny

 

48



--------------------------------------------------------------------------------

in writing the enforceability of any of its obligations under any Security
Document to which it is a party (but excluding any Security Document which
ceases to be in full force and effect in accordance with and by reason of the
express provisions of Section 2.2(e)).

 

SECTION 12.

REMEDIES ON DEFAULT, ETC.

Section 12.1.    Acceleration. (a) If an Event of Default with respect to the
Reporting Entity or the Company described in paragraph (g) or (h) of Section 11
(other than an Event of Default described in clause (i) of paragraph (g) or
described in clause (vi) of paragraph (g) by virtue of the fact that such clause
encompasses clause (i) of paragraph (g)) has occurred, all the Notes then
outstanding shall automatically become immediately due and payable.

(b)    If any other Event of Default has occurred and is continuing, any holder
or holders of more than 51% in principal amount of a Series of the Notes at the
time outstanding may at any time at its or their option, by notice or notices to
the Company, declare all of the Notes of such Series then outstanding to be
immediately due and payable.

(c)    If any Event of Default described in paragraph (a) or (b) of Section 11
has occurred and is continuing, any holder or holders of Notes at the time
outstanding affected by such Event of Default may at any time, at its or their
option, by notice or notices to the Company, declare all the Notes held by it or
them to be immediately due and payable.

Upon any Note becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Note will forthwith mature and the entire
unpaid principal amount of such Note, plus (i) all accrued and unpaid interest
thereon, (ii) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law) and (iii) any applicable
Net Loss minus any applicable Net Gain shall all be immediately due and payable,
in each and every case without presentment, demand, protest or further notice,
all of which are hereby waived. The Company acknowledges, and the parties hereto
agree, that each holder of a Note has the right to maintain its investment in
the Notes free from repayment by the Company (except as herein specifically
provided for), and that the provision for payment of any applicable Net Loss and
Make-Whole Amount, taking into account any applicable Net Gain, by the Company
in the event that the Notes are prepaid or are accelerated as a result of an
Event of Default, is intended to provide compensation for the deprivation of
such right under such circumstances.

Section 12.2.    Other Remedies. If any Default or Event of Default has occurred
and is continuing, and irrespective of whether any Notes have become or have
been declared immediately due and payable under Section 12.1, the holder of any
Note at the time outstanding may proceed to protect and enforce the rights of
such holder by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein, in any
Note or in any Security Document, or for an injunction against a violation of
any of the terms hereof or thereof, or in aid of the exercise of any power
granted hereby or thereby or by law or otherwise.

 

49



--------------------------------------------------------------------------------

Section 12.3.    Rescission. At any time after any Series of Notes have been
declared due and payable pursuant to clause (b) or (c) of Section 12.1, the
holders of not less than 51% in principal amount of each such Series of the
Notes, by written notice to the Company, may rescind and annul any such
declaration and its consequences if (a) the Company has paid all overdue
interest on the Notes, all principal of and any Net Loss and Make-Whole Amount,
if any, taking into account Net Gain, if any, on any Notes that are due and
payable and are unpaid other than by reason of such declaration, and all
interest on such overdue principal and any Net Loss and Make-Whole Amount, if
any, taking into account Net Gain, if any, and (to the extent permitted by
applicable law) any overdue interest in respect of the Notes, at the Default
Rate, (b) all Events of Default and Defaults, other than non-payment of amounts
that have become due solely by reason of such declaration, have been cured or
have been waived pursuant to Section 17, and (c) no judgment or decree has been
entered for the payment of any monies due pursuant hereto or to the Notes. No
rescission and annulment under this Section 12.3 will extend to or affect any
subsequent Event of Default or Default or impair any right consequent thereon.

Section 12.4.    No Waivers or Election of Remedies, Expenses, Etc. No course of
dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. No right, power or remedy conferred by
this Agreement, by any Note or by any Security Document upon any holder thereof
shall be exclusive of any other right, power or remedy referred to herein or
therein or now or hereafter available at law, in equity, by statute or
otherwise. Without limiting the obligations of the Company under Section 15, the
Company will pay to the holder of each Note on demand such further amount as
shall be sufficient to cover all costs and expenses of such holder incurred in
any enforcement or collection under this Section 12, including, without
limitation, reasonable attorneys’ fees, expenses and disbursements.

 

SECTION 13.

REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

Section 13.1.    Registration of Notes. The Company shall keep at its principal
executive office a register for the registration of and registration of
transfers of Notes. The name and address of each holder of one or more Notes,
each transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. Prior to due presentment for
registration of transfer, the Person in whose name any Note shall be registered
shall be deemed and treated as the owner and holder thereof for all purposes
hereof, and the Company shall not be affected by any notice or knowledge to the
contrary. The Company shall give to any holder of a Note that is an
Institutional Investor promptly upon request therefor, a complete and correct
copy of the names and addresses of all registered holders of Notes.

Section 13.2.    Transfer and Exchange of Notes. Subject to compliance with
applicable law, upon surrender of any Note at the principal executive office of
the Company for registration of transfer or exchange (and in the case of a
surrender for registration of transfer, duly endorsed or accompanied by a
written instrument of transfer duly executed by the registered holder of such
Note or its attorney duly authorized in writing and accompanied by the address
for notices of each transferee of such Note or part thereof), the Company shall
execute and deliver, at the Company’s expense (except as provided below), one or
more new Notes (as requested by the holder thereof) of the same Series (and of
the same tranche if such Series has separate tranches)

 

50



--------------------------------------------------------------------------------

in exchange therefor, in an aggregate principal amount equal to the unpaid
principal amount of the surrendered Note. Each such new Note shall be payable to
such Person as such holder may request and shall be substantially in the form of
Exhibit 1-A, Exhibit 1-B, Exhibit 1-C, Exhibit 1-D, Exhibit 1-E, Exhibit 1-F,
Exhibit 1-G or Exhibit 1.5, as the case may be. Each such new Note shall be
dated and bear interest from the date to which interest shall have been paid on
the surrendered Note or dated the date of the surrendered Note if no interest
shall have been paid thereon. The Company may require payment of a sum
sufficient to cover any stamp, documentary or similar tax or governmental charge
imposed in respect of any such transfer of Notes. Notes shall not be transferred
in denominations of less than $1,000,000, £1,000,000 or €1,000,000, as
applicable; provided that if necessary to enable the registration of transfer by
a holder of its entire holding of Notes, one Note may be in a denomination of
less than $1,000,000, £1,000,000 or €1,000,000, as applicable. Any transferee,
by its acceptance of a Note registered in its name (or the name of its nominee),
shall be deemed to have made the representations set forth in Section 6.1 and
Section 6.2.

Section 13.3.    Replacement of Notes. Upon receipt by the Company of evidence
reasonably satisfactory to it of the ownership of and the loss, theft,
destruction or mutilation of any Note (which evidence shall be, in the case of
an Institutional Investor, notice from such Institutional Investor of such
ownership and such loss, theft, destruction or mutilation), and

(a)    in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $50,000,000, such Person’s own unsecured agreement of indemnity
shall be deemed to be satisfactory), or

(b)    in the case of mutilation, upon surrender and cancellation thereof,

the Company at its own expense shall execute and deliver, in lieu thereof, a new
Note of the same Series (and of the same tranche if such Series has separate
tranches), dated and bearing interest from the date to which interest shall have
been paid on such lost, stolen, destroyed or mutilated Note or dated the date of
such lost, stolen, destroyed or mutilated Note if no interest shall have been
paid thereon.

 

SECTION 14.

PAYMENTS ON NOTES.

Section 14.1.    Place of Payment. Subject to Section 14.2, payments of
principal, Make-Whole Amount, if any, Net Loss, if any, and interest, taking
into account Net Gain, if any, becoming due and payable on the Notes shall be
made in New York, New York at the principal office of Bank of New York in such
jurisdiction. The Company may at any time, by notice to each holder of a Note,
change the place of payment of the Notes so long as such place of payment shall
be either the principal office of the Company in such jurisdiction or the
principal office of a bank or trust company in such jurisdiction.

 

51



--------------------------------------------------------------------------------

Section 14.2.    Home Office Payment. So long as a Purchaser or its nominee
shall be the holder of any Note, and notwithstanding anything contained in
Section 14.1 or in such Note to the contrary, the Company will pay all sums
becoming due on such Note for principal, Make-Whole Amount, if any, Net Loss, if
any, and interest, taking into account Net Gain, if any, by the method and at
the address specified for such purpose below its name in Schedule A or in a
Supplemental Note Purchase Agreement, as the case may be, or by such other
method or at such other address as such Purchaser shall have from time to time
specified to the Company in writing for such purpose, without the presentation
or surrender of such Note or the making of any notation thereon, except that
upon written request of the Company made concurrently with or reasonably
promptly after payment or prepayment in full of any Note, such Purchaser shall
surrender such Note for cancellation, reasonably promptly after any such
request, to the Company at its principal executive office or at the place of
payment most recently designated by the Company pursuant to Section 14.1. Prior
to any sale or other disposition of any Note held by a Purchaser or its nominee
it will, at its election, either endorse thereon the amount of principal paid
thereon and the last date to which interest has been paid thereon or surrender
such Note to the Company in exchange for a new Note or Notes of the same Series
and tranche pursuant to Section 13.2. The Company will afford the benefits of
this Section 14.2 to any Institutional Investor that is the direct or indirect
transferee of any Note purchased by a Purchaser under the Existing Note Purchase
Agreement and that has made the same agreement relating to such Note as it has
made in this Section 14.2.

 

SECTION 15.

EXPENSES, ETC.

Section 15.1.    Transaction Expenses. (a) Whether or not the transactions
contemplated hereby are consummated, the Company will pay all costs and expenses
(including reasonable attorneys’ fees of a special counsel and, if reasonably
required, local or other counsel) incurred by each Purchaser or holder of a Note
in connection with such transactions and in connection with any amendments,
waivers or consents under or in respect of this Agreement (and/or any
Supplemental Note Purchase Agreement), the Notes or any Security Document
(whether or not such amendment, waiver or consent becomes effective), including,
without limitation: (a) the costs and expenses incurred in enforcing or
defending (or determining whether or how to enforce or defend) any rights under
this Agreement (and/or any Supplemental Note Purchase Agreement), the Notes or
any Security Document or in responding to any subpoena or other legal process or
informal investigative demand issued in connection with this Agreement (and/or
any Supplemental Note Purchase Agreement), the Notes or any Security Document or
by reason of being a holder of any Note, and (b) the costs and expenses,
including financial advisors’ fees, incurred in connection with the insolvency
or bankruptcy of the Reporting Entity or any Subsidiary or in connection with
any work-out or restructuring of the transactions contemplated hereby (and/or
any Supplemental Note Purchase Agreement), by the Notes or by any Security
Document. Without limiting the generality of the foregoing, the Company shall
pay all fees, charges and disbursement of special counsel referred to in
Section 4.4(b) incurred in connection with the Closing within ten (10) days
after receipt by the Company of such special counsel’s invoice therefor. The
Company will pay, and will hold each Purchaser and each other holder of a Note
harmless from, all claims in respect of any fees, costs or expenses, if any, of
brokers and finders with respect to the Notes (other than those retained by such
Purchaser or holder of a Note).

 

52



--------------------------------------------------------------------------------

(b)    Without limiting the foregoing, the Company agrees to pay all fees of the
Collateral Agent in connection with the preparation, execution and delivery of
any Collateral Document and the transactions contemplated thereby, including but
not limited to reasonable attorney’s fees; to pay to the Collateral Agent from
time to time reasonable compensation for all services rendered by it under any
Collateral Document; to indemnify the Collateral Agent for, and to hold it
harmless against, any loss, liability or expense incurred without gross
negligence or willful misconduct on its part, arising out of or in connection
with the acceptance or administration of any Collateral Document, including, but
not limited to, the costs and expenses of defending itself against any claim or
liability in connection with the exercise or performance of any of its powers or
duties thereunder.

Section 15.2.    Certain Taxes. The Reporting Entity agrees to pay all stamp,
documentary or similar taxes which may be payable in respect of the execution
and delivery or the enforcement of this Agreement or any Affiliate Guaranty or
the execution and delivery (but not the transfer) or the enforcement of any of
the Notes in the United States or the United Kingdom or any other jurisdiction
of organization of the Company or any Guarantor or any other jurisdiction where
the Company or any Guarantor has assets or of any amendment of, or waiver or
consent under or with respect to, this Agreement, any Affiliate Guaranty or any
of the Notes, and to pay any value added tax due and payable in respect of
reimbursement of costs and expenses by the Reporting Entity pursuant to this
Section 15, and will save each holder of a Note to the extent permitted by
applicable law harmless against any loss or liability resulting from nonpayment
or delay in payment of any such tax required to be paid by the Reporting Entity
hereunder.

Section 15.3.    Survival. The obligations of the Company under this Section 15
will survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of this Agreement (and/or any Supplemental Note Purchase
Agreement), the Notes or any Security Document and the termination of this
Agreement (and/or any Supplemental Note Purchase Agreement).

 

SECTION 16.

SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement (including any Supplemental Note Purchase
Agreement) and the Notes, the purchase or transfer by any Purchaser of any Note
or portion thereof or interest therein and the payment of any Note, and may be
relied upon by any subsequent holder of a Note, regardless of any investigation
made at any time by or on behalf of any Purchaser or any other holder of a Note.
All statements contained in any certificate or other instrument delivered by or
on behalf of the Company pursuant to this Agreement shall be deemed
representations and warranties of the Company under this Agreement. Subject to
the preceding sentence, this Agreement and any Supplemental Note Purchase
Agreement and the Notes embody the entire agreement and understanding between
each Purchaser and the Company and supersede all prior agreements and
understandings relating to the subject matter hereof.

 

53



--------------------------------------------------------------------------------

SECTION 17.

AMENDMENT AND WAIVER.

Section 17.1.    Requirements. (a) This Agreement (and/or any Supplemental Note
Purchase Agreement) and the Notes may be amended, and the observance of any term
hereof or of the Notes may be waived (either retroactively or prospectively),
with (and only with) the written consent of the Company and the Required
Holders, except that (a) no amendment or waiver of any of the provisions of
Section 1, 2.1, 2.3, 3, 4, 5 (subject to permitted amendments or supplements
pursuant to Supplemental Note Purchase Agreements in respect to Notes issued
thereunder), 6 or 21 hereof, or any defined term (as it is used therein), will
be effective as to any Purchaser unless consented to by such Purchaser in
writing, and (b) no such amendment or waiver may, without the written consent of
the holder of each Note at the time outstanding affected thereby, (i) subject to
the provisions of Section 12 relating to acceleration or rescission, change the
amount, time or allocation of any prepayment or payment of principal of, or
reduce the rate or change the time of payment or method of computation of
interest or of the Make-Whole Amount on, the Notes, (ii) change the percentage
of the principal amount of the Notes the holders of which are required to
consent to any such amendment or waiver, or (iii) amend any of Section 8, 11(a),
11(b), 12, 17 or 20. As used herein and in the Notes, the term “this Agreement”
and references thereto shall mean this Agreement as it may from time to time be
amended or supplemented and, without limiting the generality of the foregoing,
shall include all Supplemental Note Purchase Agreements.

(b)    Any Collateral Document may be amended in the manner prescribed in such
document, and the Affiliate Guaranty may be amended in the manner prescribed in
such documents, and all amendments to any Security Document obtained in
conformity with such requirements shall bind all holders of the Notes.

Section 17.2.    Solicitation of Holders of Notes.

(a)    Solicitation. The Company will provide each holder of the Notes
(irrespective of the amount, Series or tranche of Notes then owned by it) with
sufficient information, sufficiently far in advance of the date a decision is
required, to enable such holder to make an informed and considered decision with
respect to any proposed amendment, waiver or consent in respect of any of the
provisions hereof or of the Notes or of any of the Security Documents. The
Company will deliver executed or true and correct copies of each amendment,
waiver or consent effected pursuant to the provisions of this Section 17 or of
any of the Security Documents to each holder of outstanding Notes promptly
following the date on which it is executed and delivered by, or receives the
consent or approval of, the requisite holders of Notes.

(b)    Payment. Neither the Reporting Entity nor the Company will directly or
indirectly pay or cause to be paid any remuneration, whether by way of
supplemental or additional interest, fee or otherwise or issue any Guaranty, or
grant any security, to any holder of any Series or tranche of Notes as
consideration for or as an inducement to the entering into by any holder of
Notes of any waiver or amendment of any of the terms and provisions hereof or of
any Note or any Security Document unless such remuneration is concurrently paid,
or Guaranty or security is concurrently granted, on the same terms, ratably to
each of the holders of each Series and tranche of the Notes then outstanding
even if such holder did not consent to such waiver or amendment.

 

54



--------------------------------------------------------------------------------

(c)    Consent in Contemplation of Transfer. Any consent made pursuant to this
Section 17 by the holder of any Note that has transferred or has agreed to
transfer such Note to the Company, any Subsidiary or any Affiliate of the
Company and has provided or has agreed to provide such written consent as a
condition to such transfer shall be void and of no force or effect except solely
as to such holder, and any amendments effected or waivers granted or to be
effected or granted that would not have been or would not be so effected or
granted but for such consent (and the consents of all other holders of Notes
that were acquired under the same or similar conditions) shall be void and of no
force or effect except solely as to such transferring holder.

Section 17.3.    Binding Effect, Etc. Any amendment or waiver consented to as
provided in this Section 17 applies equally to all holders of each Series and
tranche of Notes and is binding upon them and upon each future holder of any
Note of any Series and tranche and upon the Company without regard to whether
such Note has been marked to indicate such amendment or waiver. No such
amendment or waiver will extend to or affect any obligation, covenant,
agreement, Default or Event of Default not expressly amended or waived or impair
any right consequent thereon. No course of dealing between the Company and the
holder of any Note of any Series or tranche of Notes nor any delay in exercising
any rights hereunder or under any Note shall operate as a waiver of any rights
of any holder of each Series and tranche of such Note.

Section 17.4.    Notes Held by Company, Etc. Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement, the Notes or any
Security Document, or have directed the taking of any action provided herein or
in the Notes or any Security Document to be taken upon the direction of the
holders of a specified percentage of the aggregate principal amount of Notes
then outstanding, Notes directly or indirectly owned by the Company or any of
its Affiliates shall be deemed not to be outstanding.

 

SECTION 18.

NOTICES.

All notices and communications provided for hereunder shall be in writing and
sent (a) electronically (including by telefacsimile if the sender on the same
day sends a confirming copy of such notice by a recognized overnight delivery
service (charges prepaid) or by e-mail), or (b) by registered or certified mail
with return receipt requested (postage prepaid), or (c) by a recognized
overnight delivery service (with charges prepaid). Any such notice must be sent:

(i)    if to a Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in Schedule A or in a Supplemental
Note Purchase Agreement, or at such other address as such Purchaser or nominee
shall have specified to the Company in writing,

(ii)    if to any other holder of any Note, to such holder at such address as
such other holder shall have specified to the Company in writing, or

 

55



--------------------------------------------------------------------------------

(iii)    if to the Company or to the Reporting Entity, to the Company at its
address set forth at the beginning hereof to the attention of Corporate
Treasurer, or at such other address as the Company shall have specified to the
holder of each Note in writing.

Notices under this Section 18 will be deemed given only when actually received.
Notices and other communications sent electronically shall be deemed received on
the day such notices or other communications are sent unless such notice or
other communication is not sent during the normal business hours of the
recipient, in which case such notice or communication shall be deemed to have
been sent at the opening of business on the next business day.

 

SECTION 19.

REPRODUCTION OF DOCUMENTS.

This Agreement (including any Supplemental Note Purchase Agreement and any
Security Document) and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at the Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, microfilm,
microcard, miniature photographic or other similar process and such Purchaser
may destroy any original document so reproduced. The Company agrees and
stipulates for itself and on behalf of the Reporting Entity that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 19 shall not prohibit the
Company or any other holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction.

 

SECTION 20.

CONFIDENTIAL INFORMATION.

For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Reporting Entity
or any Subsidiary in connection with the transactions contemplated by or
otherwise pursuant to this Agreement that is confidential and/or proprietary in
nature and that was clearly marked or labeled or otherwise adequately identified
in writing (or verbally in the case of oral communication) when received by such
Purchaser as being confidential information of the Reporting Entity or such
Subsidiary; provided that such term does not include information that (a) was
publicly known or otherwise known to such Purchaser prior to the time of such
disclosure, (b) subsequently becomes publicly known through no act or omission
by such Purchaser or any Person acting on its behalf, (c) otherwise becomes
known to such Purchaser other than through disclosure by the Reporting Entity or
any Subsidiary or any other holder of any Note, (d) constitutes financial
statements delivered to such Purchaser under Section 7.1 that are otherwise
publicly available or (e) relates to the “tax treatment” or “tax structure” of
the transactions contemplated by this Agreement, as such terms are defined in
Section 1.6011-4 of the Treasury Department regulations issued under

 

56



--------------------------------------------------------------------------------

the Code, and all materials of any kind that are provided to such Purchaser
relating to such tax treatment or tax structure, except to the extent that
disclosure of such information is not permitted under any applicable securities
laws, and except with respect to any item that contains information concerning
the tax treatment or tax structure of a transaction as well as Confidential
Information, this clause (e) shall only apply to that portion of the item
relating to tax treatment or tax structure. Each Purchaser will maintain the
confidentiality of such Confidential Information in accordance with reasonable
procedures adopted by it in good faith to protect confidential information of
third parties delivered to it; provided that such Purchaser may deliver or
disclose Confidential Information to (i) its directors, trustees, officers,
employees, agents, attorneys and Affiliates (which Affiliates have agreed to
hold confidential the confidential information) (to the extent such disclosure
reasonably relates to the administration of the investment represented by its
Notes), (ii) its financial advisors and other professional advisors who agree to
hold confidential the Confidential Information substantially in accordance with
the terms of this Section 20, (iii) any other holder of any Note, (iv) any
Institutional Investor to which it sells or offers to sell such Note or any part
thereof or any participation therein (if such Person has agreed in writing prior
to its receipt of such Confidential Information to be bound by the provisions of
this Section 20, and such written agreement shall name the Company as a third
party beneficiary thereof), (v) any Person from which it offers to purchase any
security of the Reporting Entity (if such Person has agreed in writing prior to
its receipt of such Confidential Information to be bound by the provisions of
this Section 20), (vi) any federal or state regulatory authority having
jurisdiction over it to the extent required or requested, (vii) the National
Association of Insurance Commissioners or any similar organization, or any
nationally recognized rating agency that requires access to information about
its investment portfolio to the extent required or requested, or (viii) any
other Person to which such delivery or disclosure may be required (w) to effect
compliance with any law, rule, regulation or order applicable to such Purchaser,
(x) in response to any subpoena or other legal process, (y) in connection with
any litigation to which such Purchaser is a party or (z) if an Event of Default
has occurred and is continuing, to the extent it may reasonably determine such
delivery and disclosure to be necessary or appropriate in the enforcement or for
the protection of the rights and remedies under its Notes and this Agreement.
Each holder of a Note, by its acceptance of a Note, will be deemed to have
agreed to be bound by and to be entitled to the benefits of this Section 20 as
though it were a party to this Agreement. On reasonable request by the Company
in connection with the delivery to any holder of a Note of information required
to be delivered to such holder under this Agreement or requested by such holder
(other than a holder that is a party to this Agreement or its nominee or any
other holder that has previously delivered such confirmation), such holder will
enter into an agreement with the Company confirming in writing that it is bound
by the provisions of this Section 20.

In the event that as a condition to receiving access to information that is
required to be provided by the Company or its Subsidiaries pursuant to this
Agreement, any Purchaser or holder of a Note is required to agree to a
confidentiality undertaking (whether through IntraLinks, another secure website,
a secure virtual workspace or otherwise) which is different from this
Section 20, this Section 20 shall not be amended thereby and, as between such
Purchaser or such holder and the Company, this Section 20 shall supersede any
such other confidentiality undertaking.

 

57



--------------------------------------------------------------------------------

SECTION 21.

SUBSTITUTION OF PURCHASER.

Each Purchaser shall have the right to substitute any one of its Affiliates as
the purchaser of the Notes that it has agreed to purchase hereunder, by written
notice to the Company, which notice shall be signed by both such Purchaser and
such Affiliate, shall contain such Affiliate’s agreement to be bound by this
Agreement and shall contain a confirmation by such Affiliate of the accuracy
with respect to it of the representations set forth in Section 6. Upon receipt
of such notice, any reference to such Purchaser in this Agreement (other than in
this Section 21), shall be deemed to refer to such Affiliate in lieu of such
original Purchaser. In the event that such Affiliate is so substituted as a
Purchaser hereunder and such Affiliate thereafter transfers to such original
Purchaser all of the Notes then held by such Affiliate, upon receipt by the
Company of notice of such transfer, any reference to such Affiliate as a
“Purchaser” in this Agreement (other than in this Section 21), shall no longer
be deemed to refer to such Affiliate, but shall refer to such original
Purchaser, and such original Purchaser shall again have all the rights of an
original holder of the Notes under this Agreement.

 

SECTION 22.

MISCELLANEOUS.

Section 22.1.    Successors and Assigns. All covenants and other agreements
contained in this Agreement (including any Supplemental Note Purchase Agreement)
by or on behalf of any of the parties hereto bind and inure to the benefit of
their respective successors and assigns (including, without limitation, any
subsequent holder of a Note) whether so expressed or not.

Section 22.2.    Payments Due on Non-Business Days. Anything in this Agreement
or the Notes to the contrary notwithstanding, any payment of principal of or
Make-Whole Amount, Net Loss or interest, taking into account Net Gain, if any,
on any Note that is due on a date other than a Business Day shall be made on the
next succeeding Business Day without including the additional days elapsed in
the computation of the interest payable on such next succeeding Business Day.

Section 22.3.    Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.

Section 22.4.    Construction. Each covenant contained herein shall be construed
(absent express provision to the contrary) as being independent of each other
covenant contained herein, so that compliance with any one covenant shall not
(absent such an express contrary provision) be deemed to excuse compliance with
any other covenant. Where any provision herein refers to action to be taken by
any Person, or which such Person is prohibited from taking, such provision shall
be applicable whether such action is taken directly or indirectly by such
Person.

Where the character or amount of any asset or liability or item of income or
expense is required to be determined or any consolidation or other accounting
computation is required to be made by the Reporting Entity for the purposes of
this Agreement, the same shall be done by the Reporting Entity in accordance
with GAAP, to the extent applicable, except where such principles are
inconsistent with the requirements of this Agreement.

 

58



--------------------------------------------------------------------------------

For purposes of determining compliance with this Agreement (including, without
limitation, Section 9, Section 10 and the definition of “Debt”), any election by
the Reporting Entity or any Restricted Subsidiary to measure any financial
liability using fair value (as permitted by Financial Accounting Standards Board
Accounting Standards Codification Topic No. 825-10-25 – Fair Value Option,
International Accounting Standard 39 – Financial Instruments: Recognition and
Measurement or any similar accounting standard) shall be disregarded and such
determination shall be made as if such election had not been made.

If the Company or the Reporting Entity shall notify the holders of Notes that
the Company or the Reporting Entity wishes to amend any covenant in Section 10
to eliminate the effect of any change in GAAP on the operation of such covenant
(or if the Required Holders notify the Company or the Reporting Entity that the
Required Holders wish to amend Section 10 for such purpose), then the Company
and the holders of the Notes shall negotiate in good faith to make such
adjustments as shall be necessary to eliminate the effect of such change in GAAP
on such covenant; provided that, until either agreement is reached on such
adjustments and the covenant is amended in a manner satisfactory to the Company,
the Reporting Entity and the Required Holders, or such notice is withdrawn,
(i) the Reporting Entity’s compliance with such covenant shall be determined on
the basis of GAAP in effect immediately before the relevant change in GAAP
became effective and (ii) the Company or the Reporting Entity shall provide to
the holders of Notes a reconciliation showing calculations with respect to such
covenant before and after giving effect to such change in GAAP.

Section 22.5.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.

Section 22.6.    Governing Law. This Agreement shall be construed and enforced
in accordance with, and the rights of the parties shall be governed by, the law
of the State of New York, excluding choice-of-law principles of the law of such
State that would require the application of the laws of a jurisdiction other
than such State.

Section 22.7.    Submission to Jurisdiction; Waiver of Jury Trial. (a) Each of
the Reporting Entity and the Company hereby irrevocably submits and consents to
the jurisdiction of the federal court located within the County of New York,
State of New York (or if such court lacks jurisdiction, the State courts located
therein), and irrevocably agrees that all actions or proceedings relating to
this Agreement and the Notes may be litigated in such courts, and each of the
Reporting Entity and the Company waives any objection which it may have based on
improper venue or forum non conveniens to the conduct of any proceeding in any
such court and waives personal service of any and all process upon it, and
consents that all such service of process be made by delivery to it at the
address of such Person set forth in Section 18 above or to its agent referred to
below at such agent’s address set forth below (with a courtesy copy to the
Reporting Entity or the Company at the address set forth in Section 18) and that
service so made

 

59



--------------------------------------------------------------------------------

shall be deemed to be completed upon actual receipt. Nothing contained in this
section shall affect the right of any holder of Notes to serve legal process in
any other manner permitted by law or to bring any action or proceeding in the
courts of any jurisdiction against the Company or the Reporting Entity or to
enforce a judgment obtained in the courts of any other jurisdiction.

(b)    Each of the Reporting Entity and the Company agrees, to the fullest
extent permitted by applicable law, that a final judgment in any suit, action or
proceeding of the nature referred to in Section 22.7(a) brought in any such
court shall be conclusive and binding upon it subject to rights of appeal, as
the case may be, and may be enforced in the courts of the United States of
America or the State of New York (or any other courts to the jurisdiction of
which it or any of its assets is or may be subject) by a suit upon such
judgment.

(c)    Each of the Reporting Entity and the Company consents to process being
served by or on behalf of any holder of Notes in any suit, action or proceeding
of the nature referred to in Section 22.7(a) by mailing a copy thereof by
registered, certified, priority or express mail, postage prepaid, return receipt
or delivery confirmation requested, or delivering a copy thereof in the manner
for delivery of notices specified in Section 18, to C T Corporation System, with
an office on the date hereof at 111 Eighth Avenue, New York, New York 10011, as
its agent for the purpose of receiving service of any process in the United
States. The Reporting Entity and the Company agree that such service upon
receipt (i) shall be deemed in every respect effective service of process upon
it in any such suit, action or proceeding and (ii) shall, to the fullest extent
permitted by applicable law, be taken and held to be valid personal service upon
and personal delivery to it.

(d)    Nothing in this Section 22.7 shall affect the right of any holder of a
Note to serve process in any manner permitted by law, or limit any right that
the holders of any of the Notes may have to bring proceedings against the
Reporting Entity or the Company in the courts of any appropriate jurisdiction or
to enforce in any lawful manner a judgment obtained in one jurisdiction in any
other jurisdiction.

(e)    Each of the Reporting Entity and the Company hereby irrevocably appoints
CT Corporation System, with an office on the date hereof at 111 Eighth Avenue,
New York, New York 10011, to receive for it, and on its behalf, service of
process in the United States.

(f)    The parties hereto waive any right to have a jury participate in
resolving any dispute, whether sounding in contract, tort, or otherwise, between
them arising out of, connected with, related to or incidental to the
relationship established between them in connection with this Agreement and the
Notes, any financing agreement, any loan party document or any other instrument,
document or agreement executed or delivered in connection herewith or the
transactions related hereto. The parties hereto hereby agree and consent that
any such claim, demand, action or cause of action shall be decided by court
trial without a jury and that any of them may file an original counterpart or a
copy of this Agreement with any court as written evidence of the consent of the
parties hereto to the waiver of their right to trial by jury.

 

60



--------------------------------------------------------------------------------

Section 22.8.    Obligation to Make Payment in Applicable Currency. (a) Any
payment on account of an amount that is payable hereunder or under the Notes in
Dollars which is made to or for the account of any holder of the Notes in any
other currency, whether as a result of any judgment or order or the enforcement
thereof or the realization of any security or the liquidation of the Company,
shall constitute a discharge of the obligation of the Company under this
Agreement or the Notes only to the extent of the amount of Dollars which such
holder could purchase in the foreign exchange markets in London, England, with
the amount of such other currency in accordance with normal banking procedures
at the rate of exchange prevailing on the London Banking Day following receipt
of the payment first referred to above. If the amount of Dollars that could be
so purchased is less than the amount of Dollars originally due to such holder,
the Company agrees to the fullest extent permitted by law, to indemnify and save
harmless such holder from and against all loss or damage arising out of or as a
result of such deficiency. This indemnity shall, to the fullest extent permitted
by law, constitute an obligation separate and independent from the other
obligations contained in this Agreement or in the Notes, shall give rise to a
separate and independent cause of action, shall apply irrespective of any
indulgence granted by such holder from time to time and shall continue in full
force and effect notwithstanding any judgment or order for a liquidated sum in
respect of an amount due hereunder or under the Notes or under any judgment or
order. If the amount of Dollars that could be so purchased is more than the
amount of Dollars originally due to such holder, then such holder agrees to
promptly remit such excess to the Company.

(b)    Any payment on account of an amount that is payable hereunder or under
the Notes in Euros which is made to or for the account of any holder of the
Notes in any other currency, whether as a result of any judgment or order or the
enforcement thereof or the realization of any security or the liquidation of the
Company, shall constitute a discharge of the obligation of the Company under
this Agreement or under the Notes only to the extent of the amount of Euros
which such holder could purchase in the foreign exchange markets in London,
England, with the amount of such other currency in accordance with normal
banking procedures at the rate of exchange prevailing on the London Banking Day
following receipt of the payment first referred to above. If the amount of Euros
that could be so purchased is less than the amount of Euros originally due to
such holder, the Company agrees to the fullest extent permitted by law, to
indemnify and save harmless such holder from and against all loss or damage
arising out of or as a result of such deficiency. This indemnity shall, to the
fullest extent permitted by law, constitute an obligation separate and
independent from the other obligations contained in this Agreement or in the
Notes, shall give rise to a separate and independent cause of action, shall
apply irrespective of any indulgence granted by such holder from time to time
and shall continue in full force and effect notwithstanding any judgment or
order for a liquidated sum in respect of an amount due hereunder or under the
Notes or under any judgment or order. If the amount of Euros that could be so
purchased is more than the amount of Euros originally due to such holder, then
such holder agrees to promptly remit such excess to the Company.

(c)    Any payment on account of an amount that is payable hereunder or under
the Notes in Sterling which is made to or for the account of any holder of the
Notes in any other currency, whether as a result of any judgment or order or the
enforcement thereof or the realization of any security or the liquidation of the
Company, shall constitute a discharge of the obligation of the Company under
this Agreement or under the Notes only to the extent of the amount of Sterling
which such holder could purchase in the foreign exchange markets in London,
England, with the amount of such other currency in accordance with normal
banking procedures at the rate of

 

61



--------------------------------------------------------------------------------

exchange prevailing on the London Banking Day following receipt of the payment
first referred to above. If the amount of Sterling that could be so purchased is
less than the amount of Sterling originally due to such holder, the Company
agrees to the fullest extent permitted by law, to indemnify and save harmless
such holder from and against all loss or damage arising out of or as a result of
such deficiency. This indemnity shall, to the fullest extent permitted by law,
constitute an obligation separate and independent from the other obligations
contained in this Agreement or in the Notes, shall give rise to a separate and
independent cause of action, shall apply irrespective of any indulgence granted
by such holder from time to time and shall continue in full force and effect
notwithstanding any judgment or order for a liquidated sum in respect of an
amount due hereunder or under the Notes or under any judgment or order. If the
amount of Sterling that could be so purchased is more than the amount of
Sterling originally due to such holder, then such holder agrees to promptly
remit such excess to the Company.

Section 22.9.    Determinations Involving Different Currencies. For purposes of
establishing the outstanding principal amounts of the Notes in connection with
(i) allocating any applicable partial prepayment of the Notes or
(ii) determining whether the holders of the requisite percentage of the
aggregate principal amount of the Notes then outstanding approved or consented
to any amendment, waiver or consent to be given under this Agreement or the
Notes, have accepted any prepayment applicable herein, or have directed the
taking of any action provided herein or therein to be taken upon the direction
of the holders of a specified percentage of the aggregate outstanding principal
amount of the Notes, the outstanding principal amount of (a) any Note
denominated in Euros at the time of such determination shall be converted to
Dollars at a conversion rate of €1.00 = U.S.$1.0746 and (b) any Note denominated
in Sterling at the time of such determination shall be converted to Dollars at a
conversion rate of £1.00 = U.S.$1.2729.

Section 22.10.    Change in Currencies. If either the Euro or Pound Sterling is
unavailable to the Company due to circumstances beyond the Company’s control
(including the dissolution of the Euro) or if the Euro or Pound Sterling is no
longer being used for the settlement of transactions by public institutions of
or within the international banking community, then the Required Holders and the
Company shall cooperate in good faith to amend this Agreement and the Notes to
make all necessary changes, so far as practicable, to place the Company and the
holders of the Notes in the substantially identical position each would have
been in had no change in currency occurred. The Company and the holders of the
Notes agree to use all reasonable efforts to execute and deliver all amendments
to this Agreement and the Notes which are necessary to effectuate this
Section 22.10 and until such amendments have been executed and delivered, no
Default or Event of Default shall occur as a result of the Company’s or any
Guarantor’s failure to make any payment in such currency under this Agreement,
the Notes, the Affiliate Guaranty or the Security Documents in the circumstances
described in the first sentence of this Section 22.10 if the Reporting Entity or
the Company is engaging in good faith negotiations of such amendments.

 

62



--------------------------------------------------------------------------------

SECTION 23.

TAX INDEMNIFICATION; FATCA INFORMATION.

(a)    All payments under this Agreement and the Notes will be made by the
Company in lawful currency of the United States of America, Euros, or Pounds
Sterling, as applicable, free and clear of, and without liability for
withholding or deduction for or on account of, any present or future taxes of
whatever nature imposed or levied by or on behalf of any jurisdiction other than
the United States (or any political subdivision or taxing authority thereof or
therein) from or through which payments are made (hereinafter a “Taxing
Jurisdiction”), unless the withholding or deduction of such tax is compelled by
law.

(b)    If any deduction or withholding for any tax of a Taxing Jurisdiction
shall at any time be required by law in respect of any amounts to be paid by the
Company under this Agreement or the Notes, the Company will pay to the relevant
Taxing Jurisdiction the full amount required to be withheld, deducted or
otherwise paid before penalties attach thereto or interest accrues thereon and
will pay to each holder of a Note (unless the Company has determined to prepay
the Notes in accordance with Section 8.9(a) and received a Rejection Notice in
respect of such holder in accordance with Section 8.9(a)) such additional
amounts as may be necessary in order that the net amounts paid to such holder
pursuant to the terms of this Agreement or the Notes after such deduction,
withholding or payment (including any required deduction or withholding of tax
on or with respect to such additional amount), shall be not less than the
amounts then due and payable to such holder under the terms of this Agreement or
the Notes before the assessment of such tax, provided that no payment of any
additional amounts shall be required to be made for or on account of:

(i)    any tax that would not have been imposed but for the existence of any
present or former connection between such holder (or a fiduciary, settlor,
beneficiary, member of, shareholder of, or possessor of a power over, such
holder, if such holder is an estate, trust, partnership or corporation or any
Person other than the holder to whom the Notes or any amount payable thereon is
attributable for the purposes of such tax) and the Taxing Jurisdiction, other
than the mere holding of the relevant Note or the receipt of payments thereunder
or in respect thereof or the exercise of remedies in respect thereof, including
such holder (or such other Person described in the above parenthetical) being or
having been a citizen or resident thereof, or being or having been present or
engaged in trade or business therein or having or having had an establishment,
office, fixed base or branch therein, provided that this exclusion shall not
apply with respect to a tax that would not have been imposed but for the
Company, after the date of the Initial Closing, opening an office in, moving an
office to, reincorporating in, or changing the Taxing Jurisdiction from or
through which payments on account of this Agreement or the Notes are made to the
Taxing Jurisdiction imposing the relevant tax;

(ii)    any estate, inheritance, gift, transfer, sales, excise, personal
property, wealth, personal property or similar taxes imposed with respect to the
Notes;

(iii)    any tax imposed otherwise than by withholding from payments under the
Agreement or the Notes;

(iv)    any tax that would not have been imposed but for the delay or failure by
such holder in delivering to the Company in a timely manner (following a written
request by the Company) and, if applicable, in the filing with the relevant
Taxing Jurisdiction in a timely manner such properly completed Forms (as defined
below) as are required or

 

63



--------------------------------------------------------------------------------

permitted to be so delivered or filed by such holder to avoid or reduce such
taxes (including for such purpose any refilings or resubmissions or renewals of
filings or submissions that may from time to time be required by the relevant
Taxing Jurisdiction), provided that the filing of such Forms would not result in
any confidential and proprietary income tax return information being revealed,
either directly or indirectly, to any Person and such delay or failure could
have been lawfully avoided by such holder, and provided further that such holder
shall be deemed to have satisfied the requirements of this clause (b)(iv) upon
the proper completion and submission of such Forms (including refiling or
renewals of filings) as may be specified in a written request of the Reporting
Entity or the Company no later than 60 days after receipt by such holder of such
written request;

(v)    any taxes imposed pursuant to FATCA; or

(vi)    any combination of clauses (i) through (v) above;

provided further that in no event shall the Company be obligated to pay such
additional amounts to any holder (i) not resident in the United States of
America in excess of the amounts that the Company would be obligated to pay if
such holder had been a resident of the United States of America for purposes of,
and eligible for the benefits of, any double taxation treaty from time to time
in effect between the United States of America and the relevant Taxing
Jurisdiction or (ii) registered in the name of a nominee if under the law of the
relevant Taxing Jurisdiction (or the current regulatory interpretation of such
law) securities held in the name of a nominee do not qualify for an exemption
from the relevant tax and the Reporting Entity or the Company shall have given
timely notice of such law or interpretation to such holder.

(c)    By acceptance of any Note, the holder of such Note agrees, subject to the
limitations of clause (b) above, that it will from time to time with reasonable
promptness (x) duly complete and deliver in a timely manner to or as reasonably
directed by the Reporting Entity or the Company all such forms, certificates,
documents, declarations, identification and returns (collectively, “Forms”)
required or permitted to be filed or submitted by or on behalf of such holder in
order to avoid or reduce any such tax pursuant to the provisions of an
applicable statute, regulation or administrative practice of the relevant Taxing
Jurisdiction or to claim the benefit of an applicable tax treaty or (y) provide
the Reporting Entity or the Company with such information with respect to such
holder as the Reporting Entity or the Company may reasonably request in order to
complete any such Forms, provided that nothing in this Section 23(c) shall
require any holder to provide information with respect to any such Form or
otherwise if such Form or disclosure of information would involve the disclosure
of confidential and proprietary income tax return information of such holder,
and provided further that each such holder shall be deemed to have complied with
its obligation under this paragraph with respect to any Form if such Form shall
have been duly completed and delivered by such holder to the Reporting Entity or
the Company or mailed to the appropriate taxing authority (which in the case of
a United Kingdom HM Revenue and Customs Form US-Company 2002 or any similar Form
shall be deemed to occur when such Form is submitted to the United States
Internal Revenue Service in accordance with the instructions contained in such
Form), whichever is applicable, within 60 days following a written request of
the Reporting Entity or the Company; provided, further, that this Agreement
shall be deemed to be such written request of the Company.

 

64



--------------------------------------------------------------------------------

(d)    On or before the date of any Closing, the Company will furnish each
Purchaser with copies of the appropriate Form (and English translation if
required as aforesaid) currently required to be filed in the United Kingdom
pursuant to Section 23(b)(ii), if any, and in connection with the transfer of
any Note the Company will furnish the transferee of such Note with copies of any
such Form and English translation then required.

(e)    If the Company pays an additional amount under this Section 23 to or for
the account of any holder of a Note and such holder is entitled to a refund of
the tax to which such payment is attributable upon the making of a filing, then
such holder shall use reasonable efforts to complete and deliver such refund
forms to or as directed by the Reporting Entity or the Company. If such holder
in its reasonable discretion determines that it has received or been granted a
refund of such taxes, such holder shall, to the extent that it can do so without
prejudice to the retention of the amount of such refund, reimburse to the
Company such amount as such holder shall, in its reasonable discretion,
determine to be attributable to the relevant taxes or deduction or withholding.
Nothing in this Section 23(e) shall (i) interfere with the right of the holder
of any Note to arrange its tax affairs in whatever manner it thinks fit and, in
particular, no holder of any Note shall be under any obligation to claim relief
from its corporate profits or similar tax liability in respect of such tax in
priority to any other claims, reliefs, credits or deductions available to it or
(ii) oblige any holder of any Note to disclose any confidential and proprietary
income tax return information of such holder.

(f)    The Reporting Entity or the Company will furnish the holders of Notes,
promptly and in any event within 60 days after the date of any payment by the
Company of any tax in respect of any amounts paid under this Agreement or the
Notes, the original tax receipt issued by the relevant taxation or other
authorities involved for all amounts paid as aforesaid (or if such original tax
receipt is not available or must legally be kept in the possession of the
Company, a duly certified copy of the original tax receipt or any other
reasonably satisfactory evidence of payment), together with such other
documentary evidence with respect to such payments as may be reasonably
requested from time to time by any holder of a Note.

(g)    If the Company is required by any applicable law, as modified by the
practice of the taxation or other authority of any relevant Taxing Jurisdiction,
to make any deduction or withholding of any tax in respect of which the Company
would be required to pay any additional amount under this Section 23, but for
any reason does not make such deduction or withholding with the result that a
liability in respect of such tax is assessed by the relevant Taxing Jurisdiction
directly against the holder of any Note, and such holder pays such liability,
then the Company will promptly reimburse such holder for such payment (including
any related interest or penalties to the extent such interest or penalties arise
by virtue of a default or delay by the Company) upon demand by such holder
accompanied by an official receipt (or a duly certified copy thereof) issued by
the taxation or other authority of the relevant Taxing Jurisdiction.

(h)    [reserved].

 

65



--------------------------------------------------------------------------------

(i)    The obligations of the Company under this Section 23 shall survive the
payment or transfer of any Note and the provisions of this Section 23 shall also
apply to successive transferees of the Notes.

(j)    By acceptance of any Note, the holder of such Note agrees that such
holder will with reasonable promptness duly complete and deliver to the
Reporting Entity or the Company, or to such other Person as may be reasonably
requested by the Reporting Entity or the Company, from time to time (i) in the
case of any such holder that is a United States person for federal income tax
purposes, such holder’s United States tax identification number or other
properly completed Forms (including Internal Revenue Service Form W-9)
reasonably requested by the Reporting Entity or the Company as may be necessary
or appropriate to establish such holder’s status as a United States person for
U.S. federal income tax purposes and (ii) in the case of any such holder that is
not a United States person for U.S. federal income tax purposes, such
documentation prescribed by applicable law (including as prescribed by
section 1471(b)(3)(C)(i) of the Code) and such other documentation or properly
completed Forms (including an appropriate Internal Revenue Service Form W-8, as
applicable) as may be necessary or appropriate for the Company (x) to comply
with its obligations under FATCA and to determine that such holder has complied
with such holder’s obligations under FATCA, (y) to determine the amount (if any)
to deduct and withhold from any such payment made to such holder or (z) to
establish such holder’s status as not a United States person for U.S. Federal
income tax purposes. Nothing in this Section 23 shall require any holder to
provide information with respect to any Form or otherwise if such information is
confidential or proprietary to such holder (in which case, for the absence of
doubt, no payment of additional amounts by the Company under this Section 23
shall be required to the extent the relevant tax would not have been imposed, or
would have been imposed at a reduced rate, had the holder provided such
information in a timely and proper manner) unless the Company is required to
obtain such information under FATCA and, in such event, the Company shall treat
any such information it receives as confidential (subject to any disclosure
requirements required pursuant to FATCA).

(k)    HMRC DT Treaty Passport Scheme. Any Purchaser (or holder of a Note) who
holds a passport under the HMRC DT Treaty Passport Scheme, and which wishes that
scheme to apply to this Agreement, shall include an indication to that effect by
providing its scheme reference number and its jurisdiction of tax residence as
follows: (a) in the case of each Purchaser, providing such information in
Schedule A at the date of the Initial Closing or in a Supplemental Note Purchase
Agreement, and (b) in the case of any transferee of a Note, providing such
information in the materials provided by the holder of a Note to the Reporting
Entity or the Company in writing at the time of transfer.

Where a Purchaser (or transferee of a Note) has provided its HMRC DT Treaty
Passport Scheme reference number and jurisdiction of tax residence in Schedule A
at the date of the Existing Note Purchase Agreement or in a Supplemental Note
Purchase Agreement or in a written notice delivered to the Reporting Entity or
the Company prior to the date of the Existing Note Purchase Agreement or the
relevant Closing, as applicable (or in the information provided by the holder of
a Note to the Reporting Entity or the Company in writing upon transfer) as
provided above, the Company shall file a duly completed form DTTP2 in respect of
such Purchaser (or transferee of a Note) with HMRC within 30 days of the date of
the Existing Note

 

66



--------------------------------------------------------------------------------

Purchase Agreement or the relevant Closing, as applicable (or, in the case of
any transferee of a Note, within 30 days of completion of the transfer thereof)
and shall provide such Purchaser (or, in the case of any transferee of a Note,
such holder) with a copy of that filing if so requested by such Purchaser or
transferee.

(l)    Qualifying Private Placement Certificate. Any Purchaser or other holder
of a Note may deliver a QPP Certificate to the Reporting Entity or the Company
and provided that such QPP Certificate has not become a withdrawn certificate or
a cancelled certificate (within the meaning of regulations 6 and 7 respectively
of the Income Tax (Qualifying Private Placement Regulations) 2015 (SI 2015/2002)
(the “QPP Regulations”) (unless such withdrawal or cancellation is as a
consequence of the failure of the Company to comply with its obligations under
regulation 7 of the QPP Regulations other than where regulation 7(4)(b) applies
as a consequence of a Purchaser or other holder of the Note failing to provide
accurate information) such Purchaser or holder shall not be required to file any
other Form seeking relief in respect of United Kingdom withholding tax pursuant
to the applicable double taxation agreement or to provide its HMRC DT Treaty
Passport Scheme reference number (and so be non-compliant with the provisions of
this Section 23) unless it has failed to file such Form in accordance with the
provisions of this Section 23 within the period of 30 days following it being
notified of the QPP Certificate becoming a withdrawn or cancelled certificate
and receiving a written request to do so from the Reporting Entity, the Company
or its legal counsel.

*            *             *            *            *            *

 

67



--------------------------------------------------------------------------------

INFORMATION RELATING TO INITIAL PURCHASERS

[Schedule on File with the Company.]

 

 



--------------------------------------------------------------------------------

DEFINED TERMS

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person. As used in this definition, “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise. “Controlled” shall have a meaning correlative thereto.
Unless the context otherwise clearly requires, any reference to an “Affiliate”
is a reference to an Affiliate of the Reporting Entity.

“Affiliate Guaranty” is defined in Section 2.2(a) and shall include any Guaranty
delivered pursuant to Section 9.7.

“Agent” means JPMorgan Chase Bank, N.A., as Agent under the Bank Credit
Agreement and any successor or other agent serving in a similar capacity.

“Agreement” is defined in Section 1.1.

“Anti-Corruption Laws” is defined in Section 5.16(d)(1).

“Anti-Money Laundering Laws” is defined in Section 5.16(c).

“Applicable Currency” means (a) in the case of Dollar Notes, Dollars, (b) in the
case of Euros Notes, Euros and (c) in the case of Sterling Notes, Pounds
Sterling.

“Bank Credit Agreement” means that certain Credit Agreement effective as of
March 23, 2018 among the Company, the Agent and the other parties thereto as
amended as of March 5, 2019, and as from time to time supplemented, amended,
modified, extended, renewed, refinanced or replaced.

“Banks” means the lending institutions party to the Bank Credit Agreement.

“Blocked Person” is defined in Section 5.16(a).

“Borrowed Debt” means any Debt for borrowed money, including loans, hybrid
securities, debt convertible into Equity Interests and any Debt represented by
notes, bonds, debentures or other similar evidences of Debt for borrowed money.

“Business Day” means any day other than a Saturday, a Sunday, a day on which
commercial banks in New York, New York are required or authorized to be closed
or (with respect to a holder of Euro Notes) a day which is not a TARGET
Settlement Day or (with respect to a holder of Sterling Notes) a day on which
commercial banks in London, England are required or authorized to be closed.

 

 

SCHEDULE B

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

“Capital Lease” means, at any time, a lease (or similar arrangement conveying
the right to use) with respect to which the lessee (or other user) is required
concurrently to recognize the acquisition of an asset and the incurrence of a
liability in accordance with GAAP as in effect on January 23, 2017.
Notwithstanding anything in this Agreement to the contrary, the provisions
contained in Section 22.4 hereof shall not apply to any change in GAAP addressed
in this definition of “Capital Lease”.

“Cash Equivalents” means (a) marketable direct obligations with maturities of
one year or less from the date of acquisition, issued by or fully guaranteed or
insured by (i) the United States Government or any agency or instrumentality
thereof or (ii) any member state of the European Union; (b) marketable general
obligations issued or fully guaranteed by any state, commonwealth or territory
of the United States of America or any political subdivision, agency or taxing
authority of any such state, commonwealth or territory or any public
instrumentality thereof or any other foreign government or any agency or
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, which are rated at least A- by S&P or
A-1 by Moody’s; (c) marketable direct obligations with maturities of one year or
less from the date of acquisition, issued by an issuer rated at least A-/A-1 by
S&P or A3/P-1 by Moody’s; or carrying an equivalent rating by a nationally
recognized rating agency, if both of the two named rating agencies cease
publishing ratings of investments, and, in either case, maturing within one year
from the date of acquisition; (d) certificates of deposit, time deposits,
eurodollar time deposits, overnight bank deposits, notes, debt securities,
bankers’ acceptances and repurchase agreements, in each case having maturities
of one year or less from the date of acquisition, issued, and money market
deposit accounts issued or offered, by any Lender or by any commercial bank
organized under the laws of the United States of America or any state thereof or
foreign commercial bank of recognized standing having combined capital and
surplus of not less than $100,000,000 or any bank (or the parent company of any
such bank) whose short-term commercial paper rating from S&P is at least A-1 or
from Moody’s is at least P-2 or an equivalent rating from another rating agency;
(e) commercial paper of an issuer rated at least A-1 by S&P or P-1 by Moody’s,
or carrying an equivalent rating by a nationally recognized rating agency, if
both of the two named rating agencies cease publishing ratings of investments,
and, in either case, maturing within one year from the date of acquisition;
(f) repurchase obligations of any Lender or of any commercial bank satisfying
the requirements of clause (d) of this definition, having a term of not more
than 30 days, with respect to notes or other securities described in clause (a)
of this definition; (g) any notes or other debt securities or instruments issued
by any Person, (i) the payment and performance of which is premised upon
(A) securities issued by any state, commonwealth or territory of the United
States of America or any political subdivision or taxing authority of such
state, commonwealth or territory or any public instrumentality or agency thereof
or any foreign government or (B) loans originated or acquired by any other
Person pursuant to a plan or program established by any Governmental Authority
that requires the payment of not less than 95% of the outstanding principal
amount of such loans to be guaranteed by (1) a specified Governmental Authority
or (2) any other Person (provided that all or substantially all of such
guarantee payments made by such Person are contractually required to be
reimbursed by any other Governmental Authority), (ii) that are rated at least
AAA

 

B-2



--------------------------------------------------------------------------------

by S&P and Aaa by Moody’s and (iii) which are disposed of by the Reporting
Entity or any member of the Consolidated Group within one year after the date of
acquisition thereof; (h) shares of money market, mutual or similar funds that
(i) invest in assets satisfying the requirements of clauses (a) through (g) (or
any of such clauses) of this definition, and (ii) have portfolio assets of at
least $1,000,000,000; and (i) any other investment which constitutes a “cash
equivalent” under GAAP as in effect from time to time.

“Change in Control” means (i) an event or series of events by which any person
or “group” (within the meaning of Sections 13(d) and 14(d)(2) of the Exchange
Act) (such person or persons hereinafter referred to as an “Acquiring Person”)
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of more than 50% of the voting power of the then
outstanding Voting Stock of the Reporting Entity (on a fully diluted basis),
unless such Reporting Entity becomes a direct or indirect wholly-owned
Subsidiary of a holding company and the direct or indirect holders of Voting
Stock of such holding company immediately following that transaction are
substantially the same as the holders of the Reporting Entity’s Voting Stock
immediately prior to that event (such new holding company, a “New PubCo”) or
(ii) during any period of up to 24 consecutive months, a majority of the members
of the board of directors of the Reporting Entity shall not be Continuing
Directors; provided that, notwithstanding the foregoing, a “Change in Control”
shall not be deemed to have occurred if the Reporting Entity (or the Acquiring
Person if either (x) the Reporting Entity is no longer in existence or (y) the
Acquiring Person has acquired all or substantially all of the assets or stock
thereof, and, in either case, such Acquiring Person has assumed the obligations
of the Reporting Entity under the Notes) shall have an Investment Grade Rating
immediately following such Acquiring Person becoming the “beneficial owner” or
consummating such acquisition.

“CISADA” is defined in Section 5.16.

“Closing” means a Supplemental Closing.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

“Collateral Agent” is defined in Section 2.2(b).

“Collateral Documents” is defined in Section 2.2(b).

“Company” is defined in the introductory paragraph to this Agreement and shall
include any permitted successor thereto.

“Confidential Information” is defined in Section 20.

“Consolidated” means the resultant consolidation of the financial statements of
the Company and its Restricted Subsidiaries in accordance with GAAP, including
principles of consolidation consistent with those applied in preparation of the
consolidated financial statements referred to in Schedule 5.5 hereof.

 

B-3



--------------------------------------------------------------------------------

“Consolidated EBITDA” means, for any fiscal period, the Consolidated net income
of the Consolidated Group for such period determined in accordance with GAAP
plus the following, to the extent deducted in calculating such Consolidated net
income: (a) Consolidated Interest Expense, (b) the provision for Federal, state,
local and foreign taxes based on income, profits, revenue, business activities,
capital or similar measures payable by the Reporting Entity and its Subsidiaries
in each case, as set forth on the financial statements of the Consolidated
Group, (c) depreciation (including depletion) and amortization expense, (d) any
extraordinary or unusual charges, expenses or losses, (e) net after-tax losses
(including all fees and expenses or charges relating thereto) on sales of assets
outside of the ordinary course of business and net after-tax losses from
discontinued operations, (f) any net after-tax losses (including all fees and
expenses or charges relating thereto) on the retirement of debt, (g) any other
non-recurring or non-cash charges, expenses or losses; provided that for any
period of four consecutive fiscal quarters non-recurring cash expenses added
back pursuant to this clause (g) (other than those in connection with any
acquisition) shall not exceed the greater of (x) $50,000,000 and (y) 10% of
Consolidated EBITDA (before giving effect to such non-recurring cash add back)
for the applicable four quarter period, (h) minority interest expense, and
(i) non-cash stock option expenses, non-cash equity-based compensation and/or
non-cash expenses related to stock-based compensation, and minus, to the extent
included in calculating such Consolidated net income for such period, the sum of
(i) any extraordinary or unusual income or gains, (ii) net after-tax gains (less
all fees and expenses or charges relating thereto) on the sales of assets
outside of the ordinary course of business and net after-tax gains from
discontinued operations (without duplication of any amounts added back in
clause (b) of this definition), (iii) any net after-tax gains (less all fees and
expenses or charges relating thereto) on the retirement of debt, (iv) any other
nonrecurring or non-cash income and (v) minority interest income, all as
determined on a Consolidated basis. In the event that the Reporting Entity or
any of its Subsidiaries acquired or disposed of any Person, business unit or
line of business or made any investment during the relevant period, Consolidated
EBITDA will be determined giving pro forma effect to such acquisition,
disposition or investment as if such acquisition, disposition or investment and
any related incurrence or repayment of Debt had occurred on the first day of the
relevant period, but shall not take into account any cost savings projected to
be realized as a result of such acquisition or disposition other than cost
savings permitted to be included under Regulation S-X of the Securities and
Exchange Commission; provided that if appropriate financial items to calculate
Consolidated EBITDA on a pro forma basis for an acquisition or investment are
unavailable or were not prepared in accordance with GAAP, then the Reporting
Entity may elect not to include such financial items relating to such
acquisition or investment if the amount of Consolidated EBITDA attributable to
such acquisition or investment as reasonably determined in good faith by the
Reporting Entity is greater than or equal to $0 or is less negative than
negative $25,000,000.

“Consolidated Group” means the Reporting Entity and its Restricted Subsidiaries.

“Consolidated Interest Expense” means, for any fiscal period, the total interest
expense of the Consolidated Group on a Consolidated basis determined in
accordance with GAAP, including the imputed interest component of capitalized
lease obligations during such period, and all commissions, discounts and other
fees and charges owed with respect to letters of credit, if any, and net costs
under Hedge Agreements relating to interest rates; provided that if the
Reporting Entity or any of its Subsidiaries acquired or disposed of any Person
or line of business

 

B-4



--------------------------------------------------------------------------------

during the relevant period, Consolidated Interest Expense will be determined
giving pro forma effect to any incurrence or repayment of Debt related to such
acquisition or disposition as if such incurrence or repayment of Debt had
occurred on the first day of the relevant period.

“Consolidated Total Assets” means, as of any date of determination, the net book
value of all assets at such date as reflected on the Consolidated balance sheet
of the Reporting Entity (or, as applicable, the entity that was most recently,
but is no longer, the Reporting Entity) most recently delivered pursuant to
Section 7.1(a) or Section 7.1(b).

“Consolidated Total Debt” means, as of any date of determination, the aggregate
amount of Borrowed Debt of the Consolidated Group determined on a Consolidated
basis as of such date.

“Continuing Director” means, for any period, an individual who is a member of
the board of directors of the Reporting Entity on the first day of such period
or whose election to the board of directors of the Reporting Entity is approved
by a majority of the other Continuing Directors.

“Control Event” means the execution by the Company of a definitive written
agreement which, when fully performed by the parties thereto, would result in a
Change in Control.

“Controlled Entity” means (i) any of the Subsidiaries of the Reporting Entity
and any of their or the Reporting Entity’s respective Controlled Affiliates and
(ii) if the Reporting Entity has a parent company, such parent company and its
Controlled Affiliates. As used in this definition, “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.

“Covenant Material Adverse Effect” means a material adverse effect on (a) the
financial condition or results of operations of the Reporting Entity and its
Subsidiaries, taken as a whole, (b) the rights and remedies of any holder of a
Note under this Agreement, taken as a whole, or (c) the ability of the Company
and the Guarantors, taken as a whole, to perform their payment obligations under
this Agreement.

“Creditors” means the Agent, the Banks, the holders of the Notes and any other
Persons who are lenders under a Material Credit Facility.

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services (other than trade payables incurred in
the ordinary course of such Person’s business), (c) all obligations of such
Person evidenced by notes, bonds, debentures or other similar instruments,
(d) all obligations of such Person created or arising under any conditional sale
or other title retention agreement with respect to property acquired by such
Person (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all obligations of such Person as lessee under leases that have
been or should be, in accordance with GAAP as in effect on January 23,

 

B-5



--------------------------------------------------------------------------------

2017, recorded as Capital Leases, (f) all obligations, contingent or otherwise,
of such Person in respect of acceptances, letters of credit or similar
extensions of credit, (g) all obligations of such Person in respect of Hedge
Agreements, (h) all Debt of others referred to in clauses (a) through (g) above
or clause (i) below directly guaranteed in any manner by such Person, or the
payment of which is otherwise provided for by such Person, and (i) all Debt
referred to in clauses (a) through (h) above secured by (or for which the holder
of such Debt has an existing right, contingent or otherwise, to be secured by)
any Lien on property (including, without limitation, accounts and contract
rights) owned by such Person, even though such Person has not assumed or become
liable for the payment of such Debt.

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default that has not been waived by the Required Holders.

“Default Rate” means that rate of interest that is 2% per annum above the rate
of interest stated in clause (a) of the first paragraph of the Notes as such
rate of interest may be modified in accordance with the second paragraph of the
Notes.

“Disinterested Director” means, with respect to any Person and transaction, a
member of the board of directors of such Person who does not have any material
direct or indirect financial interest in or with respect to such transaction.

“Dispositions” is defined in Section 10.5.

“Dollar Notes” means the Notes denominated in Dollars.

“Dollars” or “$” means lawful money of the United States of America.

“Eligible Purchasers” means any Initial Purchaser of the Series A Notes and
additional Institutional Investors; provided that the aggregate number of
Eligible Purchasers shall not at any time exceed a number which, if exceeded,
would result in the loss of the exemption in respect of any Series of Notes from
the registration requirements of the Securities Act.

“English GAAP” means generally accepted accounting principles (including
International Financial Reporting Standards, as applicable) as in effect from
time to time in England and Wales.

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

B-6



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Reporting Entity under
Section 414 of the Code.

“Euro” or “€” means the unit of single currency of the Participating Member
States.

“Euro Notes” means the Notes denominated in Euros.

“Event of Default” is defined in Section 11.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“FATCA” means Sections 1471 through 1474 of the Code, any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any intergovernmental agreements
between the United States and any other jurisdiction entered into in connection
with the foregoing (including any treaty, law, regulation or other official
guidance adopted pursuant to any such intergovernmental agreement).

“Foreign Guarantor” means any Guarantor that is not organized under the laws of
the United States or any jurisdiction within the United States.

“First Amendment” means that certain First Amendment dated as of March 5, 2019,
to that certain Note Purchase Agreement dated as of January 23, 2017.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America, which shall include the official
interpretations thereof by the Financial Accounting Standards Board applied on a
consistent basis with past accounting practices and procedures of the Company.

“Governmental Authority” means:

(a)    the government of

(i)    the United States of America or any State or other political subdivision
thereof, or

(ii)    any jurisdiction in which the Company or any Subsidiary conducts all or
any part of its business, or which asserts jurisdiction over any properties of
the Company or any Subsidiary, or

 

B-7



--------------------------------------------------------------------------------

(b)    any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.

“Governmental Obligations” means securities that are (i) direct obligations of
the United States for the payment of which its full faith and credit is pledged
or (ii) obligations of a Person controlled or supervised by and acting as an
agency or instrumentality of the United States, the payment of which is
unconditionally guaranteed as a full faith and credit obligation by the United
States that, in either case, are not callable or redeemable at the option of the
issuer thereof, and shall also include a depositary receipt issued by a bank (as
defined in Section 3(a)(2) of the Securities Act of 1933, as amended) as
custodian with respect to any such Governmental Obligation or a specific payment
of principal of or interest on any such Governmental Obligation held by such
custodian for the account of the holder of such depositary receipt; provided,
however, that (except as required by law) such custodian is not authorized to
make any deduction from the amount payable to the holder of such depositary
receipt from any amount received by the custodian in respect of the Governmental
Obligation or the specific payment of principal of or interest on the
Governmental Obligation evidenced by such depositary receipt.

“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization.

“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:

(a)    to purchase such indebtedness or obligation or any property constituting
security therefor;

(b)    to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation;

(c)    to lease properties or to purchase properties or services primarily for
the purpose of assuring the owner of such indebtedness or obligation of the
ability of any other Person to make payment of the indebtedness or obligation;
or

(d)    otherwise to assure the owner of such indebtedness or obligation against
loss in respect thereof.

In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.

 

B-8



--------------------------------------------------------------------------------

“Guarantors” is defined in Section 2.2(a) and shall include any Affiliate which
has complied with the requirements of Section 9.7.

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts, forward contracts and other similar agreements.

“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1.

“INHAM Exemption” is defined in Section 6.2(e).

“Initial Closing” means January 23, 2017.

“Initial Purchaser” means an initial purchaser of the Series A Notes under the
Existing Note Purchase Agreement.

“Institutional Investor” means (a) any original purchaser of a Note, (b) any
holder of a Note holding more than 5% of the aggregate principal amount of the
Notes then outstanding, and (c) any bank, trust company, savings and loan
association or other financial institution, any pension plan, any investment
company, any insurance company, any broker or dealer, or any other similar
financial institution or entity, regardless of legal form.

“Investment Grade Rating” means, at the time of determination, at least one of
the following ratings of a Person’s senior, unsecured long-term indebtedness for
borrowed money which is pari passu with the Notes and which does not have the
benefit of a guaranty from any Person other than any such Person that at such
time also so guarantees the obligations of the Company under this Agreement and
the Notes: (i) by Standard & Poor’s Rating Services, a division of The
McGraw-Hill Companies, or any successor thereof (“S&P”), “BBB-” or better,
(ii) by Moody’s Investors Service, Inc., or any successor thereof (“Moody’s”),
“Baa3” or better, or (iii) by another rating agency of recognized national
standing, an equivalent or better rating.

“Irish GAAP” means generally accepted accounting principles (including
International Financial Reporting Standards, as applicable) as in effect from
time to time in the Republic of Ireland.

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

“London Banking Day” means any day other than Saturday or Sunday or a day on
which commercial banks are required or authorized by law to be closed in London,
England.

“Make-Whole Amount” is defined in Section 8.6.

 

B-9



--------------------------------------------------------------------------------

“Margin Stock” has the meaning provided in Regulation U.

“Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the Company and its Subsidiaries
taken as a whole.

“Material Acquisition” means any transaction, or any series of related
transactions, consummated on or after the date of the Initial Closing, by which
the Reporting Entity or any of its Restricted Subsidiaries (i) acquires any
going business or all or substantially all of the assets of any firm,
partnership, joint venture, corporation (including a business trust), joint
stock company, trust, unincorporated association, limited liability company, or
division thereof or other entity, whether through purchase of assets, merger or
otherwise or (ii) directly or indirectly acquires (in one transaction or a
series of transactions) at least a majority of the voting power of all Voting
Stock of a Person (on a fully diluted basis), if the aggregate amount of Debt
incurred by one or more of the Reporting Entity and its Restricted Subsidiaries
to finance the purchase price of, or other consideration for, and/or assumed by
one or more of them in connection with, such acquisition is at least
$150,000,000 (or the equivalent of such amount in the relevant currency of
payment, reasonably determined by the Company as of the date of such incurrence
and/or assumption based on the exchange rate of such other currency).

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Reporting
Entity and its Subsidiaries taken as a whole, or (b) the ability of the Company
or the Reporting Entity to perform its obligations under this Agreement, any
Supplemental Note Purchase Agreement, the Notes and any Security Document to
which it is a party, or (c) the validity or enforceability of this Agreement,
any Supplemental Note Purchase Agreement, the Notes or any of the Security
Documents.

“Material Credit Facility” means, as to the Reporting Entity and its
Subsidiaries,

(a)    the Bank Credit Agreement;

(b)    the 2015 Note Purchase Agreement, including any renewals, extensions,
amendments, supplements, restatements, replacements or refinancing thereof;

(c)    the 2012 Note Purchase Agreement, including any renewals, extensions,
amendments, supplements, restatements, replacements or refinancing thereof;

(d)    the 2008 Note Purchase Agreement, including any renewals, extensions,
amendments, supplements, restatements, replacements or refinancing thereof; and

(e)    any other agreement(s) creating or evidencing indebtedness for borrowed
money entered into on or after the date of the Initial Closing by the Reporting
Entity or any Restricted Subsidiary, or in respect of which the Reporting Entity
or any Restricted Subsidiary is an obligor or otherwise provides a guarantee or
other credit support (“Credit Facility”), in a principal amount outstanding or
available for borrowing equal to or greater than $250,000,000 (or the equivalent
of such amount in the relevant currency of payment, determined as of the date of
the closing of such facility based on the exchange rate of such other currency).

 

B-10



--------------------------------------------------------------------------------

“Material Subsidiary” means a Subsidiary that has total assets (on a
consolidated basis with its Subsidiaries) of $80,000,000 or more.

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in Section 4001(a)(3) of ERISA).

“NAIC Annual Statement” is defined in Section 6.2(a).

“Net Gain” is defined in Section 8.7.

“Net Loss” is defined in Section 8.7.

“New PubCo” is defined in the definition of “Change in Control”.

“New STERIS plc” means STERIS plc, a public limited company organized under the
laws of the Republic of Ireland, and any successor thereto.

“Non-Swapped Note” is defined in Section 8.6.

“Non-U.S. Plan” means any plan, fund or other similar program that (a) is
established or maintained outside the United States of America by the Company or
any Subsidiary primarily for the benefit of employees of the Company or one or
more Subsidiaries residing outside the United States of America, which plan,
fund or other similar program provides, or results in, retirement income, a
deferral of income in contemplation of retirement or payments to be made upon
termination of employment, and (b) is not subject to ERISA or the Code.

“Notes” is defined in Section 1.

“OFAC” is defined in Section 5.16(a).

“OFAC Listed Person” is defined in Section 5.16(a).

“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at https://www.treasury.gov/resource-center/sanctions
/Pages/default.aspx.

“Offeree Letter” means that certain letter dated January 23, 2017 from J.P.
Morgan Securities LLC, setting forth the procedures taken with respect to the
offer and sale of the Series A Notes and the Affiliate Guaranty and any Offeree
Letter delivered in connection with a Supplemental Note Purchase Agreement which
shall be dated the date on or about the date of any such Supplemental Note
Purchase Agreement.

 

B-11



--------------------------------------------------------------------------------

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.

“Participating Member State” means any member state of the European Community
that maintains the Euro as its lawful currency in accordance with legislation of
the European Community relating to Economic Monetary Union.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

“Permitted Encumbrances” means:

(a)    judgment liens in respect of judgments that do not constitute an Event of
Default under Section 11(i);

(b)    statutory and contractual Liens in favor of a landlord on real property
leased or subleased by or to any member of the Consolidated Group; provided
that, if the lease or sublease is to a member of the Consolidated Group, such
member is current with respect to payment of all rent and other amounts due to
the lessor or sublessor under any lease or sublease of such real property,
except where the failure to be current in payment would not, individually or in
the aggregate, be reasonably likely to result in a Material Adverse Effect;

(c)    banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions and
securities accounts and other financial assets maintained with a securities
intermediary; provided that such deposit accounts or funds and securities
accounts or other financial assets are not established or deposited for the
purpose of providing collateral for any Debt and are not subject to restrictions
on access by any member of the Consolidated Group in excess of those required by
applicable banking regulations;

(d)    Liens arising by virtue of Uniform Commercial Code financing statement
filings (or similar filings under applicable law) regarding operating leases
entered into by any member of the Consolidated Group in the ordinary course of
business;

(e)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

(f)    Liens solely on any cash earnest money deposits made by any member of the
Consolidated Group in connection with any letter of intent or purchase agreement
relating to an acquisition;

(g)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by any member of the
Consolidated Group in the ordinary course of business and permitted by this
Agreement;

 

B-12



--------------------------------------------------------------------------------

(h)     options, put and call arrangements, rights of first refusal and similar
rights relating to investments in joint ventures, partnerships and the like; and

(i)    Liens securing obligations in respect of letters of credit, bank
guarantees, warehouse receipts or similar instruments issued to support
performance obligations (other than obligations in respect of Debt) and
trade-related letters of credit, in each case, outstanding on the date of the
Initial Closing or issued thereafter in and covering the goods (or the documents
of title in respect of such goods) financed by such letters of credit, banker’s
acceptances or bank guarantees and the proceeds and products thereof.

“Permitted Receivables Facility” means an accounts receivable facility
established by the Receivables Subsidiary and Reporting Entity or any of its
Subsidiaries, whereby the Reporting Entity or such Subsidiary shall have sold or
transferred the accounts receivables of the Reporting Entity or such Subsidiary
to the Receivables Subsidiary which in turn transfers to a buyer, purchaser or
lender undivided fractional interests in such accounts receivable, so long as
(a) no portion of the Debt or any other obligation (contingent or otherwise)
under such Permitted Receivables Facility shall be guaranteed by the Reporting
Entity or its Subsidiaries (other than the Receivables Subsidiary), (b) there
shall be no recourse or obligation to the Reporting Entity or its Subsidiaries
(other than the Receivables Subsidiary) whatsoever other than pursuant to
representations, warranties, covenants and indemnities entered into in the
ordinary course of business in connection with such Permitted Receivables
Facility that in the reasonable opinion of the Company are customary for
securitization transactions, and (c) the Reporting Entity and its Subsidiaries
(other than the Receivables Subsidiary) shall not have provided, either directly
or indirectly, any other credit support of any kind in connection with such
Permitted Receivables Facility, other than as set forth in clause (b) of this
definition.

“Person” means an individual, sole proprietorship, partnership, joint venture,
corporation, limited liability company, association, institution, estate, trust,
unincorporated organization, or a government or agency or political subdivision
thereof or any other entity.

“Plan” means an “employee benefit plan” (as defined in Section 3(3) of ERISA)
that is or, within the preceding five years, has been established or maintained,
or to which contributions are or, within the preceding five years, have been
made or required to be made, by the Company or any ERISA Affiliate or with
respect to which the Company or any ERISA Affiliate may have any liability.

“Pounds Sterling”, “Sterling” or “£” means lawful money of the United Kingdom.

“Priority Debt” means, without duplication, the sum of the aggregate principal
amount of (a) all Debt and other obligations of the Reporting Entity and its
Restricted Subsidiaries secured by Liens pursuant to Section 10.3(j) and (b) all
Debt of Restricted Subsidiaries (other than the Company) that are not Guarantors
incurred pursuant to Section 10.1(h); provided, however, Priority Debt shall not
include the Notes and any Debt or other obligations with which the Notes are
equally and ratably secured pursuant to the requirements of Section 9.8.

 

B-13



--------------------------------------------------------------------------------

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

“Proposed Prepayment Date” is defined in Section 8.8(c).

“Purchasers” means the Initial Purchasers and one or more Eligible Purchasers
that enters into a Supplemental Note Purchase Agreement with the Company.

“QPP Certificate” means a certificate substantially in the form set forth in
Exhibit QPP delivered to the Company by a purchaser or other holder of a Note
pursuant to Section 23(l).

“QPAM Exemption” is defined in Section 6.2(d).

“Receivables Related Assets” means, collectively, accounts receivable,
instruments, chattel paper, obligations, general intangibles and other similar
assets, in each case relating to receivables subject to the Permitted
Receivables Facility, including interests in merchandise or goods, the sale or
lease of which gave rise to such receivables, related contractual rights,
guaranties, insurance proceeds, collections and proceeds of all of the
foregoing.

“Receivables Subsidiary” means a wholly-owned Subsidiary of the Reporting Entity
that has been established as a “bankruptcy remote” Subsidiary for the sole
purpose of acquiring accounts receivable under the Permitted Receivables
Facility and that shall not engage in any activities other than in connection
with the Permitted Receivables Facility.

“Reporting Entity” means (i) for periods prior to the Amendment Closing Date (as
defined in the First Amendment), the Company and (ii) for any period beginning
on, and at any time after, the Amendment Closing Date (as defined in the First
Amendment), New STERIS plc, provided that in the event a New PubCo is
established in a transaction that complies with Section 8.8, such New PubCo
shall become the Reporting Entity for any period beginning on, and at any time
after, consummation of such transaction.

“Required Holders” means, at any time, subject to Section 17.1, the holders of
at least 51% in principal amount of each Series of the Notes at the time
outstanding (exclusive of Notes then owned by the Company or any of its
Affiliates).

“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.

“Restricted Margin Stock” means Margin Stock owned by the Reporting Entity and
its Subsidiaries the value of which (determined as required under clause 2(i) of
the definition of “Indirectly Secured” set forth in Regulation U) represents not
more than 33% of the aggregate value (determined as required under clause (2)(i)
of the definition of “Indirectly Secured” set forth in Regulation U), on a
consolidated basis, of the property and assets of the Reporting Entity and its
Subsidiaries (excluding any Margin Stock) that is subject to the provisions of
Sections 10.3 or 10.4.

 

B-14



--------------------------------------------------------------------------------

“Restricted Subsidiary” means (i) any Subsidiary (a) of which more than 80% (by
number of votes) of the Voting Stock is beneficially owned, directly or
indirectly, by the Reporting Entity, and (b) which is not designated as an
“Unrestricted Subsidiary” and (ii) for any period beginning on, and at any time
after, the Amendment Closing Date (as defined in the First Amendment), the
Company.

“Securities Act” means the Securities Act of 1933, as amended from time to time.

“Security Documents” is defined in Section 2.2(b).

“Senior Financial Officer” means the chief executive officer, chief financial
officer, principal accounting officer, treasurer or comptroller of the Company
or the Reporting Entity, as applicable.

“Series” means any series of notes issued hereunder. For the avoidance of doubt,
the Series A Notes shall constitute a single Series hereunder, and any
Supplemental Notes shall constitute a separate Series, as identified in the
related Supplemental Note Purchase Agreement.

“Series A Notes” is defined in Section 1.1.

“Series A-1 Notes” is defined in Section 1.1.

“Series A-2 Notes” is defined in Section 1.1.

“Series A-3 Notes” is defined in Section 1.1.

“Series A-4 Notes” is defined in Section 1.1.

“Series A-5 Notes” is defined in Section 1.1.

“Series A-6 Notes” is defined in Section 1.1.

“Series A-7 Notes” is defined in Section 1.1.

“Settlement Date” is defined in Section 6.2.

“Significant Restricted Subsidiary” means at any time (i) any Restricted
Subsidiary that would at such time constitute a “Significant Subsidiary” (as
such term is defined in Regulation S-X of the Securities and Exchange Commission
as in effect on the date of the Closing) of the Reporting Entity and (ii) the
Company.

“Source” is defined in Section 6.2.

“STERIS Corporation” means STERIS Corporation, an Ohio corporation, and any
successor thereto.

 

B-15



--------------------------------------------------------------------------------

“Sterling Notes” mean the Notes denominated in Pounds Sterling.

“Subsidiary” means, as to any Person, any corporation, association or other
business entity in which such Person or one or more of its Subsidiaries or such
Person and one or more of its Subsidiaries owns sufficient equity or voting
interests to enable it or them (as a group) ordinarily, in the absence of
contingencies, to direct policies, management and affairs of such entity, and
any partnership or joint venture if more than a 50% interest in the profits or
capital thereof is owned by such Person or one or more of its Subsidiaries or
such Person and one or more of its Subsidiaries (unless such partnership can and
does ordinarily take major business actions without the prior approval of such
Person or one or more of its Subsidiaries). Unless the context otherwise clearly
requires, any reference to a “Subsidiary” is a reference to a Subsidiary of the
Reporting Entity.

“Supplemental Closing” is defined in Section 2.3.

“Supplemental Closing Date” is defined in Section 2.3.

“Supplemental Note Purchase Agreement” is defined in Section 2.3.

“Supplemental Notes” is defined in Section 1.2.

“Supplemental Purchaser Schedule” means the Schedule of Purchasers of any Series
of Supplemental Notes which is attached to the Supplemental Note Purchase
Agreement relating to such Series.

“Supplemental Purchasers” is defined in Section 2.3.

“Swap Breakage Amount” is defined in Section 8.7.

“Swapped Note” is defined in Section 8.6(b).

“Synergy Health plc” means Synergy Health plc, a public limited company
organized under the laws of England and Wales and any successor thereto.

“TARGET Settlement Day” means a day on which the Trans-European Automated
Real-time Gross Settlement Express Transfer payment system (or any successor
thereto) is open for the settlement of payment in Euros.

“Taxing Jurisdiction” is defined in Section 23(a).

“2008 Note Purchase Agreement” means that certain Amended and Restated Note
Purchase Agreement dated as of March 31, 2015 between STERIS Corporation and
each of the institutions named in Schedule A thereto amending and restating
those certain Note Purchase Agreements each dated as of August 15, 2008 between
STERIS Corporation and each of the institutions named in Schedule A thereto.

“2012 Note Purchase Agreement” means that certain Amended and Restated Note
Purchase Agreement dated as of March 31, 2015 between STERIS Corporation and
each of the institutions named in Schedule A thereto amending and restating
those certain Note Purchase Agreements each dated as of December 4, 2012 between
STERIS Corporation and each of the institutions named in Schedule A thereto.

 

B-16



--------------------------------------------------------------------------------

“2015 Note Purchase Agreement” means that certain Note Purchase Agreement dated
as of May 15, 2015 between STERIS Corporation and each of the institutions named
in Schedule A thereto.

“Unrestricted Margin Stock” means any Margin Stock owned by the Company and its
Subsidiaries which is not Restricted Margin Stock.

“Unrestricted Subsidiary” means any Subsidiary which is not a Restricted
Subsidiary.

“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“U.S. Economic Sanctions” is defined in Section 5.16(a).

“Voting Stock” means shares of capital stock issued by a corporation, or
equivalent interests in any other Person, the holders of which are ordinarily,
in the absence of contingencies, entitled to vote for the election of directors
(or persons performing similar functions) of such Person, even if the right so
to vote has been suspended by the happening of such a contingency.

 

B-17



--------------------------------------------------------------------------------

[Remainder of Schedules and Exhibits on File with the Company]

 